         Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 1 of 210




              IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF NEW YORK


KATHLEEN L. ALEXANDER, DANIEL O.
HUGHES, PATRICIA S. HUGHES,
KRISTINE A. ZITNY, CHARLES E.
ADKINS, VELVET L. ADKINS, SHEILA G.                COMPLAINT UNDER THE
GOOD, SUZANNA L. AUSBORN,                           ANTI-TERRORISM ACT
MITCHELL M.W. MALOY, SUMMER L.                         (18 U.S.C. § 2333)
MALOY, MAGGIE M. BILYEU, ARIELL S.
TAYLOR, individually, and for the estate of
CHRISTOPHER L. BROWN, ERNEST L.                    JURY TRIAL DEMANDED
BROWN II, JIM ARTHUR JACOBS,
GLADYS M. VEREEN, CHRISTOPHER
BAPTIST, DOMINIC JACOBS, JIM
AUGUSTINO JACOBS, LAGUANDA S.
JACOBS, CYNTHIA C. CAMPBELL,                           No. 21-cv-2351
PHOUTHASITH DOUANGDARA, CAREY
G. DUVAL, C.F., by and through his next
friend Stephanie J. Fisher, K.F., by and through
his next friend Stephanie J. Fisher,
STEPHANIE J. FISHER, THOMAS A.
FOGARTY, L.C.D., by and though his next
friend Bridget L. DeHoff, KIRK A.
GOLLNITZ, TYLER GOLLNITZ, CEDRIC F.
GORDON, CONCHETTA M. DIAZ, CEDRIC
D. GORDON SR., ADRIAN K.A. SHERROD,
SHELBY IUBELT, V.I., by and through her
next friend Shelby Iubelt, MICHAEL IUBELT,
CHARLOTTE LOQUASTO, J.A.L., by and
through his next friend Charlotte Loquasto,
A.J.J., by and through her next friend Paul E.
Jayne, ALISON R. POHN, JOHN C.
MCCARTHY, DAVID W. H. LAU, HAMIDE
LAU, K.L., by and through his next friend
David W. H. Lau, M.L., by and through her
next friend David W. H. Lau, ALEXANDER
LAU, VIVIAN PERRY, HOLLY L.
ABRAHAM, LEROY W. LAU JR.,
                                        i
         Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 2 of 210




MICHELLE L. RAUSCHENBERGER,
JAMMIE J. SMITH, ANNIE L. MCBRIDE,
CHESTER R. MCBRIDE SR., CHARLETTE
GILBERT, WILLIAM R. NEVINS, MARY R.
HAMMERBACHER-NICHOLS, MONTE D.
NICHOLS, NICOLE A. ROBLES, BRUCE K.
NICHOLS, M.G.N., by and through her next
friend Bruce K. Nichols, JEANNE M.
NICHOLS, JULIANNE GOOD PERRY,
G.W.P., by and through his next friend Julianne
Good Perry, L.R.P., by and through her next
friend Julianne Good Perry, KATHLEEN
PERRY, STEWART L. PERRY, A.T.P., by
and through her next friend Stewart L. Perry,
IDA B. PITTMAN, JOHN T. PITTMAN SR.,
GAIL PROVOST, MEGHAN J.
HOLLINGSWORTH, SARAH T.
PETERSON, BRIAN PROVOST, SPENCER
D. PROVOST, GERTRUDE PROVOST,
LOUIS PROVOST, JUDITH L. ASHLEY,
LOUISE P. CONLON, MARYJANE G.
MEDEIROS, JOHN A. PROVOST, PAUL
PROVOST, SCOTT P. PROVOST, KATRINA
M. REEVES, SUMMER REEVES DUNN,
HANNAH MASON, JENNIFER K. REEVES,
MALLORY T. WILLIAMS, CHARLOTTE A.
REEVES, VICTORIA J. REEVES, JOYCE A.
TULLOCH, MICHELLE RILEY, RODNEY
RILEY, NATHAN J. RIMPF, DANIEL M.
ROBINSON, CHRISTOPHER J.
ROSEBROCK, ALEX J. ROZANSKI,
NATALIE SCHMIDT, A.L.S., by and through
his next friend Natalie Schmidt, TAMMIE S.
SCHOONHOVEN, A.M.S., by and through her
next friend Tammie S. Schoonhoven, A.R.S.,
by and through her next friend Tammie S.
Schoonhoven, DEBORAH F.
SCHOONHOVEN, CHRISTOPHER S.
SCHOONHOVEN, S.M.P., by and through her
next friend Deborah F. Schoonhoven, SARAH
                                       ii
           Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 3 of 210




M. SCHWALLIE, CHARLES W. STRANGE,
C.E.S., by and through her next friend Charles
W. Strange, CHARLES W. STRANGE III,
KATELYN M. STRANGE, CATHERINE
KIMBERLY VAUGHN KRYZDA, C.C.V., by
and through her next friend Catherine
Kimberly Vaughn Kryzda, R.C.V., by and
through his next friend Catherine Kimberly
Vaughn Kryzda, HORTENSE K.W.
VICKERS, K.E.F.V., by and through her next
friend Hortense K.W. Vickers, K.M.G.V., by
and through her next friend Hortense K.W.
Vickers, K.N.V., by and through his next friend
Hortense K.W. Vickers, MARY J. VICKERS,
ROBERT M.K. VICKERS SR., MARK M.K.
VICKERS, ROBERT M.K. VICKERS JR.,
VANCE M.K. VICKERS, MICHELLE J.K.
YARBOROUGH, MAKAHEA XHELILI,
JEFFREY L. WHITE SR., PAULA K.
WHITE, KYLE WHITE, MICHAEL WHITE,


                    Plaintiffs,

      v.

HABIB BANK LIMITED,

                    Defendant.



   Ryan R. Sparacino                         Tejinder Singh
    (pro hac vice forthcoming)                (SDNY Bar No. TS0613)
   SPARACINO PLLC                            GOLDSTEIN & RUSSELL, P.C.
   1920 L Street, NW, Suite 535              7475 Wisconsin Ave., Suite 850
   Washington, DC 20036                      Bethesda, MD 20814
   Tel: 202.629.3530                         Tel: 202.362.0636
   Ryan.sparacino@sparacinopllc.com          Fax: 866.574.2033
                                             tsingh@goldsteinrussell.com
                                       iii
               Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 4 of 210




                                         TABLE OF CONTENTS

NATURE OF THE ACTION ................................................................................. 1
THE PARTIES ...................................................................................................... 7
JURISDICTION AND VENUE ............................................................................. 7
FACTUAL ALLEGATIONS ................................................................................. 8
   I.          The al-Qaeda Terror Syndicate ............................................................... 9
          A.       Al-Qaeda ..........................................................................................10
          B.       Taliban and the Haqqani Network .....................................................12
          C.       Lashkar-e-Taiba ................................................................................30
          D.       Jaish-e-Mohammed ...........................................................................41
          E.       The Kabul Attack Network ...............................................................50
   II.         Habib Bank Limited (HBL) Knowingly Provided Material and
               Substantial Support to Terrorists and Terrorist Organizations ................53
          A.       HBL Knowingly Provided Material Support to Members of the
                   al-Qaeda Terror Syndicate and Their Agents ....................................53
          B.       HBL Acted With the Requisite Scienter for Primary and
                   Secondary Liability ...........................................................................80
          C.       HBL’s Assistance to the al-Qaeda Terror Syndicate Was
                   Substantial, and Caused Terrorist Attacks .......................................102
          D.       HBL’s Assistance to the al-Qaeda Terror Syndicate Had a
                   Substantial Nexus to the United States ............................................107
   III.        Al-Qaeda Committed, Planned And Authorized The Terrorist Attacks
               That Injured Plaintiffs ..........................................................................117
          A.       Al-Qaeda Led the Syndicate ...........................................................118
          B.       Al-Qaeda Authorized and Planned Taliban Terrorist Attacks ..........125
          C.       Al-Qaeda Directly Participated in Taliban Terrorist Attacks ...........145
   IV.         The Plaintiffs .......................................................................................151
CLAIMS FOR RELIEF ......................................................................................200
PRAYER FOR RELIEF......................................................................................205
                                                           iv
           Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 5 of 210




      Plaintiffs, by their attorneys, allege the following:

                           NATURE OF THE ACTION

      1.     This is an action under the Anti-Terrorism Act (“ATA”) as amended

by the Justice Against Sponsors of Terrorism Act (“JASTA”), 18 U.S.C. § 2333(a)

and (d), brought on behalf of Americans injured and the families of Americans

killed in a series of terrorist attacks in Afghanistan from mid-2010 through early

2019. The attacks were perpetrated by members of a syndicate of terrorist

organizations led by al-Qaeda—referred to in this Complaint as the “al-Qaeda

Terror Syndicate” or the “Syndicate.”

      2.     The attacks were planned, authorized, and committed by al-Qaeda,

typically in conjunction with one or more other members of the Syndicate. These

members include al-Qaeda, which was designated a Foreign Terrorist Organization

(“FTO”) by the U.S. government in 1999; Lashkar-e-Taiba (“LeT” or “LT”), a

Pakistani terrorist organization designated an FTO in 2001; Jaish-e-Mohammed

(“JeM”), a Pakistani organization designated an FTO in 2001, and its alter-ego Al-

Rehmat Trust (“ART”), which was designated an FTO in 2010; the Tehrik-i-

Taliban Pakistan (“Pakistani Taliban”), designated an FTO in 2010; and the

Afghan Taliban (“Taliban”), which includes the Haqqani Network, a part of the

Taliban designated an FTO in 2012. The Syndicate also used joint operational cells

that fused al-Qaeda, Taliban (including the Haqqani Network), and LeT operatives
            Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 6 of 210




in Kabul and the surrounding provinces, which joint cells the Department of

Defense labeled the Kabul Attack Network. 1

       3.      Defendant Habib Bank Limited (“HBL”) provided financial support to

the al-Qaeda Terror Syndicate by providing banking services and payments to

terrorists, terrorist groups, and terrorist fundraisers that were part of or affiliated

with the Syndicate. HBL provided accounts and facilitated essential transactions

that allowed the Syndicate to obtain and move money to terrorists committing

attacks on Americans.

       4.      HBL is the largest commercial bank in Pakistan. It is also a bank of

choice for terrorists and terrorist organizations in the region. As just a few

examples, Hafiz Muhammad Saeed and Zafar Iqbal, the co-founders of LeT, have

accounts at HBL. Both Saeed and Iqbal have been designated Specially Designated

Global Terrorists (“SDGTs”) by the U.S. Office of Foreign Assets Control

(“OFAC”), an office within the U.S. Department of the Treasury that administers

sanctions against terrorists. 2 Jalaluddin Haqqani, the founder of the Haqqani



   1
      Providing material support to a designated FTO is a federal felony. It is also a predicate for
civil liability under the ATA.
   2
      An SDGT designation is issued pursuant to Executive Order 13224, which was issued in
response to the September 11, 2001 attacks. It is reserved for individuals and organizations that
OFAC finds have committed or pose a risk of committing acts of terrorism, or who provide
support or otherwise associate with terrorists and terrorist organizations. An SDGT designation
results in a freeze of the designee’s assets in the United States and prohibits U.S. persons from
dealing with the designee.

                                                 2
            Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 7 of 210




Network, published a magazine listing on its front page an account number at HBL

so that donors could send money to the group. Al Rashid Trust, which was a major

front for al-Qaeda, openly solicited donations to its accounts at HBL. Al-Rehmat

Trust, a front for JeM, likewise used an account at HBL. HBL also facilitated

money laundering for Dawood Ibrahim, an SDGT with ties to al-Qaeda and LeT,

as well as his criminal enterprise, known as D-Company, which engages in drug

trafficking, terrorism, and other crimes. And Osama bin Laden had an account at

HBL, too.

      5.      These are but a few examples. In fact, HBL structured its business to

be welcoming to terrorists. Most strikingly, HBL maintained a “good guy” list,

which was a list of account holders whose transactions could be processed with

little or no scrutiny. For a customer to make it onto this list, HBL had to

affirmatively determine that the customer’s transactions posed a very low risk of

illicit activity. But on that list were at least 154 entries corresponding to identical

entries on OFAC’s Specially Designated Nationals and Blocked Persons (“SDN”)

list. SDNs are people and companies whose assets are blocked, and who U.S.

persons are generally prohibited to deal with because of their links to terrorism or

crime. The vast majority of SDNs based in Pakistan are blocked for terrorism-

related reasons. In other words, they are people and entities that the United States

government regards as the bad guys—yet HBL went out of its way to clear the path

                                            3
           Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 8 of 210




for their transactions. HBL’s improper use of its “good guy” list resulted in over

$250 million of transactions being cleared through HBL’s New York branch office

without any meaningful scrutiny.

      6.     Even when HBL did not forgo screening altogether, it implemented

practices that made it easy for terrorists to move money. For example, HBL

permitted customers to make wire transfers with incomplete SWIFT messages that

omitted key information about either the sender or the beneficiary of the

transaction, effectively allowing money to move around in the dark. In some cases,

HBL engaged in “wire stripping,” removing such information at a customer’s

request to conceal the source or destination of the funds.

      7.     HBL is also the unofficial bank of the Pakistani Inter-Services

Intelligence (“ISI”), a rogue intelligence agency that uses the bank to funnel money

to terrorist groups in violation of Pakistani law and policy. Among others, the ISI

supports LeT and the Taliban (including the Haqqani Network) because it

perceives these terrorists as a counterweight to Indian and American influence in

the region. Thus, the ISI has provided direct support to terrorists, including

resources for attacks that killed Americans. HBL assists those efforts by providing

financial services and facilitating funds transfers to the ISI’s favored terrorist

groups.




                                           4
           Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 9 of 210




      8.     HBL’s shocking misconduct is a matter of public record. Starting in

2006, U.S. banking regulators, including the New York Department of Financial

Services (“NYDFS”) and the Federal Reserve, determined that HBL presented

significant risks in connection with customer due diligence and internal controls.

HBL promised to implement better procedures—but broke that promise and failed

to do so. Consequently, in 2015, the regulators entered a consent order with HBL

requiring it to take additional actions. But again, HBL did not comply. Thus, in

2017, NYDFS filed charges against HBL, specifically describing how HBL

facilitated terror financing. In response, HBL agreed to pay $225 million, surrender

its license to operate in New York, and close its New York branch.

      9.     While not all of HBL’s misconduct relates directly to the terrorist

organizations that committed the attacks at issue in this case (because HBL also

went out of its way to help other terrorists and criminals), a substantial portion of it

does. It is apparent that HBL was a bank of choice for sophisticated terrorists in the

region, and the members of the al-Qaeda Terror Syndicate fit that description

precisely. Given the documented instances of HBL opening accounts for senior

terrorists in al-Qaeda, LeT, JeM, and the Haqqani Network, it is a certainty that

HBL provided significant resources and support to the terrorist organizations that

injured Plaintiffs, before and while those injuries were occurring.




                                           5
            Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 10 of 210




      10.     HBL’s repeated and flagrant misconduct supports the allegation that

the bank funded terrorism either knowingly or with deliberate indifference to the

consequences of its actions. By the numbers, HBL decided to treat more than 150

bad guys as “good guys.” It cleared thousands upon thousands of suspect

transactions, either by exempting them from scrutiny altogether or dismissing red

flags that arose in connection with those transactions. Those transactions were for

millions of dollars (at least). And it did all of this in violation of U.S. banking and

terrorism laws, Pakistani banking and terrorism laws, and United Nations

requirements. Indeed, HBL flagrantly violated the law even while U.S. regulators

were watching the bank closely. And it did so even though its own policies require

it to know its customers and perform close diligence on risky customers.

      11.     By knowingly providing funds and financial services to terrorist

organizations that authorized, planned, or committed the attacks in this case, HBL

violated the ATA’s primary and secondary liability provisions. Congress sought to

combat terrorism by creating civil liability for anybody who provides—directly or

indirectly—material support to violent terrorists and terrorist organizations that kill

Americans. The legislature was especially concerned with stopping the flow of

funds to terror groups, which need financial conduits and infrastructure to carry out

violent attacks. HBL violated the law by knowingly supplying these very conduits




                                           6
             Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 11 of 210




and infrastructure. Accordingly, HBL is liable to the victims of the attacks and

their families.

                                    THE PARTIES

       12.     Plaintiffs are 127 individuals, comprising American nationals injured

and the family members of American nationals killed in attacks planned,

authorized, and/or committed by FTO members of the al-Qaeda Terror Syndicate

in Afghanistan. Plaintiffs were injured, or their loved ones killed, in a number of

terrorist attacks detailed in Part III, infra. The Plaintiffs are listed in Part IV, infra.

       13.     Defendant is Habib Bank Limited, headquartered in Karachi,

Pakistan. At all times relevant to the events in this case, and at least until March

2020, HBL had a branch in New York City.

                           JURISDICTION AND VENUE

       14.     This Court has subject matter jurisdiction over this action pursuant to

28 U.S.C. § 1331, 18 U.S.C. § 2333(a) and (d), and 18 U.S.C. § 2338, as a civil

action brought by nationals of the United States who have been injured by reason

of acts of international terrorism, and/or their estates, survivors, or heirs.

       15.     Venue is proper pursuant to 28 U.S.C. § 1391.

       16.     HBL is subject to personal jurisdiction pursuant to 18 U.S.C.

§ 2334(a), N.Y. C.P.L.R. § 302, and Fed. R. Civ. P. 4(k). That is because, as

explained infra ¶¶ 258-288, HBL purposefully availed itself of U.S. jurisdiction to


                                             7
            Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 12 of 210




commit its tortious acts, and its conduct had a substantial nexus to the United

States, including significant activities at HBL’s New York Branch.

      17.     Moreover, HBL entered the United States voluntarily, maintained a

branch here for decades, and has claimed the benefit of U.S. law by initiating

litigation in New York State. Thus, HBL should be charged with knowledge of

United States law, including the Congressional finding, incorporated in Section

2(a)(6) of JASTA, that companies that “contribute material support or resources,

directly or indirectly, to persons or organizations that pose a significant risk of

committing acts of terrorism” should “reasonably anticipate being brought to court

in the United States to answer for such activities.”

      18.     Jurisdiction in this venue is also appropriate because jurisdiction

exists as to HBL’s terrorist customers discussed herein, who purposefully directed

their conduct at the United States by targeting Americans and American foreign

policy. HBL conspired with these customers to facilitate the maintenance of

accounts and transfers of funds that supported these terrorist attacks. See infra

¶¶ 289-292, 654-660.

                           FACTUAL ALLEGATIONS

      19.     The allegations in this Complaint are based on information and belief

after consulting authoritative sources about the events described herein, including




                                           8
              Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 13 of 210




mainstream news publications, reports by knowledgeable experts, government

sources, and confidential informants.

        20.     The ensuing Parts describe (1) the terrorist organizations in the

al-Qaeda Terror Syndicate that perpetrated the attacks that injured Plaintiffs and/or

killed their family members; (2) HBL’s knowing provision of material support to

these organizations; (3) the ensuing terrorist attacks; and (4) the Plaintiffs.

   I.         The al-Qaeda Terror Syndicate

        21.     Since the U.S.-led overthrow of the Taliban-controlled government in

Afghanistan in 2001, terrorists have repeatedly attacked American service

members and civilians there. While the terrorist groups in question have different

names and distinct identities, they have also shared resources, personnel, and

operational plans. Given such coordination, the consensus view of the U.S.

government at the time was that America was threatened by the resulting terrorist

superstructure a “syndicate,” composed of al-Qaeda, the Taliban, LeT, and other

allied terrorist groups. 3




   3
     Bruce Riedel, Deadly Embrace: Pakistan, America, and the Future of the Global Jihad 1
(2011).

                                             9
             Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 14 of 210




       22.     Indeed, the existence of a terrorist syndicate was contemplated by

Osama bin Laden himself, who conceived of al-Qaeda as the leader of a broad

coalition of terrorists across Pakistan and Afghanistan. 4

       23.     The al-Qaeda Terror Syndicate used indiscriminate violence against

American service members and civilians alike to achieve political ends. The

Syndicate’s primary goal was to affect U.S. foreign policy and expel coalition

personnel from Afghanistan. Syndicate members also used violence and

intimidation to further their longstanding domestic political agenda of imposing a

severe form of Islamic law throughout Pakistan and Afghanistan.

       24.     None of the members of the al-Qaeda Terror Syndicate adhered to the

Geneva Conventions or the law of war. They refused to wear uniforms or

otherwise distinguish themselves from civilians; they intentionally slaughtered

civilians; and they used indiscriminate weapons.

       A. Al-Qaeda

       25.     Osama bin Laden formed al-Qaeda in the late 1980s in Afghanistan in

response to the Soviet occupation of Afghanistan. For decades, al-Qaeda has been

a Sunni Islamic terrorist organization intent on destroying the United States.




   4
     See Bill Roggio & Thomas Joscelyn, The al Qaeda – Taliban Connection, Wash. Exam’r
(July 4, 2011).

                                           10
               Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 15 of 210




         26.     Following the Soviet withdrawal from Afghanistan, Osama bin Laden

began to transform al-Qaeda into a global terrorist group with the capability of

launching attacks around the world.

         27.     Bin Laden declared war on the United States in a published fatwa

(religious decree) in 1996. 5 In 1998, he declared a global jihad calling on all

Muslims to kill Americans at any opportunity. 6

         28.     On August 7, 1998, al-Qaeda suicide bombers in explosives-laden

trucks attacked the U.S. embassies in Kenya and Tanzania, killing more than 200

people and wounding more than 5,000 others.

         29.     As a result of these and other terrorist attacks, the U.S. State

Department designated al-Qaeda as an FTO on October 8, 1999. 7 It remains

designated as such to this day.




   5
    Anne Stenersen, Al-Qaida in Afghanistan 62-63 (2017); Counter Extremism Project,
Osama bin Laden (last visited June 4, 2020), https://www.counterextremism.com/extremists/
osama-bin-laden; National Commission on Terrorist Attacks Upon the United States, The 9/11
Commission Report, at 48 (2004) (hereinafter “9/11 Commission Report”).
   6
       9/11 Commission Report at 47; Stenersen, Al-Qaida in Afghanistan, supra note 5, at 71.
   7
     U.S. Dep’t of State, Foreign Terrorist Organization, Designations by the Secretary of State,
(Oct. 8, 1999), https://2001-2009.state.gov/s/ct/rls/rpt/fto/2682.htm.

                                                11
               Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 16 of 210




         30.     On September 11, 2001, al-Qaeda attacked the World Trade Center in

New York and the Pentagon, killing thousands. 8 A third attack, possibly aimed at

the White House, was thwarted by passengers aboard United Flight 93. 9

         31.     The United States demanded that the Taliban turn over bin Laden, and

the Taliban refused. A U.S.-led coalition invaded Afghanistan in October, and bin

Laden and Taliban leaders eventually fled to Pakistan. 10 Thereafter, bin Laden and

his Syndicate allies reconstituted their efforts to one of a joint jihad against

Americans in support of the Taliban’s efforts in Afghanistan.

         B. Taliban and the Haqqani Network

         32.     The Taliban is a Sunni Islamic terrorist organization composed

originally of former mujahideen fighters who had expelled the Soviet Union from

Afghanistan. In July 2002, President George W. Bush amended Executive Order

13224 to designate the Taliban and its leader Mohammed Omar as Specially

Designated Global Terrorists. 11 In doing so, President Bush terminated President

Clinton’s Executive Order 13129, which had observed that the Taliban had “de

facto control over the territory of Afghanistan,” 12 finding instead that the situation



   8
       9/11 Commission Report at 285-311.
   9
       Id. at 10-14.
   10
        Id. at 332-334; Stenersen, Al-Qaida in Afghanistan, supra note 5, at 177.
   11
        See Exec. Order No. 13,268, 67 Fed. Reg. 44,751 (July 3, 2002).
   12
        Exec. Order No. 13,129, 64 Fed. Reg. 36,759, 36,760 (July 7, 1999).

                                                 12
               Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 17 of 210




“has been significantly altered given the success of the military campaign in

Afghanistan.” 13 President Bush found that the Taliban’s designation was necessary

to guard against “grave acts of terrorism and threats of terrorism committed by

foreign terrorists.” 14

         33.     Even before that designation, which followed the September 11

attacks and the beginning of Operation Enduring Freedom, the U.S. government

considered the Taliban a terrorist group and never recognized it as the government

of Afghanistan. Pakistan, Saudi Arabia, and the United Arab Emirates alone

recognized the Taliban as the government following its capture of Kabul in 1996;

no other country followed suit.

         34.     Following its capture of Kabul, the Taliban continued to focus on

terrorism and imposing strict Sharia law, rather than rebuilding the country. As the

Assistant Secretary of State for South Asian Affairs Christina Rocca testified, the

Taliban demonstrated “no desire to provide even the most rudimentary health,

education, or other social services expected of any government. Instead, they have




   13
        Exec. Order No. 13,268, 67 Fed. Reg. 44,751 (July 3, 2002).
   14
        Id.

                                                13
              Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 18 of 210




chosen to devote their resources to waging war on the Afghan people, and

exporting instability to their neighbors.” 15

        35.     After 1996, the government of President Rabbani retained

Afghanistan’s seat at the United Nations, despite repeated attempts by the Taliban

to gain U.N. recognition. The United States opposed the Taliban’s attempts to gain

recognition from the United Nations.

        36.     Within weeks of the September 11 attacks, the United Arab Emirates

and Saudi Arabia severed diplomatic relations with the Taliban. Shortly thereafter,

the U.S. military launched Operation Enduring Freedom and quickly expelled the

Taliban from much of Afghanistan. By November 2001, Pakistan withdrew its

diplomatic recognition of the Taliban, leaving the Taliban with no international

recognition.

        37.     Around the same time, in November 2001, the United Nations met in

Bonn, Germany to discuss the future of Afghanistan. The Bonn Conference

included delegates from multiple Afghan groups, but not the Taliban. The

delegates agreed to an interim government led by Hamid Karzai and called for

international peacekeepers to provide security.




   15
       Afghanistan’s Humanitarian Crisis: Is Enough Aid Reaching Afghanistan?: Hr’g Before S.
Comm. On Foreign Relations, Subcomm. On Near East & South Asian Affairs, S. Hr’g 107-235,
at 18 (Oct. 10, 2001) (statement of Christina Rocca, Asst. Sec’y, South Asia, Dep’t of State).

                                             14
               Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 19 of 210




         38.     The United States recognized the interim government in Afghanistan

on December 22, 2001. It re-opened the American Embassy in Kabul on January

17, 2002.

         39.     Hamid Karzai was elected President of the Afghan Transitional

Administration in June 2002 by the loya jirga, a traditional Afghan assembly of

tribal leaders, which did not include any members of the Taliban. President Karzai

addressed the U.N. General Assembly as the President of Afghanistan in

September 2002. In December 2002, the U.N. Security Council recognized “the

Transitional Administration as the sole legitimate Government of Afghanistan,

pending democratic elections in 2004” and reaffirmed its “commitment to assist

the Transitional Administration in its efforts to ensure security, prosperity,

tolerance and respect for human rights for all people of Afghanistan, and to combat

terrorism, extremism and narco-trafficking.” 16

         40.     In May 2003, the United States declared an end to major combat

operations in Afghanistan, with Secretary of Defense Donald Rumsfeld marking

the beginning of “a period of stability and stabilization and reconstruction

activities.” 17 NATO assumed command of the ISAF in August, and in October the




   16
        U.N. Security Council Resolution 1453 (Dec. 24, 2002).
   17
        Rumsfeld: Major Combat Over in Afghanistan, CNN (May 1, 2003).

                                               15
               Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 20 of 210




U.N. Security Council expanded the ISAF’s mandate to allow it “to support the

Afghan Transitional Authority and its successors in the maintenance of security.” 18

         41.     A special constitutional loya jirga approved a new Constitution for the

new Islamic Republic of Afghanistan on January 4, 2004. The Taliban did not

participate. Under the new Constitution, in October 2004, the Afghan people

elected President Karzai to a five-year term as president. The Taliban threatened to

disrupt that election by attacking polling places.

         42.     The U.S. military and ISAF continued to operate in Afghanistan at the

invitation of the Afghan government. On May 23, 2005, President Bush and

President Karzai issued a Joint Declaration of the United States-Afghanistan

Strategic Partnership in order to strengthen “Afghanistan’s long-term security,

democracy and prosperity,” which provided for continued U.S. military operations

in Afghanistan. 19 In September 2005, the Minister for Foreign Affairs of

Afghanistan told the United Nations that Afghanistan “welcome[d] the prospect of

ISAF continuing to operate in Afghanistan until our Security Forces are fully able




   18
        U.N. Security Council Resolution 1510, ¶ 1 (Oct. 13, 2003).
   19
     Joint Declaration of the United States-Afghanistan Strategic Partnership, 1 Pub. Papers 853
(May 23, 2005).

                                                16
               Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 21 of 210




to provide security to our nation.” 20 The U.N. Security Council reauthorized the

ISAF later that month. 21

         43.     On December 26, 2007, Congress enacted a law declaring that, for

purposes of “section 212(a)(3)(B) of the Immigration and Nationality Act, . . . the

Taliban shall be considered to be a terrorist organization.” 22 As a State Department

official explained, the U.S. government treats the Taliban “as a Foreign Terrorist

Organization for immigration purposes.” 23

         44.     At all relevant times, the U.S. government viewed the Taliban as a

terrorist group, not as the legitimate armed force of any nation.

         45.     Although the Taliban had local chapters throughout Afghanistan, it

operated as a top-down hierarchy through which the Quetta Shura (the seat of

Taliban political power) and the Peshawar Shura (the seat of its so-called

“military” power) exerted command and control over rank-and-file Taliban

fighters. The degree of control exerted by Taliban leadership is also evident in the




   20
     Letter from Secretary-General to the President of the Security Council, U.N. Doc.
S/2005/574, at 2 (Sept. 12, 2005).
   21
        U.N. Security Council Resolution 1623 (Sep. 13, 2005)
   22
        Consolidated Appropriations Act of 2007, § 691(d), Pub. L. No. 110-161, 121 Stat. 1844,
2365.
   23
    U.S. Dep’t of State, Senior Administration Officials on the Terrorist Designation of the
Haqqani Network (Sept. 7, 2012).

                                                17
               Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 22 of 210




results of the February 2020 U.S.-Taliban agreement. 24 Since that agreement,

entered into by Taliban leadership, Taliban rank-and-file fighters throughout the

country have complied with leadership’s directive to desist from all large-scale

attacks on U.S. forces.

         46.     The Taliban’s principal goal has long been to expel Americans from

the country and undermine the democratically elected government of Afghanistan.

To that end, the Taliban began ramping up attacks on U.S. forces during the mid-

2000s. The Taliban also began to use new attack types during this timeframe,

including suicide bombings. For example, the Taliban committed six suicide

bombings in Afghanistan in 2004, and 141 in 2006. Remotely detonated bombings

also more than doubled between 2005 and 2006.

         47.     In 2008 and 2009, the growing Taliban-led insurgency attacked U.S.

forces throughout Afghanistan, with a particular emphasis on the southern

provinces, especially Helmand and Kandahar. In 2009, responding to the Taliban’s

growing threat, U.S. Marines launched counterinsurgency operations focused on

“restoring government services, bolstering local police forces, and protecting

civilians from Taliban incursion.” 25 The Taliban, in turn, responded with escalating



   24
      Agreement For Bringing Peace To Afghanistan Between The Islamic Emirate Of
Afghanistan which is not recognized by the United States as a state and is known as the Taliban
and the United States of America (Feb. 29, 2020).
   25
        Council on Foreign Relations, Timeline: The U.S. War in Afghanistan: 1999 – 2020.

                                               18
            Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 23 of 210




violence. By 2010, the Taliban’s power and influence was growing, and it had

regained much of the territory it had lost after September 11.

      48.     The Taliban often attacked American military forces, contractors, and

Afghan forces. But it also targeted civilian aid workers and non-governmental

organizations. In recent years, the Taliban has increased attacks on civilians by

placing explosives in public locations and using suicide bombers. It routinely used

improvised explosive devices that included passive detonation devices that would

be triggered by any nearby movement (including by civilians). It has also used

civilians to attract Coalition forces before detonating a bomb, frequently killing

more civilians than Coalition forces. In doing so, the Taliban would have violated

the laws of war if it was subject to them, and did not comply with the Geneva

Conventions. It neither wore uniforms nor otherwise distinguished its fighters from

civilians. It conscripted children into committing attacks. The Taliban also

regularly targeted teachers, children, doctors, and clerics. And it engaged in

widespread kidnapping and torture in an effort to intimidate its enemies.

      49.     In addition, the Taliban summarily executed Afghan civilians without

a trial if they were suspected of aiding the Coalition. According to a Taliban fatwa

(an authoritative religious decree), “[d]uring the attack by America, if any

Muslim—regardless of whether they are Afghan or non-Afghan—cooperates with




                                         19
              Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 24 of 210




the infidels, or if he helps and spies for them, then that person will be just like the

foreign invaders and killing him becomes mandatory.” 26

        50.     The Taliban carried out the terrorist attacks that killed or injured the

Plaintiffs in this case. To effectuate those attacks, it employed a number of

different terrorist tactics. Most prominently, the Taliban relied heavily on IEDs,

including Explosively Formed Penetrators (“EFPs”), designed to destroy American

armored vehicles and inflict heavy casualties. Many Plaintiffs, or their family

members, were killed or injured by a Taliban-planted IED or EFP, including Staff

Sergeants Thomas Fogarty and Mecolus C. McDaniel, and Specialists Brittany

Gordon and Ryan P. Jayne. See infra ¶¶ 410, 423, 452, 480.

        51.     The Taliban also has attacked U.S. forces and U.S. government

contractors using suicide bombers with increased frequency. Many Plaintiffs, or

their family members, were killed or injured in Taliban suicide-bomber attacks,

including Charles Adkins and Carey Greggory DuVal. See infra ¶¶ 351, 402.

        52.     The Taliban (often through the Haqqani Network), also employed

insider attacks carried out by members of the Afghan Army. According to an

August 2012 statement by Mullah Omar, Taliban terrorists “cleverly infiltrated in




   26
      Alex Strick Van Linschoten & Felix Kuehn, Resolution and Fatwa of a Big Gathering of
Clerics in The Taliban Reader: War, Islam and Politics (2018).

                                             20
               Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 25 of 210




the ranks of the enemy according to the plan given to them last year.” 27 He

similarly encouraged Afghan officers to “defect and join the Taliban.” 28 These

attacks took place in all areas of Afghanistan, and the Taliban regularly claimed

responsibility for them. 29 Many Plaintiffs in this case, or their family members,

were killed or injured in Taliban-insider attacks, including Jeffrey Ausborn, Tara

Brown, and Liam Nevins. See infra ¶¶ 357, 375, 480.

         53.     The Haqqani Network is a Sunni Islamic terrorist organization that

has been operating in Afghanistan since the 1970s. It was founded by Jalaluddin

Haqqani and is now led by his son, Sirajuddin Haqqani. The Haqqani Network is

part of the Taliban and is closely allied and interdependent with al-Qaeda.

         54.     On September 19, 2012, the U.S. State Department designated the

Haqqani Network as an FTO. 30

         55.     The United States previously designated multiple Haqqani leaders as

SDGTs. On February 29, 2008, the U.S. State Department designated Sirajuddin

Haqqani for “acts of terrorism that threaten the security of U.S. nationals or the




   27
     Bill Roggio, Mullah Omar Addresses Green-on-Blue Attacks, Long War J. (Aug. 20,
2012).
   28
        Id.
   29
     See Bill Roggio, 2 More ISAF Troops Wounded In Latest Green-On-Blue Attack, Long
War J. (Aug. 13, 2012).
   30
        U.S. Dep’t of State, Country Reports on Terrorism 2017, at 294 (Sept. 2018).

                                                21
              Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 26 of 210




national security, foreign policy, or economy of the United States.” 31 In 2010 and

2011, the U.S. Treasury Department designated three other members of the

Haqqani family—Nasiruddin, Khalil Al-Rahman, and Badruddin—as fundraisers

and commanders of the Haqqani Network. By February 2014, the U.S. State

Department and the U.S. Treasury Department had designated fourteen leaders in

the Haqqani Network under Executive Order 13224.

        56.     The Haqqani Network began supplying weapons to the Taliban in the

mid-1990s, when the Taliban was in its infancy. It has operated as part of the

Taliban since approximately 1995, when its founder Jalaluddin Haqqani swore

allegiance to the Taliban. Jalaluddin Haqqani was the Minister of Tribal Affairs for

the Taliban until the U.S. invasion.

        57.     The Haqqani Network was especially active in the southeastern parts

of Afghanistan, particularly in the Paktia, Paktika, and Khost (“P2K”) Provinces. It

also developed a significant presence in the surrounding Provinces of Kabul,

Logar, Wardak, Ghazni, and Zabul. Because of the Haqqani Network’s

longstanding tribal connections to the southeastern region of Afghanistan, the

Taliban often acts through the Haqqani Network in those areas. Sirajuddin Haqqani



   31
      Public Notice, In the Matter of the Designation of Sirajuddin Haqqani, aka Sirajuddin
Haqani, aka Siraj Haqqani, aka Siraj Haqani, aka Saraj Haqqani, aka Saraj Haqani, as a
Specially Designated Global Terrorist Pursuant to Section 1(b) of Executive Order 13224, as
Amended, 73 Fed. Reg. 12,499 (Mar. 7, 2008).

                                             22
              Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 27 of 210




explained in 2010 that the Haqqani Network is “assigned by the Islamic Emirate in

the southeastern front of Afghanistan (Paktia, Khost, Paktika) and we have

mujahideen members who are carrying out jihad in the north (provinces in northern

Afghanistan) and in the south (provinces in southern Afghanistan), and they are

operating under the Amirs of the provinces they are under.” 32

        58.     The Taliban’s terrorist commanders and shadow governors in the P2K

area are often members of the Haqqani Network. As the U.S. State Department

explained when it announced the designation of Mullah Sangeen Zadran as a

Specially Designated Global Terrorist, Sangeen Zadran served as the “Shadow

Governor for Paktika province, Afghanistan and a commander of the Haqqani

Network, a Taliban-affiliated group.” 33 Similarly, Abdul Aziz Abbasin is a “key

commander in the Haqqani Network” who simultaneously functions as the broader

Taliban organization’s shadow governor for the Orgun District in Paktika

Province. 34

        59.     The Haqqani’s influence is not limited to the southeastern provinces.

There is also significant overlap between the broader leadership of the Taliban and



   32
    Bill Roggio, Taliban Cooperation With al Qaeda ‘Is At The Highest Limits’ – Siraj
Haqqani, Long War J. (Apr. 15, 2010).
   33
     Press Release, U.S. Dep’t of State, Designation of Haqqani Network Commander Sangeen
Zadran (Aug. 16, 2011).
   34
     Bill Roggio, US Adds 5 al Qaeda, Taliban, Haqqani Network, And IMU Facilitators To
Terrorist List, Long War J. (Sept. 29, 2011).

                                             23
               Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 28 of 210




the Haqqani Network. Sirajuddin Haqqani (Jalaluddin’s son and successor) has

been a member of the Taliban’s governing council since at least 2010. Since 2015,

he has been the Deputy Emir of the Taliban, which is the second in command in

the Taliban’s leadership.

         60.     In particular, the Haqqani Network has overseen the Taliban’s

terrorist attacks on U.S. and Coalition forces in Afghanistan. After September 11,

Jalaluddin Haqqani effectively served as the Taliban’s secretary of terrorism and

planned many of the Taliban’s attacks on U.S. forces in the early days following

the overthrow of the Taliban government. In October 2001, a purported Jihadist

publication (as published online) described Jalaluddin as the “chief of the Taliban

army.” 35 Indeed, in an interview with Sirajuddin published by Gulf News UAE, the

interviewer identified Jalaluddin as “the commander-in-chief of the Taliban’s

southern military command”—akin to the Taliban combat chief—“[and] Mullah

Omar’s top military strategist and commander.” 36 As for his son, Sirajuddin is now

Deputy Emir of the Taliban and oversees its terrorist operations throughout the

country.




   35
        Karachi Jasarat, Chief of Taliban Army Contacts Jamaat-i-Islami Chief (Oct. 11, 2001).
   36
     Aslam Khan, Taliban Leader Warns of Long Guerilla War, Gulf News UAE (Oct. 20,
2001).

                                                24
               Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 29 of 210




         61.     Similarly, according to Brigadier General Charles H. Cleveland, the

chief spokesman for U.S. and NATO forces in Afghanistan, as of 2016 Sirajuddin

Haqqani “increasingly runs the day-to-day military operations for the Taliban, and,

we believe, is likely involved in appointing shadow governors.” 37

         62.     In 2016, the New York Times reported that, according to a senior

Taliban commander in southern Afghanistan, Sirajuddin Haqqani was in “constant

contact” with Taliban field commanders throughout Afghanistan, including outside

the Haqqani Network’s area of particular influence in the southeast. 38 According to

the commander, all field commanders had to contact Sirajuddin Haqqani for

permission before launching a terrorist offensive.

         63.     The Haqqani Network also influenced Taliban decisions about which

types of attacks to employ. The Haqqani Network was the first to use suicide

bombings in Afghanistan, an innovation that al-Qaeda taught it. The Haqqani

Network also was involved in the rising number of Taliban-insider attacks—which

strategically undermined relations between U.S. and Afghan forces. By 2007,

Army Lieutenant Colonel Dave Anders, the director of operations for Combined

Joint Task Force-82, explained that “Siraj[uddin Haqqani] is the one dictating the




   37
     Mujib Mashal, Haqqanis Steering Deadlier Taliban In Afghanistan, Officials Say, N.Y.
Times (May 7, 2016).
   38
        Id.

                                            25
               Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 30 of 210




new parameters of brutality associated with Taliban senior leadership” employing

“[k]idnappings, assassinations, beheading women, indiscriminate killings and

suicide bombers.” 39

         64.     The Haqqani Network’s influence within the broader Taliban

organization is not limited to planning and authorizing attacks. Even outside of the

Haqqani’s traditional stronghold, its members often commit attacks alongside other

Taliban terrorists. For example, in early 2009 the Haqqani Network was operating

in the southern provinces of Helmand and Kandahar. A spokesman for the Taliban

reportedly confirmed that the Haqqani Network was operating in “Kandahar as

well as nearby Helmand province to provide training, support—particularly in

bomb-making—and to carry out attacks.” 40

         65.     In 2013, “[a] combined force in . . . Kandahar . . . arrested a Haqqani

network facilitator who managed supply routes from [Kandahar City] to other

provinces” and was “also . . . believed to have been instrumental in the acquisition

and distribution of lethal aid to Haqqani fighters for attacks against Afghan and

coalition forces.” 41 And a successful 2017 Taliban attack in Kandahar against the




   39
        Bill Roggio, Targeting Taliban Commander Siraj Haqqani, Long War J. (Oct. 20, 2007).
   40
        Murray Brewster, Fanatical Taliban Wing Moves Into Kandahar, Star (Feb. 8, 2009).
   41
      U.S. Dep’t of Defense, Afghan, Coalition Forces Kill Insurgents in Logar Province (Feb.
20, 2013).

                                              26
              Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 31 of 210




United Arab Emirates ambassador to Afghanistan was attributed to the Haqqani

Network.

        66.     Both Sirajuddin and Jalaluddin Haqqani have confirmed that the

Haqqani Network operates as part of the Taliban. 42 The Taliban has rejected claims

that the Haqqani Network is separate from the Taliban.43

        67.     The Haqqani Network also has significant links to al-Qaeda, dating

back to the 1980s when Osama bin Laden established a training camp for his

nascent terrorist group in Haqqani-controlled territory. After September 11, the

Haqqanis provided sanctuary to bin Laden after he fled Afghanistan; Jalaluddin

Haqqani himself announced that the Taliban would “retreat to the mountains and

begin a long guerrilla war to reclaim our pure land from infidels” and stated that

“Osama bin Laden . . . [is] safe and sound and carrying out [his] duties.” 44

        68.     The Haqqani Network’s close relationship with other terrorist groups

has helped to develop the modern terrorist syndicate operating in Afghanistan. In

furtherance of that goal, the Haqqani Network provides protection to al-Qaeda so

that it can launch attacks in Afghanistan and plan acts of international terrorism



   42
      See Bill Roggio, US Military Searches For Kabul Attack Network Members, Long War J.
(Apr. 27, 2016).
   43
     See Bill Roggio, Taliban Call Haqqani Network A ‘Conjured Entity’, Long War J. (Sept. 9,
2012).
   44
     Aslam Khan, Taliban Leader Warns Of Long Guerilla War, Gulf News UAE (Oct. 21,
2001).

                                             27
               Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 32 of 210




abroad. Senior Haqqani Network officials also have publicly indicated that the

Haqqani Network and al-Qaeda are one. 45 And in July 2008, Jalaluddin Haqqani’s

son—18 year old Muhamman Omar Haqqani—was killed alongside a top al-Qaeda

commander in southeast Afghanistan. The Haqqani Network also maintains

training camps and safe houses that have been used by al-Qaeda and Taliban

operatives.

         69.     More recently, Sirajuddin Haqqani has welcomed al-Qaeda members

to join and fight with the Haqqani Network and the rest of the Taliban.46 According

to U.S. intelligence officers, Sirajuddin Haqqani acts as a member of al-Qaeda’s

military council. 47 U.S. officials have described him as al-Qaeda’s top facilitator in

Afghanistan. 48 And when the U.S. Treasury Department designated Sirajuddin

Haqqani’s uncle Khalil Al-Rahman Haqqani as an SDGT, it noted that he “has also

acted on behalf of al-Qa’ida and has been linked to al-Qa’ida military




   45
        See Bill Roggio, An Interview With Mullah Sangeen, Long War J. (Sept. 17, 2009).
   46
        Roggio, Taliban Cooperation, supra note 32.
   47
        Id.
   48
     Hindustan Times, Al Qaeda Very Active In Afghanistan, Preparing for Attacks (Apr. 14,
2016) (“The Taliban’s current deputy commander, Siraj Haqqani, is head of the Haqqani
Network and al Qaeda’s top facilitator in Afghanistan, according to US officials.”).

                                               28
              Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 33 of 210




operations.” 49 The U.S. Treasury Department likewise has repeatedly recognized

links between Haqqani Network leaders and al-Qaeda. 50

        70.     The Haqqani Network is often considered the most radical part of the

Taliban. Like the Taliban, it relies on terrorist attacks—including suicide

bombings, IED and EFP attacks, insider attacks, and complex attacks—rather than

open combat. 51 The Haqqani Network routinely would violate the laws of war if it

were subject to them, and it does not comply with the Geneva Conventions.

        71.     Many Plaintiffs, or their family members, were killed or injured in

attacks by the Haqqani Network. For example, the Haqqani Network conducted the

Taliban’s terrorist attacks that killed Christopher Campbell, John Douangdara, and

Bryan J. Nichols. See infra ¶¶ 388, 395, 484.

        72.     HBL has longstanding ties to the Haqqani Network. For example,

going as far back as the 1990s, Jalaluddin Haqqani advertised an HBL account as a

destination for donations to the organization in his magazine.52




   49
     Press Release, U.S. Dep’t of Treasury, Treasury Targets the Financial and Support
Networks of Al Qa’ida and the Taliban, Haqqani Network Leadership (Feb. 9, 2011).
   50
    See, e.g., Press Release, U.S. Dep’t of Treasury, Treasury Department Targets Key
Haqqani Network Leaders (Feb. 5, 2014).
   51
      Bill Roggio, Haqqani Network Promotes Suicide, IED Attacks, and Ambushes In ‘Caravan
of Heroes’, Long War J. (Apr. 10, 2015).
   52
      Gretchen Peters, Haqqani Network Financing: The Evolution of an Industry, Combating
Terrorism Center at West Point, at 16 (2012), https://ctc.usma.edu/wp-
content/uploads/2012/07/CTC_Haqqani_Network_Financing-Report__Final.pdf.

                                             29
              Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 34 of 210




        C. Lashkar-e-Taiba

        73.     “The staying power of al-Qaeda became rooted in its ability to draw

from and coordinate with allied groups embedded in multiple networks on both

sides of the border. Its key affiliates include the Afghan and Pakistani Taliban, the

Haqqani Network, and Lashkar-e-Taiba.” 53

        74.     Lashkar-e-Taiba, also known as LeT or LT, means “Army of the

Pure,” and was founded in Pakistan in the early 1990s. Since its inception, the

group has been engaged in terrorist activities, causing the United States to

designate it as an FTO on December 26, 2001—and to subsequently renew that

designation and to expand it to include LeT’s aliases and affiliates.

        75.     At all relevant times, LeT has been known to be a terrorist group that

targeted Americans in Afghanistan for attack. As one terrorism scholar observed,

“[w]hen viewed from the perspective of the United States, it is safe to say that LeT

has long undermined U.S. interests in the global war on terror” and “threaten[ed]

U.S. soldiers and civilians in Afghanistan.” 54




   53
      Lauren McNally & Marvin G. Weinbaum, A Resilient al-Qaeda in Afghanistan and
Pakistan, MEI Policy Focus 2016-18, at 4 (Aug. 2016).
   54
      Ashley J. Tellis, The Menace That Is Lashkar-e-Taiba, Carnegie Endowment for
International Peace Policy Outlook (2012).

                                            30
               Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 35 of 210




         76.        At all relevant times, LeT has been led by Hafiz Saeed, “a very public

figure in Pakistan” who was known for “advocat[ing] a truly extreme vision” as the

“head of one of the world’s most dangerous terrorist organizations.” 55

         77.        Saeed was well known in Pakistan for his specific affiliation with

al-Qaeda founders Abdullah Azzam and Osama bin Laden. As a former senior U.S.

official explained:

         Saeed and Azzam were close partners with Osama bin Laden in the
         1980s. Azzam was the intellectual guru who created the modern
         Islamic extremist movement. One former head of the Mossad, Israel’s
         top intelligence service, told me that Azzam should properly be seen
         as the “father of the global jihad.” Saeed stayed in close contact with
         bin Laden until his death a year ago, according [to] the material found
         in the al Qaeda leader’s hideout in Abbottabad, Pakistan. Saeed
         openly mourned bin Laden in a bitter eulogy the Friday after the
         SEALs delivered justice to bin Laden. 56

         78.        “Over the last two and a half decades, [al-Qaeda’s core] has

maintained close working relationships” with LeT, which is “hardly surprising,

since some of al-Qaeda’s top lieutenants have long used South Asia as an

operational hub.” 57 “Al-Qaeda ties with LeT go back to the anti-Soviet war. One of

LeT’s founders, Abdul Rehman Sareehi, had close ties with both Abdullah Azzam




   55
     Bruce Riedel, Hafiz Saeed, Pakistani Extremist with a $10 Million Price on his Head, is al
Qaeda’s Ally, Brookings (Apr. 3, 2012).
   56
        Id. at 2.
   57
      The Soufan Center, Al-Qaeda in the Indian Subcontinent: The Nucleus of Jihad in South
Asia, at 12 (2019).

                                               31
               Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 36 of 210




and Osama bin Laden,” and LeT therefore has a long history of providing

“material and logistical support to individual al-Qaeda members.” 58

         79.         As an example of LeT’s closeness with al-Qaeda, when the Clinton

Administration fired a Tomahawk missile salvo to destroy al-Qaeda camps in

Afghanistan in 1998 in an attempt to kill Osama bin Laden in response to the

African embassy bombings, our attack missed bin Laden but did “kill many LeT

operatives and trainers who had been bivouacked in these facilities.”59

         80.         Throughout this time, LeT was also a beneficiary of the Pakistani

Inter-Services Intelligence (“ISI”), which uses the group to counter Indian and,

after 9/11, American, interests in the region.

         81.         Consistent with its close ties to the ISI, in its early days, LeT focused

on the regions of Jammu and Kashmir, and directed its terrorist activity principally

at India. For example, on December 13, 2001, LeT joined an attack on India’s

Parliament building, killing nine innocents and injuring at least twenty-two others.

This attack brought India and Pakistan to the brink of war.

         82.         “LeT began contributing to al-Qaeda’s global jihad against the United

States and its allies after 9/11.” 60 “As al-Qaeda operatives fled Afghanistan in the


   58
        Id. at 14.
   59
        Tellis, Menace, supra note 54.
   60
     Stephen Tankel, Lashkar-e-Taiba: Past Operations and Future Prospects, New America
Foundation, at 1 (2011).

                                                  32
               Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 37 of 210




wake of the U.S. counter-attack, LeT’s leadership directed its members to provide

safe haven in Pakistan for some and to facilitate emigration to the Middle East or

other safe destinations for others. The group arranged fake passports, safe houses,

guards and fixers, and provided medical support for Arabs wounded during the

U.S. invasion.” 61

         83.         As the insurgency targeting Americans in Afghanistan “gained

strength in 2005-2006, … [LeT] began facilitating access” to Afghanistan for LeT

members to fight under al-Qaeda and the Taliban’s banner. 62 One terrorism scholar

explained LeT’s close operational ties with al-Qaeda, the Taliban, and the Haqqani

Network as follows:

         [L]ike al-Qaeda, LeT has demonstrated a remarkable ability to forge
         coalitions with like-minded terrorist groups. These alliances are most
         clearly on display within South Asia, where, in addition to al-Qaeda,
         LeT cooperates with other militant groups, such as the Afghan
         Taliban, in the areas of recruiting, training, tactical planning,
         financing, and operations. . . . In Pakistan, LeT cooperates actively
         with the Afghan Taliban . . . and also coordinates operations against
         Afghanistan with al-Qaeda and the Haqqani Network. 63

         84.         As LeT ramped up its support for jihad targeting Americans in

Afghanistan, it continued to target Indians and Westerners for attack in India.

Perhaps most infamously, LeT carried out the 2008 Mumbai attacks. Ten LeT


   61
        Id. at 16.
   62
        Id. at 6.
   63
        Tellis, Menace, supra note 54.

                                               33
               Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 38 of 210




members carried out a dozen coordinated shooting and bombing attacks lasting

four days across Mumbai, killing at least 160 innocents (including 6 Americans).

The attacks focused on international hotels, a busy railway station, and a café

popular with tourists.

         85.     “Approximately one year after Mumbai, U.S. President Barack

Obama wrote a letter to his Pakistani counterpart, President Asif Ali Zardari, in

which he specifically mentioned LeT as one of the militant groups against which

the government should act. A chorus of U.S. diplomats, security officials and

military officers reiterated this call for action, pressuring Pakistan publicly as well

as privately to move against LeT.” 64

         86.     After the Mumbai attacks, LeT decided “to lay low when it came to

operations against India.” Instead, it grew its presence in the al-Qaeda strongholds

of the Nangarhar, Nuristan, Kunar and Laghman (“N2KL”) and P2K Provinces, as

well as Kabul and the strategically crucial provinces around Kabul in which the

Kabul Attack Network committed attacks. “This served a dual purpose: The

Afghan front provided a pressure release valve, while the influx of

Lashkar-e-Taiba members yielded additional intelligence to the security

establishment about the militant state of play across the border. This practice of

encouraging the group’s participation in Afghanistan continues: enabling it to


   64
        Tankel, Lashkar-e-Taiba, supra note 60, at 1.

                                                34
               Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 39 of 210




wage jihad against U.S. and Afghan forces, as well as to launch occasional attacks

against Indian interests; and putting its members in a position to gather intelligence

on other groups.” 65

         87.     Collaboration between LeT and its al-Qaeda, Taliban, and Haqqani

Network partners in the Syndicate “was centered on the jihad in Afghanistan” and

“included the joint recruitment and infiltration of fighters into Afghanistan; sharing

safe houses and resources, including weapons, explosives and information; and

joint training and fighting in Afghanistan.” 66

         88.     As the U.S. government repeatedly recognized, LeT played a vital

role in the al-Qaeda Terror Syndicate throughout the period relevant to this case.

Terrorism scholars drew a similar conclusion. For example, in February 2010, one

scholar observed that “[t]oday,” al-Qaeda and LeT “cooperate on training and

recruitment for the Afghan jihad against coalition forces, equipping fighters and

infiltrating them across the Durand Line separating Pakistan and Afghanistan.” 67

Similarly, in March 2012, another scholar noted that “[w]ith recruitment,

fundraising, and operations extending to Afghanistan, Iraq, Central Asia, Europe,



   65
      Stephen Tankel, Ten Years After Mumbai, the Group Responsible Is Deadlier than Ever,
War on the Rocks (Nov. 26, 2018), https://warontherocks.com/2018/11/ten-years-after-mumbai-
the-group-responsible-is-deadlier-than-ever/.
   66
        Tankel, Lashkar-e-Taiba, supra note 60, at 19.
   67
      Stephen Tankel, The Long Arm of Lashkar-e-Taiba at 1-2, Washington Institute for Near
East Policy, Policy Watch # 1361 (Feb. 17, 2010).

                                                35
               Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 40 of 210




Africa, and Australia, LeT has rapidly become a formidable global threat. Today,

LeT has close ties with al-Qaeda in Pakistan and supports the Taliban’s military

operations.” 68

         89.     As a “key affiliate[]” of al-Qaeda, 69 LeT provided critical support to

the al-Qaeda-led syndicate by sourcing foreign fighters, including Pakistanis and

others from outside Afghanistan, for purposes of the fighters receiving training by

al-Qaeda in order to be ultimately deployed in Afghanistan on behalf of the joint

al-Qaeda/Taliban (including Haqqani Network) cells operating in the key

provinces there. In this way, al-Qaeda leveraged its historical relationship, and

religious doctrinal affinity, with LeT to find a partner whom it can trust to find the

right terrorist “talent” for purposes of being trained by al-Qaeda to commit attacks

in Afghanistan. LeT’s “lane” in this Syndicate effort is “Pakistani and foreign

talent recruitment” from madrassas and other social networks controlled by LeT

operatives and LeT fronts throughout Pakistan.

         90.     LeT, and its front organizations, also provide essential logistical

support to facilitate the operation of al-Qaeda-run training camps in Waziristan by

providing funding, safe houses, travel support, and recruits, for the camps.




   68
        Tellis, Menace, supra note 54.
   69
        McNally & Weinbaum, Resilient al-Qaeda, supra note 53, at 4.

                                              36
               Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 41 of 210




         91.     An example of LeT’s logistical support for the network of al-Qaeda

camps in Waziristan occurred in 2005, when several al-Qaeda suspects “traveled to

work in JuD relief camps after [an earthquake in Pakistan] before making their way

to militant training camps in Waziristan.” 70 “This was not the first or the last time

that LeT was believed to have acted as a gateway organization to al-Qaeda. It is an

article of faith among the American and British security establishments that the

group has played this role on numerous occasions.”71

         92.     LeT’s direct support of al-Qaeda was an essential component of the

latter’s fundraising and recruiting efforts in the Afghan-Pakistan region. As two

terrorism scholars explained:

         [LeT] has a particularly strong relationship with al-Qaeda, with some
         reports predicting that LeT could become “the next al-Qaeda.”
         Al-Qaeda has utilized LeT safehouses while in Pakistan, and LeT has
         proven to be the strongest ideological ally of al-Qaeda in the region.
         LeT has also been among the groups working with al-Qaeda to carry
         out operations in Afghanistan. LeT has become known for
         “technological sophistication, [broad] global recruiting and
         fundraising network, its close ties to protectors within the Pakistani
         government, and the fact that it is still a less high-profile target of
         Western intelligence,” all of which afford [LeT] an advantage over
         nationally-focused groups in the region. 72




   70
        Tankel, Lashkar-e-Taiba, supra note 60, at 1.
   71
        Id.
   72
      McNally & Weinbaum, Resilient al-Qaeda, supra note 53, at 10-11 (internal citations
omitted).

                                                37
               Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 42 of 210




         93.     LeT was uniquely well positioned to source terrorist talent for

al-Qaeda and its allies because LeT, like the terrorist group Lebanese Hezbollah,

built an extensive social welfare infrastructure that served the express purpose of

identifying suitable candidates for terrorist indoctrination, as well as generally

improving the terrorist group’s reputation and capacity for attracting new recruits.

LeT’s “standing” in certain Pakistani circles thus “heightened its ability to raise

money for missionary outreach and to recruit members from other sects, who were

promptly converted upon joining. In other words, its militancy and missionary

activities reinforced one another.” 73

         94.     While LeT helped source thousands of fighters for the joint

al-Qaeda/Taliban (including Haqqani Network) cells in Afghanistan, as described

above, LeT also played the key role in sourcing nearly all of the suicide bombers

who were ultimately trained by al-Qaeda and deployed as suicide attackers on

behalf of the joint al-Qaeda/Taliban (including Haqqani Network) cells operating

in N2KL, P2K, and the Kabul Attack Network-related Provinces. “[R]ecruitment

for suicide bombings conducted by other groups” was a particular “LeT

specialty.” 74 LeT furnished the large majority of suicide bombers who were




   73
        Tankel, Lashkar-e-Taiba, supra note 60, at 5.
   74
        Tellis, Menace, supra note 54.

                                                38
               Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 43 of 210




ultimately trained to become al-Qaeda operatives and used in nearly every attack in

this case.

         95.     With rare exceptions, LeT terrorists do not openly participate in

attacks in Afghanistan under LeT’s banner. Instead, LeT terrorists were (and

remain) embedded alongside the relevant Taliban and al-Qaeda terrorists who

committed attacks together as part of joint al-Qaeda/Taliban cells in Afghanistan.

This was an operational manifestation of al-Qaeda’s syndicate strategy, which

facilitated the efficient embedding of LeT terrorists in the terrorist cells that were

of greatest importance to the shared al-Qaeda/Taliban enterprise. As terrorism

scholar Stephen Tankel explained:

         Lashkar need not take the lead role in order for its training apparatus
         and transnational networks to be used against the US or its Western
         allies. Indeed, the current threat to Western interests comes from a
         conglomeration of actors working in concert. Notably, working as part
         of a consortium provides cover for [LeT], since shared responsibility
         makes it easier for Lashkar to conceal its fingerprints. One could
         imagine a scenario in which would-be Western jihadis looking to fight
         in Afghanistan linked up with a facilitator connected with Lashkar to
         access a training camp in territory controlled by the Haqqani Network
         where al-Qaeda convinced them to launch a terrorist attack in a
         Western country and Lashkar trainers provided some of the
         instruction. 75

         96.     LeT terrorists were sometimes dual-hatted, meaning that they were

operatives working on behalf of two (or more) jihadist group. James McLintock,



   75
        Stephen Tankel, Storming the World Stage: The Story of Lashkar-e-Taiba 266 (2011).

                                               39
               Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 44 of 210




for example, was a triple-hatted operative of al-Qaeda, LeT, and the Taliban. LeT

and al-Qaeda terrorists were often dual-hatted, as LeT was the Pakistani jihadist

group that most closely adhered to al -Qaeda’s interpretation of Islam.

         97.         Nangarhar, Nuristan, Kunar and Laghman (N2KL) Provinces.

LeT terrorists forward-deployed terrorists to the N2KL Provinces to provide

embedded support to the joint al-Qaeda/Taliban cells in the N2KL Provinces. LeT

fighters “turned up in Kunar and Nuristan provinces in Northeastern Afghanistan,

where LeT had historical connections.” 76 In N2KL, “[a]lthough [LeT] did not have

a substantial footprint in terms of manpower, its members were among the most

proficient in terms of small-unit tactics, so even a small number of men could have

an impact.” 77 As one think tank observed in 2011:

         LeT involvement in Afghanistan has picked up since 2006. LeT members
         apparently trained at camps in Kunar and Nuristan provinces in the 1990s
         but did not fight alongside the Taliban at that time. In the last four years,
         however, as the Taliban has regained influence in Afghanistan, the LeT has
         supported the insurgents by recruiting, training, and housing fighters and
         facilitating their infiltration into Afghanistan from the tribal areas of
         Pakistan. LeT fighters were also likely part of the group that attacked a U.S.
         outpost in Wanat, Afghanistan in 2008 that killed nine U.S. soldiers.” 78




   76
        Tankel, Lashkar-e-Taiba, supra note 60, at 18.
   77
        Id. at 19.
   78
       Lisa Curtis, Pakistan, The Heritage Foundation (Jan. 26, 2011),
https://www.heritage.org/middle-east/commentary/pakistan.

                                                40
               Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 45 of 210




         98.     LeT’s numbers in Kunar Province were so extensive that the joint al-

Qaeda-Taliban cells were ordinarily augmented by LeT terrorists. As a result,

every attack in Kunar Province alleged herein was jointly committed by al-Qaeda,

the Taliban, and LeT.

         99.     Paktia, Paktika, and Khost (P2K) Provinces. LeT terrorists forward

deployed inside Afghanistan to provide embedded support to the joint

al-Qaeda/Haqqani Network cells operating in the P2K Provinces. By 2009 and

2010, “[t]he integration of the group’s members with the Taliban and Haqqani

Network also accelerated, … [which] enable[ed] LeT fighters to expand their

presence to” 79 the P2K Provinces, where LeT operatives embedded in joint

al-Qaeda/Haqqani Network cells to commit attacks against Americans.

   100.          Kabul Attack Network-Related Provinces. LeT terrorists also

forward deployed in and around Kabul, including the other provinces of the Kabul

Attack Network, to provide embedded support to the joint al-Qaeda/Haqqani

Network/Taliban cell that jointly committed Kabul Attack Network attacks.

         D. Jaish-e-Mohammed

         101. JeM is a Sunni extremist group founded by Masood Azhar with

funding and support from Osama bin Laden. The organization is based in Pakistan,

and its original goal was to unite Kashmir with Pakistan. In June 2008, however,


   79
        Tankel, Lashkar-e-Taiba, supra note 60, at 22.

                                                41
           Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 46 of 210




JeM reportedly began shifting its focus from Kashmir to Afghanistan in order to

step up attacks against U.S. and Coalition forces.

        102. JeM has long served as one of the Taliban’s Punjabi allies in both

Afghanistan and Pakistan.

        103. JeM has openly declared war against the United States, which

designated JeM an FTO in 2001. 80

        104. After the Taliban and al-Qaeda were routed by U.S. forces in the fall

of 2001, “the Taliban and al-Qaida . . . receiv[ed] help from . . .

Jaishe-Mohammed” 81 in addition to the help the Taliban and al-Qaeda received

from LeT and the Haqqani Network.

        105. In June 2008, JeM began shifting its focus from Kashmir to

Afghanistan in order to escalate its support for attacks against U.S. and Coalition

forces.

        106. JeM has a history of helping al-Qaeda and the Taliban commit

spectacular suicide bombing attacks in Afghanistan and Pakistan. For example,

U.S. officials suspected that a successful suicide attack in Pakistan that killed a

U.S. diplomat in 2006 was probably the work of terrorists associated with



   80
       National Counterterrorism Center, Jaish-e-Mohammed (JEM) (last updated Sept. 2013),
https://www.dni.gov/nctc/groups/JEM.html.
   81
     Associated Press, Pockets of Taliban, al-Qaeda Fighters are Said to be Regrouping in
Afghanistan, St. Louis Post Dispatch, 2002 WLNR 1220832 (Mar. 2, 2002).

                                             42
           Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 47 of 210




al-Qaeda, the Taliban, and JeM. And in Afghanistan, JeM “was a close ally” of the

Taliban, with JeM’s leader, Masood Azhar, being a “frequent visitor of Taliban

leader Mullah Mohammed Omar.” 82

        107. JeM also has a history of working jointly with Lashkar-e-Taiba as a

force multiplier for al-Qaeda and its Taliban and Haqqani Network allies. For

example, JeM provided logistical support for a sophisticated suicide truck bombing

attack against the civilians at the Marriott Hotel Pakistan on September 20, 2008,

which was committed by al-Qaeda, Haqqani Network, and Lashkar-e-Taiba,

resulting in the deaths of dozens and injuries of hundreds. Similarly, “there is

evidence to suggest the main suspects [of the 2008 Mumbai attack],

Lashkar-e-Toiba and its smaller ally Jaish-e-Mohammed, . . . may have co-

ordinated the attack with elements from the Taliban and al-Qa’ida, operating out of

Pakistan’s tribal territories.” 83

        108. As one analyst put it in late 2008, “[o]ne plausible theory” is that JeM,

LeT, al-Qaeda, the Taliban, Haqqanis, and Pakistani Taliban “have forged an

alliance that is executing a strategy in the region to defend themselves against a




   82
      Kathy Gannon, Associated Press, Islamic militants threatened attacks on Bhutto if she
returned to Pakistan, Canadian Press (Oct. 18, 2007).
   83
      Richard Beeston, Washington crucial as attack exposes terror groups’ deadly strategies,
Australian (Dec. 2, 2008).

                                              43
              Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 48 of 210




new US-led strategy” in the Afghanistan/Pakistan theater. 84 Similarly, while

discussing the failed Times Square bombing, the CNN international correspondent

Nic Robertson observed in 2009 that “Jaish-e-Mohammed” had “ties to the Taliban

and al Qaeda” through which JeM, the Taliban and al-Qaeda were engaged in

“cooperation … at quite an effective level at the moment.” 85 Indeed, by 2009, it

was “now accepted” by elements of the Pakistani military “that Al Qaeda, the

Taliban and their allies among the Punjabi jihadis operate as a syndicate,” and that

such allies “included the Jaish-e-Mohammed.” 86

         109. JeM’s participation in the al-Qaeda-led syndicate continued at all

relevant times. For example, one security expert, addressing the state of play of

al-Qaeda’s global jihadist ambitions as of July 2012, testified as follows:

         al Qaeda’s Senior Leadership is back on their heels. Key leaders have
         met their demise including, of course, Usama Bin Laden …
         Nevertheless, the ideology that Bin Laden and others … have
         propounded lives on. This ideology is the lifeblood that continues to
         sustain the vitality and growth of the global jihadist movement. Make
         no mistake: while the core of al Qaeda may be seriously and
         significantly diminished, … the threat now comes in various sizes,
         shapes and forms. There are still many and varied al Qaeda affiliates
         that continue to thrive, most notably in Yemen and the Sahel, and in
         Somalia. … At the same time, a veritable witch’s brew of jihadists
         exists in Pakistan, including for example, the Haqqani network,

   84
        Id.
   85
     Highlights of U.S. Broadcast News Coverage of the Middle East from May 8, 2010 (Full
Transcripts) Federal News Service Transcripts, 2010 WLNR 27829208 (May 9, 2010).
   86
     Nirupama Subramanian, Pakistan: two questions, multiple realities, Hindu, 2009 WLNR
23938767 (Nov. 27, 2009).

                                            44
           Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 49 of 210




        Lashkar-e-Taiba (LeT), Tehrik-i-Taliban Pakistan …, Harkat-ul-Jihad
        al-Islami (HuJI), Jaish-e-Mohammed, and the Islamic Movement of
        Uzbekistan. We have seen in the past and continue to see substantial
        evidence of cooperation and collaboration between these latter
        groups and al Qaeda. 87

        110. Indeed, the U.S. designated JeM as an FTO in substantial part because

of the role JeM plays in augmenting the power of al-Qaeda and other al-Qaeda

linked terrorists operating in Afghanistan and Pakistan as part of the syndicate. As

the terrorist scholar Bill Roggio has explained, “[t]he US government has listed

Jaish-e-Mohammed (JeM) as a Foreign Terrorist Organization and its leader,

Massod Azhar, as a specially designated global terrorist for their ties to al Qaeda

and other jihadist groups.” 88

        111. JeM supported al-Qaeda attacks by acting as an agent and proxy for

al-Qaeda. JeM did this by directly seconding its fighters to al-Qaeda, for the latter

to jointly deploy with the Taliban in eastern Afghanistan as part of al-Qaeda’s

Brigade 313. As a Pakistani newspaper editorialized in 2010:

        Brigade 313 is al Qaeda’s military organisation in Pakistan, and is
        made up of Taliban and allied jihadist groups. Members of
        Lashkar-e-Jhangvi, Harkat-ul-Jihad-al-Islami, Lashkar-e-Taiba,

   87
      U.S. Senate Committee on Homeland Security & Governmental Affairs, Hearing: The
Future of Homeland Security: Evolving and Emerging Threats (July 11, 2012) (Prepared
Statement of Frank J. Cilluffo, Director, Homeland Security Policy Institute, George Washington
Univ.) (emphasis added), https://www.hsgac.senate.gov/imo/media/doc/Testimony-Cilluffo-
2012-07-11.pdf.
   88
      House Foreign Affairs Subcommittee on Asia and the Pacific and Terrorism,
Nonproliferation, and Trade, Hearing: Pakistan: Friend or Foe in the Fight Against Terrorism,
U.S. Cong. News, 2016 WLNR 21268984 (Jul. 12, 2016) (testimony of Bill Roggio).

                                              45
           Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 50 of 210




        Jaish-e-Mohammed, Jandullah (the Karachi-based, al Qaeda-linked
        group), and several other Pakistani terror groups are known to have
        merged with al Qaeda in Pakistan, and the group operates under the
        name of Brigade 313. 89

        112. Like its ally LeT, another of JeM’s key roles is to serve as a talent

scout for al-Qaeda, Taliban, and Haqqani terrorists in Afghanistan. The U.S.

government itself recognized the key role that Masood Azhar and

Jaish-e-Mohammed has played in recruiting suicide bombers to support the

Taliban and al-Qaeda’s shared jihad in Afghanistan. Specifically, according to the

U.S. Treasury Department, “[i]n 2008, JEM recruitment posters in Pakistan

contained a call from Azhar for volunteers to join the fight in Afghanistan against

Western forces.” 90 As a former senior Indian official summarized in March 2009,

“[i]t is now established that while the Taliban’s cadres in Afghanistan are primarily

Afghans nationals, a substantial number of suicide bombers in Afghanistan are

from militant groups drawn from Pakistan’s Punjab province, like the

Lashkar-e-Taiba and Jaish-e-Mohammed.” 91

        113. JeM plays a special role in al-Qaeda’s syndicate as the terrorist group

responsible for taking the lead in collecting and paying out so-called “martyr


   89
     Al Qaeda and Terror in Karachi, The Express Tribune (Pakistan), 2010 WLNR 27040331
(Nov. 17, 2010).
   90
     U.S. Dep’t of Treasury, Treasury Targets Pakistan-Based Terrorist Organizations
Lashkar-E Tayyiba and Jaish-E Mohammed (Nov. 4, 2010).
   91
     G. Parthasaraty, Pakistan Under Jihadi Threat, Business Line (Mar. 5, 2009) (author is
former High Commissioner to Pakistan).

                                              46
            Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 51 of 210




payments” to the al-Qaeda-aligned suicide bombers who blow themselves up in

Afghanistan. On information and belief, JeM facilitated martyr payments to all or

nearly all of the suicide bombers who committed the attacks in this case.

         114. After the United States designated JeM an FTO in 2001, the Pakistani

government banned the organization in 2002. JeM subsequently changed its name

to “Khuddam-ul-Islam.” The Pakistani government banned Khuddam-ul-Islam in

2003, and it rebranded itself as Al Rehmat Trust (“ART”). Since then, ART has

been involved in fundraising for JeM, including for militant training and

indoctrination at its mosques and madrassas, as well as providing support to the

families of terrorists who had been arrested or killed. Like JeM before it, ART was

headed by Mohammed Masood Azhar, along with his associate Ghulam Murtaza.

         115. ART was known to be a terrorist organization. For example, in 2006,

Pakistani government forces raided an ART camp in Mansehra, Pakistan, arresting

15 people and seizing funds. Then, on November 4, 2010, the U.S. Treasury

Department designated ART as an FTO, stating: “Al Rehmat Trust, an operational

front for JEM was designated for providing support to and for acting for or on

behalf of JEM, and Mohammed Masood Azhar Alvi, JEM’s founder and leader,

was also designated today for acting for on behalf of JEM.” 92 As such, ART was




   92
        Treasury Targets Pakistan-Based Terrorist Organizations, supra note 90.

                                               47
              Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 52 of 210




and is also a member of the al-Qaeda Terror Syndicate. ART remains a designated

FTO today.

         116. The Treasury Department publicly stated that in ART’s capacity as

“operational front” for JeM, ART “has provided support for militant activities in

Afghanistan and Pakistan, including financial and logistical support to foreign

fighters operating in both countries. In early 2009, several prominent members of

al Rehmat Trust were recruiting students for terrorist activities in Afghanistan.” 93

“As of early 2009, al Rehmat Trust had initiated a donation program in Pakistan to

help support families of militants who had been arrested or killed. . . . Al Rehmat

Trust has also provided financial support and other services to the Taliban,

including financial support to wounded Taliban fighters from Afghanistan.” 94

         117. In addition to this “operational” role, ART was designated for raising

funds for JeM. As part of the public designation, the then-Under Secretary for

Terrorism and Financial Intelligence described the action as “an important step in

incapacitating the operational and financial networks of these deadly

organizations.” 95 The Australian Government’s current designation of JeM as a




   93
        Id.
   94
       U.S. Dep’t of the Treasury, Protecting Charitable Organizations – P,
https://www.treasury.gov/resource-center/terrorist-illicit-finance/Pages/protecting-
charities_execorder_13224-p.aspx.
   95
        Treasury Targets Pakistan-Based Terrorist Organizations, supra note 90.

                                                48
           Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 53 of 210




“terrorist organisation” states: “the Al-Rehmat Trust is the principal source of

income for JeM and continues to operate despite being sanctioned by several

countries.” 96

        118. ART has a banking relationship with HBL. According to reports in the

Indian press, which quoted Indian terrorism investigators speaking in 2016, ART

had an account at HBL.97

        119. ART’s account is handled by Ghulam Murtaza, who is known to be a

close associate of JeM founder Masood Azhar, and is a high-ranking member of

JeM and a high profile terrorist in his own right. Prior to managing ART, Murtaza

was head of the Punjab chapter of Harakat ul-Mujahidin, which has been an FTO

since 1997. Indian media reported that Murtaza was put in charge of ART in 2010,

and he has remained active in that capacity.98 For example, when JeM carried out a

deadly terror attack on India’s Pathankot Air Force Station in 2016, one of the




   96
       Australian National Security, Jaish-e-Mohammad (last visited June 4, 2020),
https://www.nationalsecurity.gov.au/Listedterroristorganisations/Pages/Jaish-e-Mohammad.aspx.
   97
     Rajesh Ahuja, Pathankot Attackers Called Head of Jaish Charity Organisation, Hindustan
Times (Jan. 18, 2016).
   98
      Praveen Swami, With Backing of ISI, Jaish-e-Muhammad Rises Like a Phoenix in
Pakistan, Indian Express (Jan. 11, 2016).

                                             49
            Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 54 of 210




attackers allegedly dialed Murtaza. 99 In 2018, Indian media reported that Ghulam

Murtaza was still heading ART.100

         120. In addition to this connection, JeM also receives and has long received

financial support from the ISI. 101 As explained in greater detail below, HBL is one

of the ISI’s preferred banks for financing terrorists.

         E. The Kabul Attack Network

         121.   The Kabul Attack Network is an operational manifestation of the

terrorist syndicate led by al-Qaeda and the Taliban, including the Haqqani

Network. Specifically, the Kabul Attack Network is a set of terrorist cells, which

includes members from each of the terrorist groups involved in the syndicate, and

focuses on attacks against targets in Kabul and extending outward into the

provinces of Logar, Wardak, Nangarhar, Kapisa, Kunar, Ghazni, and Zabul. 102 It is

active around key waypoints and transit routes on the way to Kabul, including

Wardak, Ghazni City, and areas of Logar Province. The Kabul Attack Network




   99
        Ahuja, Pathankot Attackers Called Head of Jaish Charity Organisation, supra note 97.
   100
       Ankit Kumar, Masood Azhar’s Jaish-e-Mohammad Sells Medicines to Collect Funds from
Pakistan, Hindustan Times (May 21, 2018).
   101
         Swami, Jaish-e-Muhammad Rises Like a Phoenix, supra note 98.
   102
       Bill Roggio, Karzai Assassination Plotters Part of Kabul Attack Network, Long War J.
(Oct. 5, 2011).

                                               50
            Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 55 of 210




was responsible for suicide bombings and other attacks on Americans in Kabul and

the surrounding areas. 103

         122. The Kabul Attack Network’s members include the Taliban (including

the Haqqani Network), as well as al-Qaeda, Lashkar-e-Taiba, and other terrorist

organizations active in the Kabul area. Each of these terrorist groups participates in

Kabul Attack Network attacks and contributes personnel and resources to such

attacks. Attacks committed by the Kabul Attack Network are committed jointly by

al-Qaeda, Taliban, Haqqani Network, and LeT personnel. And funding for any of

the involved terrorist groups contributed to the attacks.

         123. The Kabul Attack Network is led by Mullah Dawood, the Taliban’s

shadow governor for Kabul who is also a Taliban and Haqqani Network

commander, and Taj Mir Jawad, a top commander in the Haqqani Network with a

long history of high-profile attacks. On information and belief, both Dawood and

Jawad reported to Sirajuddin Haqqani, the dual-hatted al-Qaeda-Taliban terrorist

ultimately responsible for the Kabul Attack Network’s attack strategy.

         124. According to an ISAF public affairs officer, the “Haqqani Network is

deeply entrenched in the Kabul Attack Network specifically with the facilitation of




   103
      Bill Roggio, Afghan Intel Captures Taliban Commander Involved In Targeting
‘Foreigners’ In Kabul, Long War J. (Mar. 31, 2015).

                                           51
            Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 56 of 210




weapons and fighters into the area south of Kabul in Logar and Wardak.” 104

Additionally, senior Haqqani leaders operating from their traditional strongholds

often planned and executed terrorist attacks by the Kabul Attack Network,

sometimes even giving tactical advice during attacks.

         125. Many Plaintiffs, or their family members, were killed or injured in

attacks by the Kabul Attack Network. For example, the Kabul Attack Network

carried out the attacks that killed civilians Michael A. Hughes and Alexis

Kamerman. See infra ¶¶ 426, 454.

                                          ***

         126. Each of the terrorist organizations identified above participated in

terrorist attacks, including those described in this Complaint, to intimidate or

coerce local populations; influence the policies of various governments, including

the United States; and affect the conduct of those governments by mass destruction

and assassination.




   104
      Bill Roggio, Senior Taliban Commander Killed in Eastern Afghanistan, Long War J.
(Aug. 20, 2010).

                                            52
            Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 57 of 210




   II.      Habib Bank Limited (HBL) Knowingly Provided Material and
            Substantial Support to Terrorists and Terrorist Organizations

         A. HBL Knowingly Provided Material Support to Members of the
            al-Qaeda Terror Syndicate and Their Agents

         127. As explained in greater detail below, HBL knowingly provided

material financial support to the members of the al-Qaeda Terror Syndicate, which

perpetrated the attacks in this case.

Government Investigations of HBL Reveal a Pattern of Terror Financing
Going Back Over a Decade

         128. In 2006, HBL entered into a written agreement with the Federal

Reserve Board of Governors and NYDFS. The agreement was prompted by an

investigation, which raised concerns that HBL’s New York Branch exhibited

deficiencies relating to its anti-money laundering (“AML”) “policies and

procedures, customer due diligence practices, risk management processes, and

internal control environment.” 105 This included deficiencies relating to HBL’s

correspondent banking services for non-U.S. banks, and its U.S. dollar funds

transfer clearing services—i.e., the services that would come into play when

transferring U.S. dollars to Pakistan and Afghanistan or engaging in currency

exchanges in connection with donations to terrorist groups in Pakistan.


   105
        See Written Agreement by and Among Habib Bank Limited, Habib Bank Limited New
York Branch, Federal Reserve Bank of New York and New York State Banking Department
(Dec. 19, 2006), available at https://www.federalreserve.gov/newsevents/pressreleases/
files/enf20061221a1.pdf.

                                           53
            Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 58 of 210




         129. In the agreement, HBL agreed to augment its AML controls, including

policies and procedures designed to identify account holders and transactors, and

to ensure compliance with all requirements relating to correspondent accounts for

non-U.S. persons. HBL further agreed to conduct appropriate diligence about

customers and their transactions, and to monitor and report all suspicious activity.

         130. On December 15, 2015, NYDFS and HBL entered into a consent

order. 106 The order referenced the 2006 written agreement, and noted that the Bank

and the Branch had not abided by that agreement. Under the consent order, HBL

was required to take a number of additional concrete steps to reduce the risk of its

participation in money laundering and other illegal financial transactions.

         131. In the consent order, HBL agreed to engage an independent third party

to review its U.S. dollar clearing activity from October 1, 2014 to March 31, 2015

to determine whether it had properly identified and reported transactions that

violated OFAC regulations, or suspicious activity involving high risk customers or

transactions. HBL also agreed not to take any action that would result in a growth

in its U.S. dollar clearing activities.

         132. Again, HBL did not comply. On August 24, 2017, after conducting an

investigation of HBL’s activities in New York, NYDFS filed a Notice of Hearing


   106
      See Order Issued Upon Consent Pursuant to Section 39 of the New York Banking Law, In
re: Habib Bank Limited (Dec. 15, 2015), available at https://www.dfs.ny.gov/system/files/
documents/2020/04/ea151215_habib.pdf.

                                           54
             Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 59 of 210




and Statement of Charges (“Notice”) against HBL. 107 The Notice stated “that

compliance failures found at the New York Branch are serious, persistent, and

apparently affect the entire Habib banking enterprise. They indicate a fundamental

lack of understanding of the need for a vigorous compliance infrastructure, and the

dangerous absence of attention by Habib Bank’s senior management for the state

of compliance at the New York Branch.” Indeed, NYDFS “determined that the

Bank’s compliance function is dangerously weak. Head Office screening, which

the Branch has repeatedly relied on as an excuse for its own lax attitude regarding

BSA/AML safeguards, appears to be as weak as that of the Branch itself—if not

even more inadequate.” This “misconduct has produced grave risks to [HBL], to

banking institutions in New York State and the U.S., and to the financial system as

a whole.” Moreover, although HBL had “been given more than sufficient

opportunity to rectify its deficiencies, it has utterly failed to do so.” 108

         133. The Notice provided specifics about HBL’s misconduct. It noted that

one of HBL’s “largest U.S. dollar clearing accounts has been Al Rajhi Bank,”

which “has been linked through negative media to Al Qaeda and terrorism




   107
       See Notice of Hearing and Statement of Charges, In re: Habib Bank Limited (Aug. 24,
2017), available at https://www.dfs.ny.gov/system/files/documents/2020/03/
ea170824_habib_notice.pdf.
   108
         All of the quotations in this paragraph are on pages 1-2 of the Notice.

                                                  55
               Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 60 of 210




financing.” 109 In fact, a report released on July 17, 2012 by the U.S. Senate

Permanent Subcommittee on Investigations stated that after the September 11

attacks, evidence emerged that Al Rajhi Bank and some of its owners had links to

organizations associated with financing terrorism, including that one of the bank’s

founders was an early financial benefactor of al Qaeda.110 The report details Al

Rajhi Bank’s links to terrorism, including “that some Al Rajhi family members

were major donors to al Qaeda or Islamic charities suspected of funding terrorism,

established their own nonprofit organizations in the United States that sent funds to

terrorist organizations, or used Al Rajhi Bank itself to facilitate financial

transactions for individuals or nonprofit organizations associated with

terrorism.” 111 Al Rajhi Bank also had a significant number of suspicious clients,

including SDNs accused of financing terrorism.

         134. Notwithstanding the evidence linking Al Rajhi Bank to terrorism,

HBL not only did a massive volume of business with Al Rajhi Bank, but did so in

a way that ensured that Al Rajhi Bank and its customers could continue to support

terrorism undetected. In the 2017 Notice, NYDFS noted that the “Al Rajhi

correspondent account presented Habib Bank with a significant risk of being used


   109
         Id. at 6.
   110
      See U.S. Senate Permanent Subcomm. on Investigations, U.S. Vulnerabilities to Money
Laundering, Drugs, and Terrorist Financing: HSBC Case History 194 (2012).
   111
         Id.

                                            56
               Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 61 of 210




for terrorist financing and money laundering,” and that since 2014, Al Rajhi

transactions represented “approximately 24 percent of the total number of

transactions conducted through the New York Branch.” 112 Notwithstanding this

level of risk and high volume of transactions, HBL’s “customer due diligence file

did not include sufficient information about Al Rajhi’s own customers, or a

thorough review of Al Rajhi’s expected versus actual transactional activity.”113

HBL also claimed not to be aware that Al Rajhi’s affiliates in Malaysia and Jordan

were running transactions through Al Rajhi’s head office’s account at HBL. 114 This

practice, known as “nesting,” is a way to conceal suspicious transactions by

obscuring the identity of the originating bank.

         135. NYDFS also found evidence that HBL deliberately avoided obtaining

information about Al Rajhi Bank’s risky use of HBL correspondent accounts.

Although HBL went through the motions of regularly meeting with Al Rajhi Bank

to discuss its HBL activity, NYDFS “determined that bi-weekly calls administered

between Branch and Compliance senior management and Al Rajhi senior




   112
        Notice, supra note 107, at 6. For reference, the total volume of correspondent banking
transactions conducted through the branch in the year ending December 31, 2015 was $287
billion. Assuming Al Rajhi’s share of the dollar volume was proportionate to its share of the
number of transactions, that means that HBL helped Al Rajhi Bank clear approximately $70
billion in 2015 alone.
   113
         Id.
   114
         Id. at 6-7.

                                               57
                Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 62 of 210




management for purposes of maintaining compliance were not meaningful.

Examiners’ review of the minutes and agenda for these calls indicate that they are

primarily administrative and do not address current BSA/AML related risks or

issues posed by the customer relationship.” 115

            136. Even more disturbing, HBL created elaborate and non-routine policies

and procedures designed to shield suspicious terrorism-related customers and

transactors from scrutiny. This assistance took at least three forms.

            137. First, HBL created a “good guy” list, which was a list of customers

HBL claimed to have conducted diligence on and deemed to be “very low risk” for

anything improper. 116 Once customers were placed on the “good guy” list, they

were able to conduct transactions without any screening.

            138. HBL’s “good guy” list was designed to facilitate terror financing, and

did so. NYDFS’s investigation revealed that 154 customers that HBL deliberately

placed on the “good guy” list were in fact persons and entities on OFAC’s SDN

list. 117

            139. It is difficult to overstate how egregious this misconduct was. In order

to place anybody on its “good guy” list, which would effectively exempt that



    115
          Id. at 7.
    116
          Id.
    117
          Id. at 8.

                                              58
          Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 63 of 210




customer from the normal screening that all customers must undergo, HBL had to

affirmatively determine that the customer presented very low risk. But the SDN list

is the opposite of “good guys.” It consists of entities and individuals who the U.S.

government has determined must be sanctioned because of their close associations

with terrorism and/or crime. U.S. persons are generally prohibited from dealing

with anybody on the SDN list, precisely because listed persons present a high risk

of harming the United States.

      140. An examination of the SDN list for Pakistan shows that it is

overwhelmingly based on terrorist designations. A search of the sanctions list,

filtered by country, yields 144 Pakistani entries currently on the list. The vast

majority of the 97 listed individuals (83 of them) are listed for terrorism reasons

under the Specially Designated Global Terrorist program. In many cases, the

entries on the list include remarks disclosing the terrorist organizations that these

individuals are associated with. Those entities include al-Qaeda, the Haqqani

Network, and LeT—which are also on the SDN list as entities. Indeed, of the 47

listed entities, 36 (about 77 percent) are listed for terrorist reasons.

      141. NYDFS found that HBL’s improper construction of the “good guy”

list led to significant evasion of terror sanctions. For example, HBL permitted a

transaction that involved the leader of a Pakistani terrorist group, a transaction that




                                           59
               Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 64 of 210




involved a known international arms dealer, and an individual on the Specially

Designated Global Terrorist list. 118

         142. These were not isolated incidents. Instead, NYDFS found that HBL

did not screen 4,000 transactions for AML and other risks because the account

holders were on HBL’s “good guy” list, and that “apparent improper inclusion on

the so-called ‘good guy’ list” had allowed “at least $250 million” to flow through

the New York Branch “without any screening.” 119 Those were only the

transactions that NYDFS found; doubtless, there were more.

         143. Given the large number of terrorist customers who banked with HBL,

see infra ¶¶ 161-192) the fact that HBL’s customer-base was concentrated in

Pakistan where most members of the al-Qaeda Terror Syndicate are based, and the

fact that most Pakistani SDNs are designated for terrorist purposes, it is

overwhelmingly likely that HBL placed members or agents of the Syndicate on the

“good guy” list, allowing those agents’ transactions to proceed with no meaningful

scrutiny.

         144. In addition to allowing SDNs to do business using the “good guy” list,

it is also highly likely that HBL misused the “good guy” list to authorize

transactions by others who were not SDNs, but were agents of the Syndicate. That


   118
         Id.
   119
         Id.

                                           60
            Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 65 of 210




conduct, too, is culpable because, as explained above, HBL had to affirmatively

place any customer on the “good guy” list, which means it had to knowingly and

intentionally decide not to screen that customer’s transactions.

         145. Based on the foregoing, HBL used the “good guy” list to facilitate at

least several million dollars of financial transactions for the benefit of members

and agents of al-Qaeda, the Haqqani Network, and LeT. None of these transactions

were “routine” in any sense. Rather, they were the product of special rules and

practices HBL followed for its terrorist clients. In the words of NYDFS, HBL

“open[ed] the door to the financing of terrorist activities that pose a grave threat

to” Americans and put “the safety of our nation at risk.” 120

         146. This was confirmed in part by a February 2007 speech by India’s

National Security Advisor, who publicly stated that HBL supported terrorist groups

like LeT and served as a conduit “through which such funds find their way to

terrorist organisations,” and had facilitated millions of dollars in terrorist

finance. 121




   120
      NYDFS, DFS Fines Habib Bank and its New York Branch $225 Million for Failure to
Comply with Laws and Regulations Designed to Combat Money Laundering, Terrorist
Financing, and Other Illicit Financial Transactions (Sept. 7, 2017).
   121
       IANS, Text of National Security Adviser’s Speech in Munich, RxPG News (Feb. 15,
2007), http://www.rxpgnews.com/india/Text-of-national-security-advisers-speech-in-
Munich_printer.shtml.

                                            61
             Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 66 of 210




         147. Second, HBL also shielded suspicious terrorist-related transactions

from review by engaging in “wire-stripping,” which is when the name of a

transaction’s beneficiary is withheld in order to obscure it. Identified instances of

wire-stripping included a payment involving a Chinese weapons manufacturer

subject to U.S. non-proliferation sanctions, which aided in the concealment of a

sale of explosives. Another example included a SWIFT payment message that

omitted the name of the recipient—who was on the SDN list, and was receiving

11,226,796 Pakistani rupees (approximately $107,000). 122

         148. HBL intentionally engaged in “wire-stripping” to obscure the terrorist

affiliations of open and notorious accountholders affiliated with al-Qaeda, the

Haqqani Network, and Lashkar-e-Taiba.

         149. This wire-stripping was part of a broader pattern of rendering

transactions opaque. NYDFS found more than 13,000 international wire

transactions through the SWIFT system that omitted essential information, such as

the identities of the ultimate originator and beneficiary of each transaction.

Additionally, on numerous occasions, multiple SWIFT payment messages were

improperly aggregated into a single message, thereby preventing screening for

suspicious or prohibited activity. 123


   122
         See Notice, supra note 107, at 7-8.
   123
         See id.

                                               62
             Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 67 of 210




         150. Given the large number of terrorist customers who banked with HBL,

see infra ¶¶ 161-192), the fact that HBL’s customer-base was concentrated in

Pakistan, where most members of the al-Qaeda Terror Syndicate are based, the fact

that terrorist customers are highly likely to request or require wire stripping and

other measures to conceal their transactions, the fact that HBL stripped transaction

data on behalf of known criminals and SDNs, and the fact that more than 13,000

transactions had incomplete SWIFT messages, it is overwhelmingly likely that

HBL engaged in wire-stripping or otherwise concealed source or beneficiary

information for members or agents of the Syndicate, including al-Qaeda, the

Haqqani Network, and LeT, allowing these agents to obtain and move money

without detection.

         151. Third, HBL shielded suspicious terrorism-related transactions from

review by adopting a policy of affirmatively choosing not to report suspicious

terrorism-related transactions.

         152. NYDFS identified nearly 200 additional instances of suspicious

activity that were never identified or reported. Some of these cases involved

customers or beneficiaries who had been reported in the media as terrorist

financiers, black market traders, drug traffickers, smugglers, and fraudsters.124

When these transactions resulted in alerts, HBL staff apparently identified them as


   124
         Id. at 10.

                                          63
               Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 68 of 210




“false positives” and knowingly permitted them to proceed, even when the

transactors were on AML blacklists or publicly available lists of most wanted

criminals. 125

         153. Based on HBL’s use of the “good guy” list to shield transactions by

designated terrorists from OFAC screening, actively stripping data from its

transactions to conceal the identities of counter-parties, and its willful refusal to

report suspicion transactions, NYDFS enumerated 53 separate charges against

HBL, and sought civil monetary penalties in an amount up to $629,625,000.

         154. HBL settled with NYDFS by agreeing to pay a penalty of $225

million, and to surrender its license in New York, wind up its business there, and

close its branch. In the consent order, the Department’s findings from the Notice

were formalized. 126 In a statement issued contemporaneously with the settlement,

DFS explained that it would “not tolerate inadequate risk and compliance functions

that open the door to the financing of terrorist activities that pose a grave threat

to the people of this State and the financial system as a whole.”127 NYDFS also

refused to “stand by and let Habib Bank sneak out of the United States without



   125
         Id.
   126
      See Consent Order Under New York Banking Law §§ 39, 44 and 605, In re: Habib Bank
Limited (2017), https://www.dfs.ny.gov/system/files/documents/2020/03/ea170907_habib.pdf.
   127
      NYDFS, DFS Fines Habib Bank and its New York Branch $225 Million for Failure to
Comply with Laws and Regulations Designed to Combat Money Laundering, Terrorist
Financing, and Other Illicit Financial Transactions (Sept. 7, 2017) (emphasis added).

                                           64
             Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 69 of 210




holding it accountable for putting the integrity of the financial services industry

and the safety of our nation at risk.” 128

         155. These American investigations were not the only relevant findings of

misconduct. In July 2019, as a transparency measure, State Bank of Pakistan

(“SBP”), HBL’s home regulator, began publishing online summaries of major

enforcement actions. In August 2019, SBP fined HBL 320.08 million rupees

(approximately $2,000,000) for deficiencies relating to AML and combating the

financing of terrorism. 129 Two months later, HBL was fined 35.62 million rupees

(approximately $220,000) for deficiencies relating to the areas of foreign trade

operations and customer due diligence. 130 The month after that, HBL was fined

25.984 million rupees (approximately $160,000) for violations in the area of

customer due diligence and knowing your customer. 131 And in January 2020, HBL

was fined another 12.8 million rupees (approximately $80,000) for similar

violations. 132 In sum, in less than one year and after aggressive regulatory action



   128
         Id. (emphasis added).
   129
       See State Bank of Pakistan, Detail of Significant Enforcement Actions by SBP August-
2019, http://www.sbp.org.pk/BS/2019/DSEA-Aug-19.pdf.
   130
       See State Bank of Pakistan, Detail of Significant Enforcement Actions by SBP October-
2019, http://www.sbp.org.pk/BS/2019/DSEA-Oct-19.pdf.
   131
       See State Bank of Pakistan, Detail of Significant Enforcement Actions by SBP November-
2019, http://www.sbp.org.pk/BS/2019/DSEA-Nov-19.pdf.
   132
       See State Bank of Pakistan, Detail of Significant Enforcement Actions by SBP January-
2020, http://www.sbp.org.pk/BS/2020/DSEA-Jan-20.pdf.

                                             65
          Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 70 of 210




by NYDFS, SBP has fined HBL at least 395 million rupees (approximately $2.5

million) for HBL’s misconduct, much of which was terrorism-related.

      156. In February 2020, the Central Bank of the United Arab Emirates

announced that it had opened its own investigation into misconduct at HBL’s

branch there. As of the filing of this Complaint, that investigation remains ongoing.

      157. The documented noncompliance at HBL was not a product of mere

negligence. Instead, HBL chose to allow dangerous terrorist financing despite

multiple warnings from government regulators that clearly identified the risk to the

bank. That is why HBL was eventually effectively barred from the United States

and forced to pay hundreds of millions of dollars in penalties.

      158. As noted, HBL was processing terrorist financing transactions as of at

least 2006 and continued to do so despite ongoing government scrutiny and

asserted efforts to improve. The misconduct documented by U.S. regulators in

2015 and 2017 was but a small part of more than a decade of egregious criminal

conduct. Indeed, it is highly likely that the volume of illicit terror financing

transactions, including through HBL’s New York Branch, in the time period

preceding the attacks in this case was even greater than it was in 2015 because by

then, the bank was purportedly taking steps to clean up its act. Its earlier

transactions, when it faced less regulatory scrutiny, were likely to be even worse.




                                           66
          Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 71 of 210




      159. Based on the NYDFS findings and publicly available information

about the identity of HBL’s terrorist customers, Plaintiffs allege that HBL

processed at least several million U.S. dollars in transactions for agents or

operatives of the al-Qaeda Terror Syndicate.

HBL Knowingly Aided Notorious Terrorists Affiliated with al-Qaeda’s
Syndicate

      160. HBL knowingly aided notorious terrorists affiliated with the al-Qaeda

Terror Syndicate. As found by NYDFS, HBL put at least 154 individuals on the

SDN list on its “good guy” list, and that “improper inclusion” resulted in “at least

$250 million in transactions” flowing through the bank “without any screening,”

even though the United States was determined to block those transactions. As

explained above, these “good guys” included agents or operatives of al-Qaeda, the

Haqqani Network, and LeT, all of which are members of the al-Qaeda Terror

Syndicate.

      161. A deeper examination reveals that HBL has knowingly opened

accounts for and done business with many terrorists affiliated with al-Qaeda’s joint

venture. Some notable names include: Jalaluddin Haqqani (founder of the FTO

Haqqani Network), who advertised his account at HBL as a destination for

donations in the 1990s; Osama bin Laden (leader of al-Qaeda, who held an account

at HBL that was frozen by SBP in 2003); and Hafiz Muhammad Saeed and Zafar

Iqbal, the co-founders of designated FTO LeT, both of whom are on the SDN list.
                                          67
            Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 72 of 210




         162. HBL also held accounts for, and knowingly circumvented U.S. and

U.N. sanctions to benefit, the al-Qaeda front known as the Al Rashid Trust, also

known as the Aid Organization of the Ulema, and Al Akhtar Trust. According to

the U.S. Treasury Department, Al Rashid Trust was among the first organizations

designated as a terrorist financier and facilitator. It has been raising funds for the

Taliban since 1999. Al Rashid Trust has also funded al-Qaeda, and its officers are

reported to be key leaders of al-Qaeda. Al Rashid Trust is also closely linked to

JeM, another FTO closely associated with al-Qaeda.

         163. Al Rashid Trust and other fronts and groups used a British internet

site called the Global Jihad Fund, which openly associated itself with Osama bin

Laden, to publish bank account information and solicit support to facilitate the

growth of various jihad movements around the world by supplying them with

funds to purchase their weapons. The United States designated Al Rashid Trust an

SDGT in 2001, 133 and the United Nations listed it as a financial facilitator of

terrorists in October 2001. At the time of its designation, the United Nations stated

that “Al Rashid Trust was listed . . . as being associated with Al-Qaida, Usama bin

Laden or the Taliban for participating in the financing, planning, facilitating,

preparing or perpetrating of acts or activities by, in conjunction with, under the


   133
        See U.S. Dep’t of the Treasury, Protecting Charitable Organizations – A,
https://www.treasury.gov/resource-center/terrorist-illicit-finance/Pages/protecting-
charities_execorder_13224-a.aspx.

                                                68
               Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 73 of 210




name of, on behalf or in support of Al-Qaida.”134 Over time, Al Rashid Trust’s

aliases have been added to the SDN list as well.

         164. In July 2006, the United Nations published information indicating Al

Rashid Trust held at least two accounts at HBL’s Foreign Exchange Branch with

account numbers 055017-41 (for U.S. dollars) and 065001-38 (for British pounds).

The Global Jihad Fund website permitted donors to direct their contributions to Al

Rashid Trust to its accounts at HBL, including its U.S. dollar account numbered

055017-41.

         165. In November 2009, the European Union amended its designations of

certain terrorist groups pursuant to “Council Regulation (EC) No 881/2002

imposing certain specific restrictive measures directed against certain persons and

entities associated with Usama bin Laden, the Al-Qaida network and the

Taliban.” 135 The amended designation of Al Rashid Trust stated that it had

“[o]perations in Afghanistan” and had “two account numbers in Habib Bank Ltd.,

Foreign Exchange Branch, Pakistan: 05501741 and 06500138.” 136



   134
      U.N. Security Council, Al Rashid Trust, https://www.un.org/securitycouncil/sanctions/
1267/aq_sanctions_list/summaries/entity/al-rashid-trust (quotation marks omitted).
   135
       Official Journal of the European Union, Commission Regulation (EC) No 1102/2009 of
16 November 2009 amending for the 116th time Council Regulation (EC) No 881/2002
imposing certain specific restrictive measures directed against certain persons and entities
associated with Usama bin Laden, the Al-Qaida network and the Taliban, https://eur-
lex.europa.eu/legal-content/EN/TXT/HTML/?uri=CELEX:32009R1102&from=EN.
   136
         Id.

                                             69
            Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 74 of 210




         166. HBL also held accounts for Al Rashid Trust’s successor, Al Akhtar

Trust, which openly solicited donations through its website identifying HBL

account numbers to which donors could contribute for “obligatory jihad.”

         167. HBL permitted Al Rashid Trust and/or its successor, Al Akhtar Trust,

to use HBL accounts to raise money to support al-Qaeda. Even though the United

Nations had ordered those accounts frozen, HBL un-froze the accounts to allow Al

Rashid Trust, through an alias, to use them to raise funds for Jamaat-ud-Dawa, a

front organization for LeT. On July 2, 2008, the U.S. Department of the Treasury

amended its terrorist designation for Al Rashid Trust to include the alias it used to

bank with HBL, saying “[w]e are very concerned about designated entities

reconstituting themselves under new names in attempts to circumvent sanctions

and continue funneling money to terrorist activities.” 137 On December 9, 2008,

India asked the U.N. to amend its designation as well. The U.N. did so on

December 10, 2008. Over the next 24 hours, HBL, which knew since July 2008

that Al Rashid Trust was using an alias, allowed it to withdraw nearly all of its

funds from the HBL accounts (Pakistani rupees worth over $40,000 USD), leaving

a pittance behind for the bank to symbolically freeze. Thus, over an eight-year




   137
        U.S. Dep’t of the Treasury, Treasury Identifies New Aliases of Al Rashid and Al-Akhtar
Trusts Pakistan-Based Trusts Previously Designated for Supporting al Qaida (July 2, 2008),
https://www.treasury.gov/press-center/press-releases/Pages/hp1065.aspx.

                                              70
             Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 75 of 210




period, HBL twice flouted U.S. and U.N. designations of one of the most notorious

and longstanding al-Qaeda fronts. 138

         168. HBL also opened an account for another “trust,” Al Rehmat Trust,

and maintained the account for years after the U.S.-designated Al Rehmat Trust an

FTO and operational front for JeM. The account was managed by Ghulam

Murtaza, a terrorist operative and close associate of the founder and leader of JeM,

Masood Azhar. Any diligence conducted on Al Rehmat Trust revealed: (1)

Murtaza’s close ties to Azhar; (2) Azhar and Murtaza were co-heads of Al Rehmat

Trust; (3) the Trust was an operational front for JeM; and (4) the Trust and Azhar

were U.S.-designated terrorists.

HBL Assists al-Qaeda-Affiliated Terrorist Organizations on Behalf of the ISI

         169. HBL acts as the unofficial bank of the Pakistani ISI, providing

funding and financial services to the ISI’s terrorist proxies in the region—all of

which are also key affiliates of al-Qaeda, and members of the al-Qaeda Terror

Syndicate.

         170. The ISI is an intelligence agency of Pakistan. Its membership consists

primarily of military officers drawn from the service branches of the Pakistani

military, and it also recruits civilians. As a matter of practice, the ISI has operated




   138
         The Indian Express, JuD bank accounts ‘cleaned out’, Pak delay blamed (Dec. 20, 2008).

                                               71
          Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 76 of 210




independently of Pakistan’s civilian government, and pursues its own separate

vision of Pakistan’s national interests.

      171. This matters because the official policy of the Pakistani government,

which the government abides by, is to condemn terrorism in all its forms, including

attacks against U.S. and Coalition forces. Indeed, the Pakistani government sees

itself as an ally to the United States in the fight against terrorism, and recognizes

that terrorism violates basic legal norms.

      172. The ISI (or perhaps certain elements within the ISI) by contrast, has a

rogue posture towards terrorists that is at odds with Pakistani law and policy, and

violates both international law and U.S. law. Multiple governments—including the

United States—have accused the ISI of supporting terrorist organizations,

including al-Qaeda, the Taliban (including the Haqqani Network), and LeT, among

others. This support takes the form of resources, intelligence, and protection.

      173. The ISI has also played a role in a significant number of terrorist

attacks, including (without limitation) the 2001 attack on the Indian Parliament

(carried out by LeT and JeM), the 2006 Varanasi, India bombings (carried out by

LeT), a July 2008 suicide bombing of the Indian embassy in Kabul (carried out by

the Haqqani Network), the November 2008 Mumbai attacks (carried out by LeT),

the 2009 attack on CIA base Camp Chapman in Khost, Afghanistan (carried out by

al-Qaeda, the Pakistani Taliban, and the Haqqani Network), and many attacks in

                                           72
            Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 77 of 210




Kashmir. In these cases and others, investigators have identified evidence linking

the ISI to the attacks, typically by providing logistical support and resources to the

attackers. In at least two of these attacks (the Mumbai attacks and the Camp

Chapman attack), a significant number of Americans were killed by the terrorists.

         174. The ISI supports terrorists operating in Afghanistan for multiple

reasons. First, it perceives that the Taliban is the only political group in

Afghanistan that is likely to be an ally to Pakistan, and so it seeks to empower the

Taliban and advance its agenda. This support goes back at least as far as the 1990s,

when a number of high-level Pakistani army officers and ISI agents joined the

Taliban. The support continued after the September 11 attacks, when the ISI

airlifted multiple key members of the Taliban into Pakistan before U.S. troops

entered Afghanistan. It persisted in the ensuing decades, when the ISI provided

resources and safe haven to the Taliban, including the Haqqani Network, to act as

its proxies in Afghanistan. Over time, the collaboration between the ISI and terror

groups—especially the Haqqani Network—has only grown deeper, as the Haqqani

Network has undermined the Afghan government on the ISI’s behalf, and the ISI

has provided protection and resources to the Haqqani Network. 139 Such




   139
       Marvin G. Weinbaum & Mehar Babbar, The Tenacious, Toxic Haqqani Network, MEI
Policy Focus 2016-23, at 6-7 (Sept. 2016).

                                           73
            Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 78 of 210




collaboration between the ISI and the Taliban (including the Haqqani Network)

continues today.

         175. Second, the ISI believes that terrorist groups can act as useful proxies

to counter Indian and American influence in the region. The ISI perceives

Pakistan’s interests in the region to be zero-sum versus India, and understands that

terrorist groups can undermine India’s ability to grow its influence or limit

Pakistan’s. It also perceives the United States as an ally of India’s.

         176. The ISI has long turned to HBL to help in its illegal efforts. For

example, in the early 1990s, ISI operatives distributed approximately 140 million

Pakistani rupees to the political opponents of former Pakistani Prime Minister

Benazir Bhutto, in a scandal now known as “Mehrangate.” Younis Habib, a central

figure in the scandal who was both the head of Mehran Bank and the chairman of

HBL stated in his formal apology that “the embezzlements were named the

‘Mehrangate Scandal’, although the money was actually drawn from Habib Bank

Limited.” 140

         177. In the early 2000s, HBL assisted the ISI by flooding currency markets

in Nepal with counterfeit Indian notes. HBL used its branches in Nepal (where

Indian currency is legal tender, but currency controls were weak) to distribute fake


   140
       Express Tribune, 1990 Elections Scandal: Habib Says Then Army Chief Used Him (Mar.
8, 2012), https://tribune.com.pk/story/347218/asghar-khan-petition-former-mehran-bank-chief-
admits-distributing-rs400m/.

                                             74
             Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 79 of 210




notes into the economy in an effort to undermine India’s position. Multiple

Pakistani embassy staff, believed to be connected to the ISI, were arrested carrying

the fake notes.

         178. In 2004, the ISI used these same HBL bank branches to provide

financial support to Nepalese Maoist terrorists, who were actively carrying out

attacks in India. According to Indian intelligence reports at the time, “Habib Bank

is identified as a funding agency of the ISI.” 141

         179. In 2006, HBL attempted to open branches in India itself. That effort

was stymied by India’s intelligence agencies, which “immediately red flagged the

application, as HBL is a well known front for laundering terror money and has a

history of facilitating money movements for terror groups.” 142

         180. In the Indian National Security Advisor’s 2007 speech, discussed

supra ¶ 146, he observed that “certain official agencies across the border”—a

thinly veiled reference to the ISI—provide funds to terrorist organizations

including LeT in amounts in the millions. One of the “[c]onduits through which

such funds find their way to terrorist organisations includes established banking

channels such as the Habib Bank in Pakistan.”



   141
         Pervez Iqbal Siddiqui, Lethal Combo, Maoist-Naxal Nexus, Times of India (Nov, 19,
2004).
   142
      Abhinandan Mishra, UPA Minister Tried to Promote Pak Bank Despite Security
Concerns, Sunday Guardian (July 30, 2017).

                                               75
             Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 80 of 210




         181. As noted above, the ISI’s sponsorship of terrorism against Americans,

including the provision of resources in preparation for attacks, continued well after

2007 (with, for example, its role in the 2008 Mumbai attack, and the 2009 Camp

Chapman Attack). Indeed, the ISI’s anti-American intentions in Afghanistan were

so open and notorious that, by 2011, Chairman of the Joint Chiefs of Staff Admiral

Michael Mullen stated that “[t]he Haqqani Network, … acts as a veritable arm of

Pakistan’s Inter-Services Intelligence agency.” 143 Although Admiral Mullen’s

choice of words was somewhat hyperbolic, his statement illustrated clearly that the

ISI (or at least elements within it) were committed to supporting anti-American

terrorism in violation of Pakistani law and policy.

         182. Based on the ISI’s ongoing provision of resources to terrorists,

Plaintiffs allege that the ISI continued to use HBL after 2007 and to the present day

as a conduit to send funds to terrorist organizations, and that HBL continued to

cooperate with the ISI by delivering funds to terrorists.

         183. In Afghanistan, the ISI supports the Taliban, Haqqani Network, and

LeT, among others. By permitting the ISI to use HBL as a conduit and mechanism

for funding these groups, HBL permitted significant amounts of money—likely

millions of dollars—to flow to these members of the al-Qaeda Terror Syndicate.




   143
         Dawn (Pakistan), Haqqani Network is a “Veritable Arm” of ISI: Mullen (Sept. 22, 2011).

                                               76
            Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 81 of 210




HBL Provided Banking Services to Notorious Drug Trafficker and Terrorist
Dawood Ibrahim, Who Funded and Assisted Members of the al-Qaeda Terror
Syndicate

         184. HBL helped Dawood Ibrahim—who is on the SDN list as an SDGT

because of his ties to al-Qaeda—as well as his al-Qaeda aligned drug empire,

known as D-Company, to launder drug money profits. This money laundering is

inextricably tied with al-Qaeda and Taliban terrorist finance, and known to be so,

because the Taliban have a monopoly on the opium trade in Afghanistan, and

recycle their drug profits into the activities of the al-Qaeda Terror Syndicate.

Ibrahim also provided funds and money laundering services to LeT.

         185. Ibrahim is originally from Mumbai, India, which is where he created

the D-Company crime syndicate in the 1990s. He is wanted in India on charges of

murder, extortion, targeted killing, drug trafficking, and terrorism.

         186. Ibrahim’s earliest terrorist activity is believed to be his participation in

the 1993 bombings of the Bombay Exchange, a series of coordinated attacks that

involved a dozen bombs and killed hundreds. According to the Congressional

Research Service, this attack was carried out with support from the ISI. 144

         187. Around this time, Ibrahim moved his operations from Mumbai to

Pakistan, where he deepened his ties with both the ISI and LeT. According to U.S.



   144
      See John Rollins et al., International Terrorism and Transnational Crime: Security
Threats, U.S. Policy, and Considerations for Congress, C.R.S. R41004, at 15 (Jan. 5, 2010).

                                              77
             Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 82 of 210




government reports, D-Company began to finance LeT’s activities, recruit for LeT,

and share smuggling routes with LeT and al-Qaeda. 145

         188. In 2003, the U.S. Treasury Department designated Ibrahim as an

SDGT under Executive Order 13224, freezing his assets in the United States and

prohibiting U.S. persons from transacting with him. At the time of the designation,

the Treasury Department stated that it was “calling on the international community

to stop the flow of dirty money that kills. For the Ibrahim syndicate, the business of

terrorism forms part of their larger criminal enterprise, which must be dismantled.”

The government further explained that Ibrahim “has found common cause with Al

Qaeda, sharing his smuggling routes with the terror syndicate and funding attacks

by Islamic extremists aimed at destabilizing the Indian government,” including

LeT. 146 Ibrahim and D-Company were further designated as Significant Foreign

Narcotics Traffickers under the Foreign Narcotics Kingpin Designation Act.

         189. Since his designation in 2003, Ibrahim has continued to engage in

terrorism and terrorist financing in the region. Specifically, Ibrahim and

D-Company provide funds to terrorist organizations (including al-Qaeda and LeT),

and share their smuggling routes with terrorist organizations (including the Taliban




   145
         Id. at 15-16.
   146
       U.S. Dep’t of the Treasury, U.S. Designates Dawood Ibrahim as Terrorist Supporter (Oct.
16, 2003).

                                             78
          Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 83 of 210




and LeT) seeking to move people, weapons, commodities, and drugs undetected.

Ibrahim is also reported to be involved in the direct planning of terrorist attacks

with LeT leaders and ISI officers.

       190. Ibrahim and D-Company have close ties to HBL. A former HBL

Senior Vice President, Javed Miandad—whose son married Ibrahim’s daughter—is

known to have provided banking channels to Ibrahim beginning in the 1990s.

D-Company has also invested heavily through various shell companies in HBL’s

subsidiary Habib Metropolitan Financial Services, an equity brokerage firm in

Pakistan. Ibrahim and D-Company continue to use HBL in their terror financing

activities to this day.

       191. It is highly likely that transactions involving Ibrahim and/or

D-Company were one of the reference points in NYDFS’s 2017 Notice, which

noted that HBL’s New York Branch allowed nearly 200 instances of suspicious

activity, some of which were correlated with “negative media associated with the

parties and/or their beneficial owners, including allegations of terrorist financing,

black market trading, drug trafficking, smuggling, and fraud.” Ibrahim and

D-Company have been publicly accused of all of these.

       192. Ibrahim and D-Company are among the most notorious criminals in

all of India. By providing banking services to Ibrahim and D-Company, in




                                          79
          Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 84 of 210




violation of U.S. sanctions laws, HBL knowingly and substantially contributed to

the al-Qaeda Terror Syndicate’s attack capabilities.

                                         ***

      193. The financial transactions HBL processed for each of its terrorist

customers, and the financial services it provided them, were not “routine.” As a

threshold matter, HBL staff and executives ignored numerous and obvious red

flags with respect to their terrorist customers and thus failed to take preventive and

corrective actions mandated by HBL’s internal policies and Pakistani law. HBL

also created the “good guy” list in order to excuse certain terrorist customers from

its standard diligence procedures, contrary to its own policies and SBP rules. These

deviations from policy and legal requirements cannot be characterized as “routine”

banking behavior.

      194. Moreover, the purpose of these transactions was to provide illegal

support to terrorists engaged in extreme violence—an act that violates U.S.

criminal law and cannot ever properly be regarded as routine.

      B. HBL Acted With the Requisite Scienter for Primary and Secondary
         Liability

      195. HBL knew or was deliberately indifferent to each of the following

facts: (1) that it was providing financial services and funds to terrorists, including

FTOs, in the al-Qaeda Terror Syndicate; (2) that these terrorists and terrorist

organizations were actively engaged in acts of international terrorism directed
                                          80
          Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 85 of 210




against Americans in the region; (3) that HBL’s provision of financial services and

funds to these terrorists and terrorist organizations served an important role in

financing their operations and facilitated violence against Americans in the region;

and (4) that providing financial services to these terrorist and terrorist groups was

illegal precisely because it would facilitate terrorist violence.

      196. HBL knew or was deliberately indifferent to the fact that it was

providing financial services and facilitating the flow of funds to terrorists and

FTOs in the al-Qaeda Terror Syndicate. HBL’s own AML and Counter

Terrorist-Finance (“CTF”) policies included comprehensive Know Your Customer

(“KYC”) and customer due diligence (“CDD”) procedures. These policies were

consistent with requirements promulgated by HBL’s home regulator, SBP.

Together, SBP regulations and HBL’s policies established a system that required

HBL to conduct extensive diligence on customers like those discussed in this

Complaint, who were by definition “high risk.”

      197. As set forth in detail below, such diligence surely revealed that the

terrorist operatives and groups at issue in this Complaint were terrorists, and so

HBL either provided financial services to people and entities that it knew were

terrorists—or else its detailed and expansive policies and procedures for customer

due diligence were all a sham, demonstrating HBL’s deliberate indifference to the

nature and consequences of its actions. Either way, HBL acted with scienter,

                                           81
            Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 86 of 210




opening its doors and accounts to the world’s worst terrorist and criminals, with no

effort to prevent a flood of terrorist finance.

         198. This point is especially clear in the context of the “good guy” list.

HBL represented to NYDFS that it had conducted appropriate diligence in placing

customers on the “good guy” list. In the course of that diligence, HBL would have

learned about its terrorist customers—but it nevertheless included at least one

leader of a Pakistani terror organization on the list, along with 153 other SDNs.

The creation of the list thus establishes HBL’s knowledge or deliberate

indifference to the nature of its customers, and also reflects HBL’s agreement to

join the al-Qaeda Terror Syndicate’s conspiracy to raise and transfer funds that

would foreseeably be used to kill Americans in Afghanistan.

         199. To provide more detail about HBL’s policies and procedures: In 2009,

SBP issued one of many “Circulars” to all banks in Pakistan. Annexure I to

Circular Letter No. 7 detailed KYC and CDD requirements. SBP explained: “With

the view to preserve integrity and safety of the financial system, it is expedient to

prevent the possible use of the banking sector for money laundering and terrorist

financing.” 147




   147
       State Bank of Pakistan, ANNEXURE-I, Attachment to BPRD Circular Letter No.07 of
2009, at 1 (2009), http://www.sbp.org.pk/bprd/2009/Annexure-I-CL7.pdf.

                                           82
               Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 87 of 210




         200. The baseline requirement was that “Banks / DFIs shall formulate and

put in place, a comprehensive CDD / KYC policy duly approved by their Board of

Directors and in case of branches of foreign banks, approved by their head office,

and cascade the same down the line to each and every business location /

concerned officers for strict compliance.” 148 Customer due diligence was to be

conducted when, among other things, “(a) establishing business relationship; (b)

conducting occasional transactions above rupees one million whether carried out in

a single operation or in multiple operations that appear to be linked; (c) carrying

out occasional wire transfers (domestic / cross border) regardless of any threshold;

(d) there is suspicion of money laundering / terrorist financing.” 149

         201. Annexure I was not simply concerned with surface level diligence, but

also required banks to “identify the beneficial ownership of accounts / transactions

by taking all reasonable measures” and “determine whether the customer is acting

on behalf of another person, and should then take reasonable steps to obtain

sufficient identification data to verify the identity of that other person.” 150 For any

customer who was a “legal person,” banks “are required to take reasonable

measures to (i) understand the ownership and control structure of the customer (ii)



   148
         Id.
   149
         Id.
   150
         Id. at 2.

                                           83
               Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 88 of 210




determine that the natural persons who ultimately own or control the customer.

This includes those persons who exercise ultimate effective control over a legal

person or arrangement.” 151

         202. SBP also “advised that CDD / KYC is not a one time exercise to be

conducted at the time of entering into a formal relationship with customer / account

holder. This is an on-going process for prudent banking practices.” 152

         203. All of the above was considered standard diligence. SBP made clear

that bank AML/CTF policies should provide for “Enhanced Customer Due

Diligence depending upon the customers’ background, country of origin, public or

high profile position, nature of business, etc.”153 SBP’s Circular stated: “Banks /

DFIs shall conduct enhanced due diligence when: (a) dealing with high-risk

customers, business relationship or transaction including the following; . . . legal

persons or arrangements including non-governmental organizations (NGOs) / not-

for-profit organizations (NPOs) and trusts / charities . . . high net worth customers

with no clearly identifiable source of income; and . . . customers holding public or

high profile positions.” 154




   151
         Id.
   152
         Id. at 3.
   153
         Id. at 1.
   154
         Id. at 4.

                                           84
              Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 89 of 210




         204. Under SBP’s requirements, if a bank at any time was “not able to

satisfactorily complete required CDD / KYC measures including identity,

beneficial ownership or information on purpose and intended nature of business

relationship,” then the banking relationship was to be terminated and the

suspicious behavior reported to authorities. 155

         205. SBP reiterated these requirements in two documents circulated to all

banks in Pakistan in 2012. The first document recommended that “enhanced due

diligence” be performed on suspicious customers, which could “include . . .

Obtaining additional information on the customer (occupation, volume of assets,

address, information available through public databases, internet, etc).”156

         206. The second document again required that banks engage in ongoing

monitoring of “all business relations with customers,” 157 and stated: “Banks/ DFIs

shall not provide any banking services to proscribed entities and persons or to

those who are associated with such entities and persons, whether under the




   155
         Id. at 5.
   156
       State Bank of Pakistan, AML/CFT Guidelines on Risk Based Approach for Banks & DFIs,
at 5 (2012), http://www.sbp.org.pk/bprd/2012/C2-BRA-Guidelines.pdf. (Emphasis added).
   157
        State Bank of Pakistan, Anti-Money Laundering and Combating the Financing of
Terrorism (AML/CFT) Regulations for Banks & DFIs, at 7 (Sept. 13, 2012),
http://www.sbp.org.pk/bprd/2012/C2-AML-CFT-Regulations.pdf.

                                            85
               Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 90 of 210




proscribed name or with a different name. The banks/DFIs should monitor their

relationships on a continuous basis and ensure that no such relationship exists.” 158

         207. SBP also issued specific conditions for banking relationships with

NGOs and “charities,” including a requirement to “conduct enhanced due diligence

(including obtaining senior management approval) . . . to ensure that these

accounts are used for legitimate purposes and the transactions are commensurate

with the stated objectives and purposes.” 159 Furthermore, “individuals who are

authorized to operate these accounts and members of their governing body should

also be subject to comprehensive CDD. Banks/DFIs should ensure that these

persons are not affiliated with any proscribed entity, whether under the same name

or a different name.” 160

         208. Finally, SBP contemplated that HBL and other banks would monitor

newspapers and other publications for references to the bank’s accounts: “In case

of advertisements through newspapers or any other medium, especially when bank

account number is mentioned for donations, Banks/DFIs will ensure that the title of

the account is the same as that of the entity soliciting donations.” 161 Given that

“enhanced due diligence” could include internet searches on bank customers, it is


   158
         Id. at 8.
   159
         Id. at 9.
   160
         Id. at 10.
   161
         Id.

                                           86
         Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 91 of 210




likely that HBL reviewed references to its own accounts in publications and on the

internet as well. Those searches would reveal that HBL’s customers were notorious

terrorists. More broadly, SBP’s regulations put HBL on notice that terror financing

would cause terrorist violence in the region.

      209. On paper, in internal policy manuals, HBL represented that it had

AML and CTF procedures consistent with Pakistani law. These included rules

requiring the bank to know its customers—which required it to “establish true

identity and bona fides or prospective customers or users of the Bank’s

facilities”—and to “risk assess” each customer. Among other things, these policies

and procedures show that HBL knew what it was supposed to do to prevent the

financing of terrorism and terrorist attacks, and why it was supposed to do them.

      210. In or around 2004, HBL published a KYC manual that included,

among other things, a list of “Types of Clients Requiring Prior Approval of

Business Group Head.” Those clients included “Institutions / Individual whose

association with Habib Bank could be considered controversial.”

      211. HBL’s 2004 policy manual contemplated that HBL staff would be

“responsible for interviewing the prospective client” to “obtain sufficient

information on the reputation of the client, legitimacy of the business, and nature

and source of activity expected in the account.”




                                         87
         Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 92 of 210




      212. The manual also detailed the “Broad Objectives of KYC Policies,”

which included “Prevent money laundering and use of Banking Channels for

criminal activities.” The 2004 policy manual alerted staff that “Cash lends

anonymity to many forms of criminal activity and is the normal medium of

exchange in the world of drug trafficking / terrorism and other criminal activities.”

HBL acknowledged that, to manage their illicit cash, terrorist and other “criminals

need” banking services.

      213. HBL’s AML/CTF manual effective November 2006 strengthened the

bank’s policies, at least on paper. That manual stated “As a policy, HBL would not

do business with” “Prohibited client types,” which included “Individuals or entities

subject to UN or local Country sanctions” and any “Client or business segment

black listed by the Bank or the Regulators.” To meet these standards, HBL must

have monitored United Nations and “local Country sanctions,” along with

Pakistani government terrorist lists. Indeed, the bank’s AML/CTF policy manual

states: “AMLD or respective country MLRO would be responsible for keeping the

negative lists updated at all times.” Further, HBL must have maintained its own

internal “black list,” based on its own independent diligence on prospective

customers.

      214. As SBP required, HBL policies stated it would “monitor all

transactions and activity on an on-going basis to ensure,” among other things, that

                                         88
             Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 93 of 210




customer balances and activity were “consistent with the customer’s known

business or profession,” and “[a]ll relevant information has been taken into account

to assess whether there are and reasonable grounds to suspect money laundering.”

         215. Sometime between 2014 and 2017, HBL issued a AML/CTF policy

manual that stated: “HBL shall not provide any banking services to proscribed /

sanctioned entities and persons or to those who are known for their association

with such entities and persons, whether under the proscribed name or with a

different name.” This policy mirrored the requirements detailed by SBP in 2012. 162

         216. HBL also detailed its customer due diligence policies in

questionnaires its executives submitted to the Wolfsberg Group during the period

relevant to Plaintiffs’ claims. From 2010 to the present, HBL has regularly checked

“Yes” for each of these questions: (1) “Does the FI163 have a requirement to collect

information regarding its customers’ business activities?”; (2) “Does the FI screen

customers and transactions against lists of persons, entities or countries issued by

government/competent authorities?; and (3) “In addition to inspections by the

government supervisors/regulators, does the FI client have an internal audit

function or other independent third party that assesses AML policies and practices

on a regular basis?”


   162
         State Bank of Pakistan, AML/CFT Regulations, supra note 157, at 8.
   163
         In the Wolfsberg questionnaires, “FI” is short for “Financial Institution.”

                                                  89
          Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 94 of 210




      217. Taken together, the KYC and CDD policies required by SBP,

included in HBL’s internal policy manuals, and represented to international

banking groups, establish that HBL committed itself to comprehensive measures

that would trigger numerous and serious red flags for each of the terrorists and

terrorist groups discussed in this Complaint. These red flags arose both when HBL

opened each account and when it conducted ongoing monitoring of the terrorist

customers and accounts.

      218. Despite these red flags, HBL continued to provide financial services

and thus facilitate the flow of funds to numerous high-profile terrorists and terrorist

groups for years after they were designated as FTOs or SDGTs by the U.S.

government, or sanctioned by the United Nations for association with al-Qaeda and

the Taliban. Those designated customers include ones named in this Complaint:

Jalaluddin Haqqani, founder of the FTO Haqqani Network; Osama bin Laden;

Hafiz Muhammad Saeed and Zafar Iqbal, the co-founders of designated FTO LeT;

the al-Qaeda fronts known as the Al Rashid Trust and Al Akhtar Trust; Al Rehmat

Trust, the “operational front” for JeM; Dawood Ibrahim; and the ISI’s preferred

terrorist groups, JeM and LeT. HBL also continued to provide financial services

for terrorists in Pakistan that the NYDFS publicly described but did not name in

2017, including the leader of a terrorist group. HBL has long represented that it

continuously monitored U.S. and U.N. terrorist designations, and SBP separately

                                          90
          Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 95 of 210




informed banks in Pakistan of all U.N. designations. Thus, HBL knew that some of

its customers were high-profile and dangerous terrorists, worthy of designation by

the United States and/or U.N. Yet it continued to provide them financial services.

      219. Other characteristics of each of these customers and their financial

activity raised red flags. Both Al Rashid Trust and Al Rehmat Trust collected

substantial sums in cash and deposited those funds to HBL accounts. Both also

received international wire transfers from donors. As purported charities and

NGO’s, they were subjected to “Enhanced Due Diligence,” and both the

organizations and their members faced the same scrutiny. If their accounts were

opened in the name of an individual, that person and his or her association with the

“trusts” were quickly established. Regardless, both the entities and the individuals

associated with them would trigger the “suspicion of money laundering /

terrorism” provision of SBP’s KYC and CDD requirements.

       220. HBL’s banking relationship with al-Qaeda front Al Rashid Trust and

its alter egos over many years reflects the bank’s general awareness of its role with

respect to terrorist finance and its agreement to facilitate its terrorist clients’ violent

objectives for another reason. After the United Nations froze Al Rashid Trust’s

bank accounts with HBL in 2001, HBL allowed Al Rashid Trust, using an alias, to

use its original or new accounts to raise funds for a front for LeT (which had

already been designated an FTO). When the U.S. and U.N. added Al Rashid

                                            91
         Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 96 of 210




Trust’s alias to their designations, HBL allowed the al-Qaeda and LeT front to

withdraw its money before freezing only a symbolic amount in the accounts. See

supra ¶ 167. The games HBL played with these designations reflect its general

awareness of its important role in funding al-Qaeda, LeT, and other members of

the al-Qaeda Terror Syndicate.

      221. Each of the individual terrorist leaders also tripped alarms at HBL.

They certainly held “high profile positions” and were well-known terrorist

founders, funders, leaders, and associates. Dawood Ibrahim is one of the best-

known criminals, terrorists, and drug traffickers in South Asia. Even the most basic

internet search on any of these individuals (much less the interview HBL

committed to) reveals the criminal nature of the “reputation” HBL promised to

check. And any risk assessment would present them as extremely high risk. At a

minimum, each was an “[i]ndividual whose association with Habib Bank could be

considered controversial.” They thus triggered additional scrutiny, including prior

approval of the bank’s Business Group Head.

      222. HBL also knew that certain customers raised concerns as a result of

specific government warnings. For example, NYDFS specifically warned HBL

about Al Rajhi Bank, and the U.S. Senate had issued a report specifically

documenting the bank’s ties to al-Qaeda, but HBL knowingly continued to do




                                         92
             Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 97 of 210




billions of dollars of business with Al Rajhi Bank in a manner that defied even

minimal AML and CTF requirements.

         223. The same is true of the terrorist groups ISI used HBL to fund, and of

the ISI itself. The terrorist groups ISI sponsored were U.S. and/or U.N. sanctioned

before any of the terrorist attacks at issue in this Complaint, and there is no reason

to believe HBL has cut off its financial services to the ISI. By any objective

measure, the ISI is an extremely high-risk customer, and any diligence conducted

on it would reveal its connections to designated terrorist groups.

         224. In addition to these known HBL customers, NYDFS described but did

not name two terrorist customers of HBL in Pakistan, and indicated that HBL

claimed to have screened and risk-assessed these customers, along with 152 other

U.S. designated individuals. As NYDFS explained, these were “customers who

purportedly had been specifically scrutinized by the bank and identified as very

low risk.” 164 NYDFS also identified at least once instance in which the bank’s

system alerted its staff to a transaction by a most-wanted criminal, but the staff

improperly dismissed the alert as a “false positive” and deliberately cleared the

transaction.

         225. Thus, when HBL conducted its due diligence on each customer on the

“good guy” list and affirmatively determined that transactions for these customers


   164
         See Notice at 7.

                                          93
              Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 98 of 210




would not require further OFAC screening by its New York branch, it checked

them against U.S. and international designations/sanctions lists and knew or was

deliberately indifferent to the result: “154 terms included in Habib Bank’s ‘good

guy’ list corresponded to identical entries that were included on the Specially

Designated Nationals and Blocked Persons List (the ‘SDN List’),” including the

leader of a Pakistani terrorist group, an international arms dealer, and “an

individual on the Specially Designated Global Terrorist list.” 165

         226. If HBL’s representations to NYDFS were true, the bank must have

screened these 154 customers against U.S., U.N., and Pakistani sanctions lists,

conducted its own Enhanced Due Diligence of them, and then completely ignored

the resulting red flags. HBL followed the same process for each of the terrorists

and terrorist groups this Complaint identifies and focuses on. Thus, HBL provided

financial services and facilitated the flow of funds to members of the al-Qaeda

Terror Syndicate, knowingly or with deliberate indifference to their true nature.

         227. The circumstances of HBL’s provision of financial services to the

Syndicate reinforce the inference of knowledge or deliberate indifference. NYDFS

found that HBL engaged in “wire-stripping” to remove inculpatory information

from transaction records. At other times, it processed SWIFT transactions without

appropriately detailed information regarding the transactors. And it continued its


   165
         Id. at 8.

                                          94
         Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 99 of 210




relationships with terrorist customers, and took active steps to shield their accounts

and transactions from scrutiny in the United Stated and Pakistan, despite sustained

efforts from multiple governments to convince HBL to stop financing terrorism.

      228. It is also revealing that HBL’s customer list reads as a “Who’s who”

of major terrorists in the region. This is a case in which a bank repeatedly and

flagrantly dealt with highly prominent terrorist leaders and their organizations. The

most plausible conclusion from the sheer volume of terror financing that went

through HBL is that the bank acted knowingly in soliciting and carrying out these

transactions.

      229. HBL knew or was deliberately indifferent to the fact that its

terrorist customers were engaged in acts of international terrorism directed

against Americans. The terrorist designations and sanctions HBL monitored

explained why each terrorist or group was named. Further, as discussed below,

HBL understood that the U.S. government designated terrorist groups because they

pose a grave threat to Americans. And HBL is a large, sophisticated bank, with

branches throughout Pakistan (including the home bases of the Haqqani Network

and JeM) and a branch (from 2004 until 2019) in Afghanistan. The diligence HBL

conducted on its terrorist customers would reveal their associations with al-Qaeda

and the Taliban, and their roles in violent attacks in Afghanistan—all of which




                                         95
         Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 100 of 210




were publicized in credible, mainstream U.S. and international media sources, and

were apparent to a bank of HBL’s sophistication.

      230. HBL knew or was deliberately indifferent to the fact that its own

conduct caused violence against Americans. In 2007, Mariane Pearl sued HBL

for its role in the 2002 kidnapping and beheading of her husband, American

journalist Daniel Pearl. See Pearl v. Ahmed Omar Saeed Sheikh, No. 07-cv-6639-

PAC (S.D.N.Y.). Pearl’s complaint alleged, inter alia, violations of the ATA as

well as aiding and abetting, identifying HBL’s transactions with Al Rashid Trust

and Al Akhtar Trust, as well as the FTO Harakut-ul-Mujahideen, as predicates for

liability. The complaint further alleged that these FTO recipients were acting with

the support and direction of the ISI, and that both Al Rashid Trust and the terrorists

the ISI sponsored were involved in operations in Afghanistan. HBL’s spokesman

denied the allegations, but the matter was not fully litigated. Instead, the lawsuit

was voluntarily dismissed shortly after HBL’s attorneys entered an appearance,

suggesting a settlement.

      231. Whatever happened in the case, the allegations and evidence in HBL’s

possession placed it on notice that any business dealings with the ISI or Al Rashid

Trust were prohibited and may have caused terrorist attacks that created liability

under the Anti-Terrorism Act. After reviewing the Pearl complaint, HBL certainly

understood that financing terrorists violated U.S. law, such that any further support

                                          96
            Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 101 of 210




for the same or other terrorists after 2007—which was well-documented by

NYDFS, the Federal Reserve, and SBP—could only have been perpetrated with

the requisite scienter. HBL specifically understood this with respect to Al Rashid

Trust, which, as discussed previously (see ¶¶ 162-167), the bank knowingly

circumvented U.S. and U.N. sanctions to support, after the Pearl suit was filed.

         232. The Pearl lawsuit was by no means the only warning that assisting in

terrorist finance would cause violence against Americans. HBL is a sophisticated

financial institution that has long operated in the United States and is presumed by

law to understand the purpose of the criminal law prohibitions on material support

to terrorists as well as the requirements of the Bank Secrecy Act and all applicable

AML and CTF regulations.

         233. As the U.S. Supreme Court has explained, “Congress has prohibited

the provision of ‘material support or resources’ to certain foreign organizations that

engage in terrorist activity. 18 U.S.C. § 2339B(a)(1). That prohibition is based on a

finding that the specified organizations ‘are so tainted by their criminal conduct

that any contribution to such an organization facilitates that conduct.’

Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA), §301(a)(7), 110

Stat. 1247, note following 18 U.S.C. § 2339B (Findings and Purpose).” 166




   166
         Holder v. Humanitarian Law Project, 561 U.S. 1, 7 (2010).

                                               97
           Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 102 of 210




         234. As a sophisticated financial institution, HBL understood the role that

banks play in the international financial system as well as how HBL itself would

play a vital role in facilitating the flow of funds from donors and operatives around

the world to terrorist organizations in Pakistan if it permitted terrorist organizations

and/or their operatives to gain access to financial system through the bank.

         235. Thus, HBL understood that “any contribution” it made to members of

the al-Qaeda Terror Syndicate—including permitting the Syndicate and/or its

operatives to gain access to the global financial system through the bank—would

facilitate their violent campaigns.

         236. The United Nations likewise imposes terrorist financing sanctions. As

relevant here, these sanctions began in 1999, when, pursuant to Resolution 1267,

the U.N. Security Council imposed sanctions on the Taliban, largely due to the fact

that it was harboring Osama bin Laden and other terrorists in Afghanistan. 167 These

sanctions included an assets freeze against designated individuals and entities. In

2011, the Security Council adopted Resolution 1989, which split the previous

committee in two—one called the Al-Qaida Sanctions Committee, and the other

still focused on the Taliban. In 2015, the Committee was expanded again to include



   167
       U.N. Security Council, Security Council Committee Pursuant to Resolutions 1267 (1999)
1989 (2011) and 2253 (2015) Concerning Islamic State in Iraq and the Levant (Da’esh),
Al-Qaida and Associated Individuals, Groups, Undertakings, and Entities, https://www.un.org/
securitycouncil/sanctions/1267#background_info.

                                             98
               Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 103 of 210




Da’esh (ISIS). The committee’s sanctions require all states to “freeze without

delay the funds and other financial assets or economic resources of designated

individuals and entities.” 168 The sanctions apply to persons or entities that will be

listed because they “[p]articipat[e] in the financing, planning, facilitating,

preparing, or perpetrating of acts or activities by, in conjunction with, under the

name of, on behalf of, or in support of” al-Qaeda. 169

         237. As the United Nations explains, “[t]he purpose of the assets freeze is

to deny listed individuals, groups, undertakings and entities the means to support

terrorism.” 170 The terms of the freeze are broad, and are “preventative in nature.” 171

For implementation, states circulate the list of sanctioned individuals to

commercial banks, who are in turn supposed to screen the list against their client

databases.172 The State Bank of Pakistan follows this practice. The United Nations

further cautioned about the possibility that designated individuals and entities

would control funds indirectly, that money was fungible such that even apparently




   168
         Id.
   169
         Id.
   170
       United Nations Al-Qaida Sanctions Committee, Assets Freeze: Explanation of Terms ¶ 3
(2015), https://www.un.org/securitycouncil/sites/www.un.org.securitycouncil/files/
eot_assets_freeze_-_english.pdf.
   171
         Id. ¶ 26.
   172
         Id. ¶ 27.

                                            99
            Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 104 of 210




benign transactions should be blocked, and that non-profit organizations would

also be subject to abuse.173

         238. Thus, the United Nations called “upon Member States to move

vigorously and decisively to cut the flows of funds and other financial assets and

economic resources to individuals and entities on the Al-Qaida Sanctions List.” 174

         239. Based on these sustained measures, in place since 1999, HBL

necessarily understood that any support for sanctioned organizations—or similar

organizations—would support terrorist violence.

         240. During the period relevant to Plaintiffs’ claims, the government of

Pakistan also made it clear that funding terrorists leads to terrorist violence.

Pakistan relied on its own Anti Terrorism Act, 1997 to starve terrorist groups of the

funds critical to their ability to plan and stage attacks. This is clear from the Act’s

preamble: “An Act to provide for the prevention of terrorism, sectarian violence

and for speedy trial of heinous offences.” 175

         241. HBL’s internal policy manuals for the prevention of money

laundering and terrorist finance have acknowledged since at least 2006 that HBL is

required to comply with the Anti Terrorism Act, 1997.



   173
         Id. ¶¶ 5, 19-21, 29.
   174
         Id. ¶ 29.
   175
         See Anti Terrorism Act, 1997, available at https://www.satp.org/Docs/Document/7.pdf.

                                              100
         Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 105 of 210




      242. In a 2013 version of this manual, HBL paraphrased the Act: “A

Person commits an offence if he/she enters into or becomes concerned in any

arrangement which facilitates the retention or control, by or on behalf of another

person of terrorist property.

      (a) By concealment,

      (b) By removal from the jurisdiction.

      (c) By transfer of nominees, or

      (d) In any other way.”

Thus, HBL knew both the Anti Terrorism Act, 1997’s requirements and its

purpose: to prevent terrorist violence.

                                          ***

      243. With respect to primary liability under the ATA, HBL’s policies for

countering money laundering and the financing of terrorism, its understanding of

the purposes of those policies and the violent consequences of violating them, and

its actual conduct with respect the terrorists and terrorist groups it not only serviced

but shielded from asset seizures and other legal actions, establish that HBL

facilitated the flow of essential funds to members of the al-Qaeda Terror Syndicate

knowing or with deliberate indifference to the fact that it was (i) providing material

support to FTOs with knowledge of or deliberate indifference to their connection

to terrorism; and (ii) providing material support to terrorist groups knowing or

                                          101
         Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 106 of 210




deliberately indifferent to the consequence that its support would facilitate the

terrorists’ violent campaigns, including against Americans.

      244. Because support for terrorism was the necessary consequence of

HBL’s actions, and because HBL knew this, it also acted with the apparent intent

to intimidate or coerce a civilian population, influence policy by intimidation or

coercion, or affect the conduct of a government by mass destruction, assassination,

or kidnapping. Indeed, these outcomes were the avowed purpose of HBL’s terrorist

customers.

      245. HBL also acted with the scienter necessary for secondary liability.

HBL’s policies, understanding of the purpose of those policies, and conduct

contrary to them establish that it was at least generally aware that it was playing a

role in the al-Qaeda Terror Syndicate’s overall tortious scheme to commit terrorist

violence by facilitating terrorist financing to members of the Syndicate.

      C. HBL’s Assistance to the al-Qaeda Terror Syndicate Was Substantial,
         and Caused Terrorist Attacks

      246. HBL played a crucial role in allowing members of the al-Qaeda

Terror Syndicate—including al-Qaeda, the Taliban (including the Haqqani

Network), LeT, and JeM (the terrorist organizations principally responsible for the

attacks in this case)—to perpetrate terrorist attacks because the amounts of U.S.

dollars and other currencies that it funneled to these groups were high (millions of



                                         102
         Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 107 of 210




dollars), and the money was important to the Syndicate’s ability to carry out

violent attacks on Americans.

      247. By knowingly maintaining accounts and processing transactions for

members of the al-Qaeda Terror Syndicate and their agents, HBL participated in

the financial infrastructure essential to terrorism against Americans in Afghanistan.

      248. HBL also took deliberate steps that made it easy for members of the

Syndicate to raise and move money without detection. Most clearly, HBL’s use of

the “good guy” list assured terrorists and their funders that donations made through

HBL would not be blocked or frozen in transit, but would instead be protected

from scrutiny and reach their intended beneficiaries. HBL’s concealment of wire

transfer information had the same effect. This assurance, along with HBL’s

prominence, size, and easy access to U.S. dollar clearing in the United States,

made it an attractive vehicle for terror financing.

      249. By knowingly allowing terrorist groups and fundraisers to openly

solicit donations to their HBL accounts, HBL also lent its public profile as

Pakistan’s largest bank to terrorist fundraising efforts. In fact, HBL was well-

known for decades in the region as a safe space for terrorists and their financial

angels. Thus, fundraisers and donors to the members of the al-Qaeda Terror

Syndicate could rest assured that the funds they transferred through HBL would




                                         103
         Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 108 of 210




achieve the desired goal of supporting terrorist attacks on Americans in

Afghanistan and elsewhere.

      250. HBL’s customers used their accounts at the bank to hold and transfer

huge sums, totaling at least several million dollars, to members of the al-Qaeda

Terror Syndicate from 2006 through at least 2017. These funds were significant

enough to have been a substantial factor in both strengthening the Syndicate’s

terrorist enterprise and causing the attacks that injured Plaintiffs.

      251. As explained in the detailed descriptions of the members of the

Syndicate, HBL’s conduct aided the Syndicate in carrying out deadly terrorist

attacks. Contributions to al-Qaeda and the Haqqani Network helped pay for, inter

alia, weapons, explosives, recruiting, salaries, and other necessary expenses to

commit terror attacks. Contributions to LeT helped pay for recruiting for terrorists,

and especially suicide bombers. And contributions to JeM helped pay for recruiting

for suicide bombers as well as martyr payments for those who took part in

Syndicate attacks.

      252. These sustained transfers provided the Syndicate sufficient resources

to injure and kill Americans, including Plaintiffs and Plaintiffs’ family members.

Indeed, the amount of money required to perpetrate terror attacks in Afghanistan

and Pakistan is relatively small (a few thousand dollars or less for a suicide




                                          104
           Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 109 of 210




bombing). 176 That is true generally, and especially true in this case because the

al-Qaeda Terror Syndicate already had a sophisticated terrorist infrastructure that

allowed it to deploy these funds for maximum violent effect.

         253. The substantiality of HBL’s assistance, and its causal effect, is

confirmed by the legislative findings underlying the laws it violated. U.S. law

flatly prohibits knowingly providing any material support to an FTO, and broadly

prohibits transactions with SDGTs. This is precisely because the U.S.

government—both Congress and the Executive Branch—have concluded that any

material contribution to an FTO promotes terrorist attacks. NYDFS raised similar

concerns with HBL starting in 2006.

         254. Government communications further confirm that terrorist financing

leads to terrorist violence against Americans. As an unclassified cable (as

published by WikiLeaks) from the U.S. Ambassador to India to the U.S. Secretary

of State explained in February 2010 (right before the attacks in this case began):

         Cutting off the financing of terrorist groups is a key component of our
         national strategy to combat terrorism. A large number of terrorist
         organizations operate in South Asia including, but not limited to
         al-Qa’ida (AQ), Lashkar e-Tayyiba (LT), Tehrik*i-Taliban (TTP),
         Harakat ul-Jihad-i-Islami/Bangladesh (HUJI-B), Harakat ul-Jihad-
         Islami (HUJI), Harakat ul-Mujahedin (HUM), Jaish-e-Mohammed
         (JEM), and Lashkar I Jhangvi (LJ). In order to operate and grow,
         these groups depend on and receive funding from outside sources

   176
       See, e.g., Ann Wilkens, Suicide Bombers and Society: A Study on Suicide Bombers in
Afghanistan and Pakistan, at 15-16 & n.14 (2011), available at https://www.foi.se/rest-
api/report/FOI-R--3058--SE (describing the low price of suicide bombs).

                                            105
            Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 110 of 210




         including wealthy donors and grass root organizations in Pakistan,
         Saudi Arabia, United Arab Emirates (UAE) and other Gulf and
         Islamic states. Building the capacity of governments in South Asian
         countries to stem the flow of funds to terrorist groups is essential to
         disrupting their activities. The creation of robust financial
         investigative capabilities in South Asia is critical to reaching our
         counterterrorism goals. (Emphases added.)177

         255. By encouraging and facilitating money transfers to members of the

al-Qaeda Terror Syndicate and shielding their assets and transactions from

regulators and law enforcement, HBL performed an essential role in providing

material support to al-Qaeda, the Taliban (including the Haqqani Network), LeT,

JeM, and the rest of the al-Qaeda Terror Syndicate.

         256. HBL thus aided and abetted and conspired with the al-Qaeda Terror

Syndicate in committing the attacks that injured Plaintiffs.

         257. That support was a substantial factor in the sequence of responsible

causation for the attacks at issue in this case because it provided the Syndicate with

resources it could use to pay for and carry out attacks on Americans. Specifically,

transfers knowingly facilitated by HBL helped the members of the Syndicate pay

for weapons, explosives, recruiting, salaries, martyr payments, and other necessary

expenses to commit terror attacks.




   177
         https://wikileaks.org/plusd/cables/10NEWDELHI356_a.html

                                            106
         Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 111 of 210




      D. HBL’s Assistance to the al-Qaeda Terror Syndicate Had a
         Substantial Nexus to the United States

      258. HBL’s substantial assistance to the al-Qaeda Terror Syndicate had a

substantial nexus to the United States for three reasons.

      259. First, HBL’s conduct targeted the United States because the bank

knew that its material support would aid and facilitate terrorists targeting

Americans.

      260. Second, HBL’s conduct occurred in the United States because much

of HBL’s illicit and knowing assistance to the al-Qaeda Terror Syndicate was

directed through HBL’s New York Branch.

      261. Third, HBL conspired with the al-Qaeda Terror Syndicate, who

directed their violent acts at the United States.

HBL’s Conduct Targeted the United States

      262. HBL knowingly provided material support to al-Qaeda, the Haqqani

Network, and LeT, knowing that these terrorist organizations were expressly

targeting the United States and Americans.

      263. The al-Qaeda Terror Syndicate directed attacks at Americans with the

specific intent of killing Americans in particular—so that it could inflict pain in the




                                          107
           Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 112 of 210




United States and influence U.S. policy. 178 It did not incidentally injure Americans

in the course of other terrorist operations.

         264. The al-Qaeda Terror Syndicate’s ultimate, publicly stated goal was to

effect a withdrawal of coalition forces from Afghanistan, and to murder Americans

as commanded in Osama bin Laden’s 1998 fatwa.

         265. Each terrorist attack that killed and injured Plaintiffs was part of that

campaign of anti-American terrorism.

         266. HBL provided banking services to al-Qaeda, Haqqani Network, and

LeT operatives and fundraisers knowing that the Syndicate would use the resulting

funds to target U.S. citizens in terrorist attacks.

         267. HBL knowingly provided financial services for al-Qaeda’s terrorist

enterprise, even going so far as to deem certain terrorists who were members or

supporters of the Syndicate “good guys” as shown by the “good guy” list.

         268. HBL’s motivation for assisting al-Qaeda, the Haqqani Network, and

LeT was to harm Americans in Afghanistan and help drive America out of the

country. HBL had two distinct but related reasons for desiring that outcome.




   178
       See U.S. Dep’t of Justice, Manhattan U.S. Attorney Announces Extradition of OFAC-
Sanctioned Afghan Man for Narco-Terrorism Offenses (Feb. 6, 2019) (“Haqqani Network and
the Taliban have been and are engaged in highly public acts of terrorism against U.S. interests,
including U.S. and coalition forces in Afghanistan.”).

                                               108
            Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 113 of 210




      269. First, HBL’s management subjectively supported the mission of anti-

American terrorists in Afghanistan. This allegation is supported by multiple known

facts, including that HBL’s employees:

      (i)      Created, maintained, and utilized the “good guy” list, which was
               expressly designed and used to undermine the enforcement of
               American terrorism-related financial rules by preemptively excusing
               certain terrorists, each of whom HBL deemed to be a “good guy,” and
               worth protecting from American counter-terrorism scrutiny;

      (ii)     Pursued an arrangement with the ISI under which HBL provided
               funds and services to anti-American terrorists; and

      (iii)    Personally tended to HBL’s relationships with key terrorists who
               supported the operations of the Syndicate including LeT’s co-
               founders, Hafiz Muhammad Saeed and Zafar Iqbal, as well as
               D-Company founder (and al-Qaeda and LeT supporter), Dawood
               Ibrahim.

The most plausible inference from these facts is that HBL’s management

subjectively intended to assist its terrorist customers in their effort to harm

Americans, because none of these actions could have occurred on accident—and

certainly all of these actions in combination could not have been accidental.

      270. Second, HBL decided that harming Americans was the necessary

price of maintaining a good relationship with the ISI, or at least those elements

within the ISI that frequently used HBL to achieve their objectives. Through the

ISI’s longstanding support of the Taliban, the Haqqani Network, and LeT, the ISI

made plain to any thinking observer—let alone a sophisticated Pakistani bank—



                                          109
         Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 114 of 210




that the ISI viewed terrorist attacks against Americans in Afghanistan as

supporting the ISI’s strategy in Afghanistan.

      271. The price of HBL’s continued close relationship with the ISI was

HBL’s demonstrated willingness to assist the ISI in its efforts to funnel money to

terrorist proxies in Afghanistan and Pakistan. HBL intentionally aided and abetted

the ISI’s support of the terrorist campaign against Americans in Afghanistan as a

way to curry favor with—and receive business from—the ISI.

HBL’s Conduct Relied Upon HBL’s New York Branch or Other New York
Correspondent Banks

      272. The NYDFS and Federal Reserve reviews, consent orders, and

settlement focused on financial transactions that flowed through the only HBL

entity they regulated: HBL’s New York branch. Those transactions involved both

large volume and dollar values, and they reflected continuous (since at least 2006)

misuse of HBL’s New York branch to process transactions on behalf of terrorist

operatives and funders.

      273. As discussed below, HBL also processed financial transactions for,

and provided financial services to, the members of the al-Qaeda Terror Syndicate

discussed herein by virtue of those groups’ receipt of donations from outside

Pakistan, which involved currency exchanges and wire transfers that HBL cleared

through its New York branch.



                                        110
           Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 115 of 210




         274. Each of HBL’s transactions on behalf of terrorist operatives and

funders was intentionally routed through HBL’s New York branch rather than, for

example, a correspondent account with another New York bank.

         275. This was necessary to the criminal scheme for several reasons. First,

HBL’s own New York branch could be, and was, directed by its headquarters to

process transactions without screening them because HBL had already vouchsafed

that “due diligence” had been performed on those customers.

         276. No legitimate U.S. financial institution would have agreed to violate

U.S. laws and clear these transfers without OFAC screening. 179

         277. Second, terrorist groups depend on access to and deployment of U.S.

dollars to fund their operations and facilitate their terror campaigns. Specifically,

the al-Qaeda Terror Syndicate responsible for Plaintiffs’ injuries solicits and relies

upon donations from around the world. These donations primarily default to or

require exchange into U.S. dollars, which is why HBL routed them through the

United States and had to develop an internal mechanism to prevent scrutiny from

U.S. regulators.




   179
       For these reasons, it is unlikely that transactions HBL processed for U.S.-designated
members of the al-Qaeda Terror Syndicate were routed through other U.S. correspondent banks.
Indeed, as a result of HBL’s closure of its New York branch, it has begun a process of “de-
dollarisation,” which is directly related to this issue. See The International News, Habib Bank to
Wind Down Afghanistan’s Operations (Mar. 29, 2019), https://www.thenews.com.pk/print/
450070-habib-bank-to-wind-down-afghanistan-s-operations.

                                               111
            Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 116 of 210




         278. Indeed, global donations are the lifeblood of the al-Qaeda Terror

Syndicate. As the U.S. Ambassador to India explained in 2010, “these groups

depend on and receive funding from outside sources” around the world. 180 This

was specifically true with respect to the transactions NYDFS focused on and found

threatened the lives of Americans.

         279. Pakistan’s former Finance Minister stated that the primary problem

NYDFS focused on was “payments originating in Saudi Arabia” that “went to

Pakistan” and were then “exploited by terror groups, money-launderers and

smugglers.” 181 These were the transactions that NYDFS found to “open the door to

the financing of terrorist activities that pose a grave threat to” New Yorkers and

put “the safety of our nation at risk.” Thus, there is a direct line between HBL’s

transfer of funds from outside Pakistan to Pakistan-based terrorist groups and the

injuries Plaintiffs suffered.

         280. Such international transfers necessarily involved U.S. dollars.

Commercial banks that accept funds in one currency (for example, Saudi riyals)

and deposit them in another, typically choose a central currency to exchange into

and out of.




   180
         Cable, supra note 177.
   181
         K.K. Shahid, FATF Team Arrives in Pakistan, The Friday Times (Aug. 17, 2018).

                                              112
           Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 117 of 210




         281. As Stanford Economics Professor Ronald McKinnon explained,

“choosing one currency like the dollar to be the intermediary currency is the most

natural way of economizing on foreign exchange transacting. 182 That is because it

is far easier and less expensive to use a single central currency than it is to set up

bilateral currency exchange markets for every possible currency pair (the example

Professor McKinnon gives is that if a bank wished to trade 150 currencies all

against each other, it could set up 149 markets if it used a central currency, as

opposed to 11,175 markets if it created a separate market for each currency pair).

The U.S. dollar is by far the most common central currency. Accordingly, if a

donor in Saudi Arabia wanted to donate in riyals to a terrorist organization in

Pakistan that needed U.S. dollars or Pakistani rupees, that transaction is likely to be

cleared through a correspondent bank in the United States that would convert the

riyals to dollars (and the dollars to rupees if needed) before transferring the funds

to Pakistan.

         282. For this reason, HBL’s New York Branch was involved in many

transactions for its terrorist customers that did not originate in the United States or

were not originally denominated in dollars.




   182
        Ronald McKinnon, The World Dollar Standard and Globalization: New Rules for the
Game?, Stanford Ctr. for Int’l Dev., at 8-9 (Sept. 2003), available at
https://kingcenter.stanford.edu/sites/default/files/publications/181wp.pdf.

                                           113
           Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 118 of 210




         283. HBL’s terrorist clients did not only require U.S. dollars to convert

non-Pakistani currencies to rupees. They also withdrew U.S. dollars from HBL

accounts in Pakistan. For example, the ISI gave significant amounts of U.S. dollars

to the Haqqani Network, which it obtained from the bank Indian intelligence

described as ISI’s “funding agency,” HBL. HBL needed its New York branch to

make these dollars available.

         284. In addition, the financial transactions HBL’s New York branch

processed for members of the al-Qaeda Terror Syndicate, and any other financial

services it provided to them, were inextricably tied to, and relied on, a payments

processing platform that was tied to the banking laws and infrastructure of New

York State.

         285. In August 2008, HBL announced it had joined the Clearing House

Interbank Payment System (“CHIPS”). 183 In a press release, Faiq Sadiq, Country

Manager for Habib Bank Limited in the U.S. stated “CHIPS is a world-class wire

transfer system that provides Habib Bank Limited with the capability to clear and

settle payments quickly and at a reduced cost . . . Connecting to the CHIPS

network is not only safe and secure, but also offers Habib Bank Limited the




   183
        FinExtra, Pakistan’s Habib Bank connects to Chips (Aug. 21, 2008),
https://www.finextra.com/pressarticle/22942/pakistans-habib-bank-connects-to-chips.

                                             114
               Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 119 of 210




capability to serve the global needs of its business customers.”184 A representative

of The Clearing House, which owned CHIPS, added: “In an increasingly global

economy, financial institutions and their customers need wire transfer capabilities

that can help them conduct business anywhere in the world . . . CHIPS is

committed to helping institutions and their customers achieve their strategic

business objectives by providing a premier wire transfer solution used by the

world’s largest banks and corporations. Using CHIPS for its payments needs will

also give Habib Bank Limited the opportunity to maximize their liquidity.” 185

         286. HBL decided for financial and competitive reasons to join CHIPS,

and its participation in that payment system during the time period relevant to

Plaintiffs’ claims 186 was integral to HBL’s ability to process international wire

transfers and to conduct currency exchange operations.

         287. CHIPS is owned by a New York corporation, The Clearing House

Payments Company L.L.C. CHIPS’ Rules and Administrative Procedures provide

that “[t]he rights and obligations of a Participant as Sending or Receiving

Participant to a CHIPS payment message shall be governed by these Rules and by

the laws of the State of New York, including Article 4-A of the New York



   184
         Id.
   185
         Id.
   186
         HBL was a member of CHIPS from at least early 2009 to July 2017.

                                              115
           Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 120 of 210




Uniform Commercial Code” and “[t]he rights and obligations of all other parties to

a funds transfer of which a CHIPS payment message is a part, shall be governed, to

the greatest extent permitted by law, by these Rules and the law of the State of

New York, including Article 4-A of the New York Uniform Commercial Code.” 187

         288. Accordingly, HBL, through the use of its New York Branch, has

purposefully availed itself of (1) New York’s dependable and transparent banking

system (which allows donors to its terrorist customers to transfer funds without

fear of loss); (2) the U.S. dollar as a stable and fungible currency (which permits

the exchange of currencies essential to terrorist fundraising); and (3) the

predictable jurisdictional and commercial law of New York (which governed

HBL’s banking services using New York-owned CHIPS).

HBL Conspired with Al-Qaeda, the Haqqani Network, and LeT to Harm
Americans

         289. Finally, HBL joined a conspiracy to commit terrorist attacks against

Americans. HBL’s terrorist customers were engaged in an ongoing conspiracy,

through the Syndicate, to commit terrorist attacks against Americans. This

conspiracy was purposely directed at the United States because the Syndicate




   187
        The Clearing House, CHIPS Rules and Administrative Procedures Effective April 1, 2020,
https://www.theclearinghouse.org/-/media/new/tch/documents/payment-
systems/chips_rules_and_administrative_procedures_2020_effective_04-01-2020.pdf.

                                            116
          Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 121 of 210




sought to kill Americans specifically, and to undermine U.S. foreign policy

interests by targeting U.S. soldiers and civilians abroad.

      290. To achieve the objective of that conspiracy, the conspirators sought to

raise money to fund the planning and commission of terrorist attacks, and to shield

their funds from government scrutiny and seizure.

      291. HBL’s terrorist customers were themselves members of the

conspiracy because they were either members of the Syndicate or were agents of

members of the Syndicate. By agreeing to provide the conspirators with funds and

financial services, including illicit access to the U.S. financial system, while

knowing that these terrorist organizations would use the resulting funds to pay for

terrorist attacks, HBL joined the Syndicate conspiracy.

      292. The terrorist attacks at issue in this case were foreseeable acts in

furtherance of the conspiracy. Indeed, the attacks, and others like them, were the

conspiracy’s primary objective.

   III.   Al-Qaeda Committed, Planned And Authorized The Terrorist
          Attacks That Injured Plaintiffs

      293. While HBL and its customers were supporting the al-Qaeda Terror

Syndicate, the Syndicate was carrying out violent attacks on Americans. The

attacks at issue in this case injured 72 unique victims and occurred from June 7,

2010 through January 14, 2019. The attacks included suicide bombings, IED

attacks, mortar attacks, and/or rocket attacks against Americans in Afghanistan.
                                         117
            Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 122 of 210




These attacks were committed, planned, and authorized by al-Qaeda, and carried

out by al-Qaeda, the Taliban (including the Haqqani Network), and/or LeT. As

noted above, JeM also played a role in these attacks, sometimes helping to recruit

suicide bombers, and also paying martyr payments afterward.

         A. Al-Qaeda Led the Syndicate

         294. Following the Soviet withdrawal from Afghanistan, Osama bin Laden

began to transform al-Qaeda into a global terrorist group capable of launching

attacks around the world. After moving to Sudan in the early 1990s, al-Qaeda’s

leadership returned to Afghanistan in approximately 1996, where it was sheltered

by the Taliban for the next five years. Osama bin Laden declared war on the

United States in a published fatwa (an authoritative religious decree) in 1996. 188

One scholar who surveyed first-hand accounts of the initial meeting between bin

Laden and the Taliban during this period reported that it “emphasize[d] the

Taliban’s humble attitude toward the Saudi guest and their immediate readiness to

serve him.” 189

         295. In return for the Taliban’s safe harbor, al-Qaeda provided substantial

resources to the Taliban. By March 1997, bin Laden had met with Mullah

Mohammed Omar personally and offered to lend his fighters to the Taliban. As bin



   188
         See sources cited supra note 5.
   189
         Stenersen, Al-Qaida in Afghanistan, supra note 5, at 58.

                                                118
            Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 123 of 210




Laden’s deputy, Abu Hafs al-Masri, wrote at the time, the Taliban “movement is a

capable Islamic entity and it is possible that it can be a turning point for the

betterment of the Islamic world. The movement needs a vision and it needs

support. It needs someone who will give it a military strategy. And it needs to build

a military force which is suitable for the situation in Afghanistan.” 190 To that end,

al-Qaeda shared technical knowledge with the Taliban and paid the Taliban

between $10 million to $20 million a year for shelter. In doing so, Al-Qaeda

supplied the strategy and support the Taliban needed to morph into a deadly

terrorist group capable of inflicting mass casualties on Americans.

         296. At the same time that Osama bin Laden was cementing his ties with

the Taliban, he was escalating his attacks on the United States. In 1998, while

under the Taliban’s protection, Osama bin Laden declared a global jihad against

the United States, calling on all Muslims to kill Americans at any opportunity. On

August 7, 1998, al-Qaeda suicide bombers in explosive-laden trucks attacked U.S.

embassies in Kenya and Tanzania, killing more than 200 people. The United States

responded two weeks later with missile strikes on al-Qaeda bases in Afghanistan

and demanded that Mullah Omar turn over Osama bin Laden. He refused.




   190
         Id. at 67-68.

                                          119
            Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 124 of 210




         297. On October 8, 1999, the U.S. State Department designated al-Qaeda

as an FTO, and a week later the United Nations called for sanctions against the

Taliban unless it expelled bin Laden from Afghanistan. Again, the Taliban refused.

         298. In the spring 2001, Osama bin Laden, on behalf of al-Qaeda, pledged

an oath of allegiance to Mullah Omar and the Taliban. A few months later, on

September 11, 2001, al-Qaeda attacked the World Trade Center in New York and

the Pentagon, killing thousands. A third attack, possibly aimed at the White House,

was thwarted by passengers aboard United Flight 93. The United States demanded

once again that the Taliban turn over bin Laden, and once again the Taliban

refused. The Coalition invaded Afghanistan in October, and bin Laden and Taliban

leaders eventually fled to Pakistan.

         299. Al-Qaeda’s and the Taliban’s close relationship continued long after

September 11. During this period, the Taliban’s “ties to al-Qaeda were crucial to

the Taliban’s growth as an insurgency after its routing from Afghanistan.” 191 In

May 2007, for example, Taliban official Mullah Dadullah said, “[W]e and

al-Qaeda are as one.”192 In early 2009, a military-intelligence official was quoted

as saying, “The line between the Taliban and al Qaeda is increasingly blurred,




   191
         McNally & Weinbaum, Resilient al-Qaeda, supra note 53, at 3.
   192
         Thomas Ruttig, The Other Side, Afghanistan Analysts Network, at 23 (July 2009).

                                              120
            Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 125 of 210




especially from a command and control perspective.” 193 By the end of that year,

Chairman of the Joint Chiefs of Staff Admiral Michael Mullen said the same thing

openly. “We are deeply concerned about the growing level of collusion between

the Taliban and al Qaeda,” he told The Wall Street Journal. 194 And as Lieutenant

General Ronald L. Burgess, Jr. testified to the Senate Select Committee on

Intelligence, “Al-Qa’eda’s propaganda, attack planning and support of the Taliban

and Haqqani networks continues.” 195

         300. The Taliban and al-Qaeda have remained intimately intertwined in the

years since. For example, in 2015, Osama bin Laden’s successor, Ayman Zawahiri,

pledged an oath of allegiance to the recently-installed Taliban leader Mullah

Akhtar Mohammad Mansour, who publicly announced his acceptance of the

pledge the following day. 196 When Mansour was killed in May 2016, Zawahiri

pledged allegiance to his successor, Mawlawi Haibatullah Akhundzada.

         301. The overlap between the organizations meant that al-Qaeda routinely

played an important role in Taliban and Haqqani terrorist attacks. As terrorism



   193
         Bill Roggio, Al Qaeda Builds A ‘Shadow Army’, Wash. Times (Feb. 13, 2009).
   194
         Anand Gopal, Afghan Police Killings Highlight Holes in Security, Wall St. J. (Dec. 15,
2009).
   195
      Current and Projected National Security Threats to the United States?: Hr’g Of The
Senate Select Committee On Intelligence, S. Hr’g 111-557, at 13 (Feb. 2, 2010) (statement of Lt.
Gen. Ronald Burgess, Jr., Dir., Def. Intelligence Agency), 2010 WLNR 27828348.
   196
       Thomas Joscelyn & Bill Roggio, New Taliban Emir Accepts al Qaeda’s Oath Of
Allegiance, Long War J. (Aug. 14, 2015).

                                                121
            Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 126 of 210




scholars Bill Roggio and Thomas Joscelyn observed, “[i]t is not clear where, say,

al Qaeda ends and the Taliban and other terrorist groups begin. This is by design.

Bin Laden envisioned al Qaeda as the vanguard of a broader jihadist coalition. Al

Qaeda was always a joint venture.” 197 Mr. Joscelyn testified that the word

“syndicate”—referring to the Taliban’s and al-Qaeda’s joint terrorist venture in

Afghanistan—offers an “excellent description of how al Qaeda operates.”198

         302. Al-Qaeda’s leadership of that terrorist syndicate reflected the degree

to which al-Qaeda and the Taliban became fully and operationally intertwined. As

India’s Permanent Representative to the United States explained in describing the

al-Qaeda-Taliban “syndicate of terrorism,” both groups were by 2011

“ideologically and operationally fused.” 199 By the fall of 2009, the noted journalist

Peter Bergen concluded, “the Taliban and Al Qaeda function more or less as a

single entity. The signs of this are everywhere.” 200

         303. The Taliban and al-Qaeda’s interdependence and joint venture

continued throughout the period in which Plaintiffs were killed and injured. As two


   197
         Roggio & Joscelyn, The al Qaeda-Taliban Connection, supra note 4.
   198
       Al-Qaeda in Afghanistan and Pakistan: An Enduring Threat, Hr’g Before the H. Comm.
on Foreign Affairs, Subcommittee on Terrorism, Nonproliferation, and Trade, S. Hr’g 113-156 ,
at 28 (May 20, 2014) (statement of Thomas Joscelyn, Sr. Research Fellow, Found. for Def. of
Democracies), 2014 WLNR 13518260.
   199
      India Against Hasty Troop Withdrawal From Afghanistan, Daily Fin. Post (Oct. 1, 2011),
2011 WLNR 20105460 (quoting Hardeep Singh Puri, India’s Permanent Representative to the
United Nations).
   200
         Peter Bergen, The Front: The Taliban-Al Qaeda Merger, New Republic (Oct. 19, 2009).

                                              122
           Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 127 of 210




defense writers noted in 2016, the U.S. military’s relative success against al-Qaeda

neither eliminated al-Qaeda nor broke apart the syndicate in which it participated:

Afghanistan’s southern and eastern provinces remained a “hub of Afghan

insurgents and [the] al-Qaeda-led terrorist syndicate.” 201

         304. In 2010, one terrorism scholar warned against drawing a bright line

between al-Qaeda and the Afghan terrorist groups that it sponsored. In explaining

the importance of “recogniz[ing] the link between al Qa’ida and Afghan insurgent

groups,” he observed that a “policy focused on targeting al-Qa’ida—and not the

Taliban, Haqqani Network, or other groups—would ignore one of the most

egregious lessons from September 11.” 202

         305. The U.S. government agreed with that assessment. During the relevant

timeframe, the U.S. government repeatedly stated that al-Qaeda and the Taliban

acted together in a terrorist “syndicate,” and warned against efforts to distinguish

between them. Examples include:

         • Secretary of State Hillary Clinton, July 2009: “[W]e had an intensive
           strategic review upon taking office[.] And we not only brought the entire
           United States government together, but we reached out to friends and
           allies . . . [T]he result of that strategic review was to conclude that
           al-Qaeda is supported by and uses its extremist allies like elements
           within the Taliban . . . to be proxies for a lot of its attacks . . . So the


   201
      Ayaz Ahmed & Dr. Faisal Javed, Pakistan And SCO: Opportunities for Pakistan, Asian
Defence J. (Aug. 31, 2016), 2016 WLNR 25890108.
   202
      Seth G. Jones, In the Graveyard of Empires: America’s War in Afghanistan, at 332 (W.W.
Norton & Co. 2010).

                                           123
           Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 128 of 210




            Taliban . . . [is] part of a kind of terrorist syndicate with al-Qaeda at the
            center[.]” 203

         • Secretary of State Hillary Clinton, December 2009: “[W]e have
           increasingly come to see these organizations not as separate independent
           operators that occasionally cooperate with one another, but as part of a
           syndicate of terrorism. . . . [T]he level of operational cooperation,
           training, equipping, financing, has grown exponentially. And at the head
           of the table, like an old Mafia kind of diagram, sits al Qaeda.”204

         • Secretary of Defense Robert Gates, January 2010: “Defense Secretary
           Robert M. Gates said yesterday that Al Qaeda was using proxy terrorist
           groups to orchestrate attacks in . . . Afghanistan as part of a broader
           strategy to destabilize the region. In a news conference held after two
           days of meetings with Indian officials, Gates said Al Qaeda had formed
           a ‘syndicate’ of terrorist groups with Taliban factions in Afghanistan
           and Pakistan . . . ‘What we see is that the success of any one of these
           groups leads to new capabilities and a new reputation for all,’ Gates said.
           ‘A victory for one is a victory for all.’ US intelligence officials have said
           that jihadi groups in the region are cooperating more closely than ever . .
           . Gates said all of the factions were working under the umbrella of Al
           Qaeda.” 205

         • Secretary of Defense Robert Gates, May 2010: “The other concern we
           have . . . is the creation of the syndicate of terrorist organizations that
           are working with each other, al Qaeda, the Taliban in Pakistan, the
           Taliban in Afghanistan, the Haqqani Network. There are five or six of
           these groups that are now really working together and a success for one
           is a success for all . . . And so this problem has become more complex as




   203
      Sec. of State Hillary Clinton, NBC News: Meet the Press (July 26, 2009) (emphases
added).
   204
      Afghanistan: Assessing The Road Ahead, Hr’g before the U.S. Senate Committee on
Foreign Relations, S. Hr’g 111-479, at 24 (Dec. 3, 2009) (statement of Hillary Rodham Clinton,
Sec’y of State, U.S. State Dep’t).
   205
      Gates Casts Qaeda As Terror Syndicate, Wash. Post (Jan. 21, 2010), 2010 WLNR
1263055 (emphases added).

                                             124
           Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 129 of 210




            these groups have gotten closer and cooperated operationally in a way
            that we really haven’t seen, I think, significantly before 2007, 2006.” 206

         • Under Secretary of Defense for Policy Michele Flournoy, April 2011:
           “We view al Qaeda, Haqqani, the Taliban, these are all part of a
           syndicate of groups that help each other. The Pakistanis tend to make
           finer distinctions between them -- you know, not being . . . tolerant to
           some, like al Qaeda, but otherwise tolerating others. We are trying to
           work with them to shift that perspective and shift that calculus.” 207

         B. Al-Qaeda Authorized and Planned Taliban Terrorist Attacks

         306. Since at least the mid-2000s, al-Qaeda planned and authorized the

Taliban’s, including the Haqqani Network’s, attacks on U.S. forces in Afghanistan

in several ways.

         307. Authorization. Al-Qaeda provided critical religious authorization for

Taliban (including the Haqqani Network) attacks on U.S. forces. As noted above,

in 1998 Osama bin Laden himself directed all Muslims to kill Americans at every

opportunity. In the ensuing years, senior al-Qaeda leaders issued a series of fatwas

directed toward the Taliban, conferring religious permission for them to attack

Coalition forces in Afghanistan. Examples include:

         • Osama bin Laden, October 2001: “[A]s [Mullah] Omar has said, the
           British invaded and were defeated in Afghanistan before bin Laden was
           to be found here, and the Russians came, before we did, and now the
           Americans have come, and we implore God to defeat them like He


   206
       John King Presents: Full Interview with Secretary of Defense Robert Gates, CNN (May 8,
2010), 2010 WLNR 27823364 (emphases added).
   207
       Pakistan Must Meet Certain Expectations on Counter-Terrorism, Hindustan Times (Apr.
22, 2011) (emphases added).

                                            125
            Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 130 of 210




             defeated their previous allies. . . . I say that jihad is without doubt
             mandatory for all Muslims . . .”208

         • Ayman al-Zawahiri, May 2006: “I address my statement to my Muslim
           brothers in Kabul … I appeal to Muslims in Kabul in particular and
           throughout Afghanistan in general, for the sake of God, to sincerely
           stand against the infidels’ forces, which are invading Muslims’ lands. . .
           . I appeal to my Muslim brothers in Kabul in particular, and throughout
           Afghanistan in general, to defend Islam. . . . I urge them to . . . resist this
           infidel, oppressive, and unjust occupation of Muslims’ lands. . . . My
           Muslim brothers in Kabul in particular and throughout Afghanistan in
           general: Stand by the mujahideen until the invading forces are expelled
           . . .”209

         • Ayman al-Zawahiri, September 2007: “My Muslim nation: Abd-
           al-Rashid Ghazi, Mullah Dadollah, Abdallah Azzam, Abu-Umar al-Sayf,
           Hammudah al-Uqlah, Abdallah al-Rashud, and those like them of the
           mujahid and steadfast ulema are the ones who deserve to be followed by
           you. . . . The Crusaders themselves have admitted their defeat in
           Afghanistan at the hands of the lions of the Taliban under the banner of
           the lion of Islam, our amir, the leader of the faithful, Mullah Muhammad
           Omar Mujahid, may God watch over him.” 210

         • Ayman al-Zawahiri, August 2009: “What is taking place in Afghanistan
           is a lesson that the entire Muslim Nation must learn. The Afghans
           should be proud of the fact that they will go down in Islamic history as
           the people whose Islamic emirate, led by the Commander of the Faithful,
           Mullah Muhammad Omar (may God protect him) has challenged
           America, the strongest power on the face of the earth. This emirate has
           sacrificed all it has for the sake of its doctrine, its principals, and for the
           protection and the safety of its Muslim migrant brothers, as well as the




   208
         Osama bin Laden: Terror for Terror, Al-Jazeera (Oct. 21, 2001) (emphases added).
   209
      Ayman al-Zawahiri: Zawahiri Addresses Afghans, Al-Jazeera (May 30, 2006) (emphases
added).
   210
         Ayman al-Zawahiri: Power of Truth, As-Sahab (Sept. 20, 2007) (emphasis added).

                                              126
           Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 131 of 210




            oppressed mujahidin
            . . .”211

         • Ayman al-Zawahiri, May 2012: “O’ Muslim, glorious, defiant Afghan
           people, and O’ Muslim Ummah everywhere: join the Mujahideen,
           support and back them up, and fight under the banner of the Islamic
           Emirate under the leadership of the Amir of Believers Mulla
           Muhammad Omar Mujahid . . . who caused the Crusaders consecutive
           defeats and who are on the verge of expelling them [Crusaders] from the
           pure Afghanistan . . . Fight the enemies of Allah . . . Their defeat began
           appearing on the horizon, so intensify your attacks on them until Allah
           gives you dominance over them.” 212

         308. After Osama bin Laden was killed, the Taliban confirmed his

religious and moral authority over their Afghan jihad, stating: “Osama Bin Laden

You were the sheikh of the Umma, a zealous man, and the scholar and imam of

the nation at the level of Jihad and the fighting of the enemies and their minions.

You were our sheikh, our imam and role model, the hero and miracle of our times,

unique among your peers, pious and highly sensible.”213

         309. Al-Qaeda also authorized the Taliban’s terrorist attacks through its

participation in the al-Qaeda Terror Syndicate. That multi-group syndicate

involved periodic mafia-style meetings in which al-Qaeda, the Taliban (including

the Haqqani Network), and other members of the Syndicate (such as LeT) would


   211
       Ayman al-Zawahiri: The Facts of Jihad and the Lies of Hypocrisy, As-Sahab (Aug. 4,
2009) (emphasis added).
   212
       Ayman al-Zawahiri: Statement on the Burning of Qur’ans in Kabul, As-Sahab (May 9,
2012) (emphasis added).
   213
       Al-Somood, Bin Laden is alive O dead ones and the cowards should not dare close their
eyes (July 1, 2011) (emphasis added).

                                            127
            Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 132 of 210




confer about geographies and targets to attack. 214 The Syndicate jointly authorized

particular types of terrorist attacks in particular geographies to be carried out by the

syndicate’s individual members. Among other things, the Syndicate specifically

approved: (i) the creation and operation of the Kabul Attack Network to attack

Americans in Kabul and the surrounding provinces; (ii) the campaign of suicide

attacks against Americans throughout Afghanistan; (iii) the Taliban’s campaign of

using anti-American IED and suicide attacks specifically in N2KL and P2K; and

(iv) the Taliban’s “surge” in Kandahar and Helmand from 2010 through 2012.

         310. The close operational coordination not only manifested itself in the

Kabul Attack Network, but also provided a broader terrorist superstructure that

organized the insurgency throughout Afghanistan. In observing that this

superstructure formed an Afghan-Pakistani “syndicate,” a former CIA analyst and

White House observer documented several notable syndicate-sponsored terrorist

attacks in Afghanistan that “demonstrated the intricate connections between al

Qaeda and its allies in Pakistan and Afghanistan.” 215

         311. Consistent with all these activities, al-Qaeda operatives often assumed

a position of moral, religious, and tactical authority over Taliban members.




   214
         See Roggio & Joscelyn, The al Qaeda-Taliban Connection, supra note 4.
   215
         Riedel, Deadly Embrace, supra note 3, at 100.

                                               128
           Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 133 of 210




Al-Qaeda members, for example, often “act[ed] as instructors and religious

teachers for Taliban personnel and their family members.” 216

         312. Al-Qaeda’s messages of authorization extended to suicide bombings.

In February 2003, bin Laden issued a recording calling specifically for suicide

attacks in Afghanistan and Iraq. A few months later, he reiterated in a fatwa

directed at Afghans that “jihad against [the Coalition] is your duty” and that, “If

you start suicide attacks, you will see the fear of Americans all over the world.” 217

The Taliban had previously viewed suicide attacks as taboo, but al-Qaeda

convinced it that such attacks were religiously permissible. Al-Qaeda trumpeted

that success online, announcing, “While suicide attacks were not accepted in the

Afghani culture in the past, they have now become a regular phenomenon!” 218

With al-Qaeda’s authorization, the number of suicide attacks in Afghanistan

increased from one in 2002, two in 2003, and six in 2004 to 21 in 2005, and more

than 100 in 2006.

         313. Al-Qaeda’s role in that suicide-bombing trend was pivotal. As Islamic

history scholar Brian Glyn Williams explained, “Al Qaeda operatives carried out



   216
     Thomas Joscelyn, Al Qaeda Growing Stronger Under Taliban’s Umbrella, UN Finds,
Long War J. (June 23, 2019).
   217
       Osama bin Laden: Calls for Martyrdom Operations Against US and British Interests
(Apr. 10, 2003) (emphasis added).
   218
       Brian Glyn Williams, Suicide Bombings in Afghanistan, Jane’s Islamic Affairs Analyst, at
5 (Sept. 2007), available at https://www.brianglynwilliams.com/IAA%20suicide.pdf.

                                             129
           Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 134 of 210




two to three [suicide] bombings per year on the Afghan government and NATO

troops from 2002 to 2004 that were meant to demonstrate the effectiveness of this

alien tactic to the local Taliban. These demonstrative acts and videos of successful

[al-Qaeda] suicide bombings in Iraq seem to have convinced the Taliban to

condone the previously taboo tactic of suicide bombing.” 219

         314. Al-Qaeda also authorized the Taliban’s use of IED attacks against

Americans in Afghanistan. Osama bin Laden publicly called for the Taliban to

escalate its IED campaign against Americans in Afghanistan on several occasions

in 2006 alone, in speeches in which he instructed his followers that Allah

supported their use of IEDs because of the psychological terror, “destruction of the

soldier’s morale” and “rise in cases of suicide among” Americans. Osama bin

Laden’s messages of authorization—directed toward a specific type of Muslim

(Taliban), a class of target (Americans in Afghanistan), and weapon (IEDs)—were

important in enabling the Taliban’s IED campaign against Coalition forces.

         315. Al-Qaeda also authorized the Taliban’s use of RPG attacks against

Americans in Afghanistan. In 2006, for example, Osama bin Laden publicly called

for anti-American terrorists to escalate their use of RPGs in Afghanistan.




   219
      Brian Glyn Williams, Afghanistan Declassified: A Guide to America’s Longest War at
202 (2012).

                                           130
            Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 135 of 210




         316. Al-Qaeda also authorized the Taliban’s campaign of kidnapping

Americans and others who supported the Afghan government. For example,

Mustafa Abu al-Yazid (aka Saeed al-Masri), was one of al-Qaeda’s founders,

served as al-Qaeda’s leader in Afghanistan, and helped persuade the Taliban to

“adopt[] a number of ‘al-Qaida inspired’ tactics, first and foremost suicide

bombings, but also others associated with al-Qaida, such as kidnappings,

decapitation of hostages, roadside bombs, and an active media campaign.” 220

Similarly, another senior al-Qaeda leader, Abu Hafs al-Najdi (aka Abdul Ghani),

“commonly instructed subordinate leaders to conduct kidnapping operations

against foreigners.” 221

         317. Planning. Al-Qaeda also planned the Taliban’s, including the

Haqqani Network’s, terrorist attacks against Americans in Afghanistan. Working

through its syndicate partners and from its safe havens on both sides of the

Afghanistan-Pakistan border, al-Qaeda “plan[ned] international as well as regional

terrorist attacks, particularly in Afghanistan.” 222 Two terrorism scholars explained

al-Qaeda’s syndicate-related shuras as follows:


   220
       Anne Stenersen, Blood Brothers Or A Marriage Of Convenience? The Ideological
Relationship Between Al-Qaida And The Taliban, Paper presented at ISA’s 50th Annual
Convention, “Exploring the Past, Anticipating the Future” in New York City, Febr. 15-18, 2009,
available at https://convention2.allacademic.com/one/isa/isa09/.
   221
      ISAF Joint Command, ISAF Confirms Number 2 Insurgent Killed In Coalition Airstrike,
Def. Visual Info. Distribution Serv. (Apr. 13, 2011).
   222
         McNally & Weinbaum, Resilient al-Qaeda, supra note 53, at 3.

                                              131
             Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 136 of 210




         The staying power of al-Qaeda became rooted in its ability to draw
         from and coordinate with allied groups embedded in multiple
         networks on both sides of the border. . . . It established a number of
         shuras to coordinate strategy, operations, and tactics against the
         West and regional allied governments. In particular, al-Qaeda fighters
         have been involved in planning and carrying out suicide attacks,
         developing improved explosive devices, and helping conduct
         operations against high-value targets. 223

         318. Al-Qaeda training provided another key mechanism through which

that planning occurred. Before the September 11 attacks, al-Qaeda operated

training camps in eastern Afghanistan at the Taliban’s request. By 2005 at the

latest, al-Qaeda began bringing instructors from Iraq to train the Taliban how to

fight Americans.

         319. By the mid-2000’s, al-Qaeda’s partnership with the Haqqani Network

had facilitated the emergence of a network of al-Qaeda training camps in North

Waziristan. According to a declassified 2008 Defense Intelligence Agency

intelligence report:

         [Sirajuddin] Haqqani is also affiliated with the several foreign
         fighter (ff) training facilities that are controlled by or associated
         with al Qaeda (AQ) in North Waziristan.

         . . . A list and brief description of each facility follows.

         A. Mohammad Taher ((Yuldashov)), leader of the Islamic Movement
         of Uzbekistan (IMU), and his 60 bodyguards are staying at an AQ
         training center in Miram Shah Dand.



   223
         Id. at 3-4.

                                             132
           Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 137 of 210




         B. There is an al-Qaeda training center located at the Miskeen and
         Khaisur in Miram Shah. Approximately 45 U/I Arabs and Uzbeks
         receive training there.

         C. An AQ training facility called “Shaki Masood” is located in Miram
         Shah and over 200 AQ members (NFI) reside there; Usama bin Laden
         has been seen in this center (NFI).

         D. Another AQ training facility is located at Spin-Qamar in Masood
         District of Northern Waziristan. Over 80 Arabs receive training there
         (NFI). 224

         320. One al-Qaeda operative, whom U.S. officials characterized as “an

important al-Qaida planner and explosives expert,” Ghazwan al-Yemeni, trained

Taliban members in Miran Shah, in Pakistan. 225 He eventually helped plan the

December 30, 2009 attack on Camp Chapman that killed seven Americans.

         321. The training continued throughout the relevant timeframe of this case.

In 2015, for example, U.S. and Afghan forces raided two al-Qaeda training camps

in Kandahar Province—both reportedly “hosted by the Taliban.”226 One camp was

the largest al-Qaeda facility discovered since the September 11 attacks, occupying

nearly 30 square miles.


   224
       Defense Intelligence Agency, Intelligence Information Report: Location and Activities of
the Training Centers Affiliated with the Haqqani Network, Taliban, and al-Qaeda in Northern
Waziristan and Future Plans and Activities of Sarajuddin ((Haqqani)) (Apr. 16, 2008) (emphasis
added; original emphasis omitted).
   225
       Evan F. Kohlmann, Al-Qa’ida’s Yemeni Expatriate Faction In Pakistan, CTC Sentinel,
Vol. 4, Issue 1, at 11-12 (Jan. 2011).
   226
       Thomas Joscelyn & Bill Roggio, Trump’s Bad Deal With The Taliban, Politico (Mar. 18,
2019), https://www.politico.com/magazine/story/2019/03/18/donald-trump-afghanistan-zalmay-
khalilzad-225815.

                                             133
               Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 138 of 210




         322. Al-Qaeda specifically planned the Kabul Attack Network’s campaign

of terror, including its spectacular suicide bombings and insider attacks. As two

terrorism scholars explained, the “operational and tactical cooperation” provided

by al-Qaeda “increased the ability of the Haqqani Network to carry out

sophisticated attacks in Kabul,” including insider attacks in Kabul “through

operations planned together with Sirajuddin Haqqani.” 227

         323. Al-Qaeda also planned Taliban attacks by devising the operational

scheme through which the Taliban carried out its attacks, and by providing the

Taliban with financing that helped it do so. For example, in July 2010, the U.S.

Treasury Department designated Nasiruddin Haqqani, the brother of Sirajuddin, a

Specially Designated Global Terrorist pursuant to Executive Order 13224. 228 The

designation noted that Nasiruddin had received terrorist funding via payments from

al-Qaeda. 229 More broadly, al-Qaeda has long provided substantial financial

assistance to the Taliban, with the aim of increasing the frequency of its terrorist

attacks against Americans in Afghanistan. Al-Qaeda not only provided direct aid,

but also helped the Taliban raise additional funds from Arabs around the world—




   227
         McNally & Weinbaum, Resilient al-Qaeda, supra note 53, at 9.
   228
      U.S. Dep’t of Treasury, Treasury Targets Taliban and Haqqani Network Leadership:
Treasury Designates Three Financiers Operating in Afghanistan and Pakistan (July 22, 2010).
   229
         Id.

                                              134
            Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 139 of 210




all of which was important to the Taliban’s anti-American campaign of terrorism

in Afghanistan.

         324. Information derived from al-Qaeda and Taliban detainees held at

Guantanamo Bay, Cuba (“Gitmo”) corroborates the planning activities of the

al-Qaeda-Taliban syndicate. For example, according to purported Gitmo

intelligence files quoted by terrorism experts Bill Roggio and Thomas Joscelyn,

one detainee, Abdul Razak, was “a high-level military commander in a newly-

conceived ‘unification’ of Al Qaeda, [Hezb-e-Islami Gulbuddin (“HIG”)] and

Taliban forces within Afghanistan,” which the leaders of the respective terrorist

groups “envisioned [as a] new coalition of HIG, Al Qaeda, and Taliban during a

meeting in Pakistan in early spring 2003.” 230 Another purported Gitmo detainee

file as quoted by Messrs. Roggio and Joscelyn concerning Haroon al Afghani, a

dual-hatted al-Qaeda/HIG terrorist, stated as follows:

         [Afghani] is assessed to have attended a joint operations meeting among
         extremist elements in mid-2006. A letter describing an 11 August 2006
         meeting between commanders of the Taliban, al Qaeda, [Lashkar e
         Taiba], . . . and the Islamic Party (probably a reference to the HIG),
         disclosed that the groups decided to increase terrorist operations in the
         Kapisa, Kunar, Laghman, and Nangarhar provinces, including suicide
         bombings, mines, and assassinations.231




   230
         Roggio & Joscelyn, The al Qaeda-Taliban Connection, supra note 4.
   231
         Id. (brackets in original)

                                              135
               Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 140 of 210




Taken together, these reports “demonstrate a high degree of collusion between al

Qaeda and other terrorist groups” as part of a “jihadist hydra” that shared the

“common goal” of seeking to “drive the U.S.-led coalition out of Afghanistan.” 232

         325. The Taliban also relied on “Al-Sahab, al Qa’ida’s media enterprise, to

distribute video propaganda and recruit supporters.” 233 As terrorism scholar Seth

Jones explained, al-Qaeda’s media-support for the Taliban was as important

operationally as its financial support: “Afghan groups were able to tap into the

broad international jihadi network” because “al Qa’ida was instrumental in

improving” the Taliban’s “communications capabilities.” 234 In addition, “jihadi

websites, with links to al Qa’ida, … helped raise funds for the Taliban. Some

solicited military items for the Taliban, including gas masks and night vision

goggles.” 235

         326. Al-Qaeda also taught the Taliban effective terrorist tradecraft.

Through its relationship with al-Qaeda, the Taliban “developed or acquired new

commercial communications gear and field equipment,” as well as “good tactical,

camouflage, and marksmanship training.” 236 They also “share[d] communication



   232
         Id.
   233
         Jones, Graveyard of Empires, supra note 202, at 232.
   234
         Id. at 291.
   235
         Id. at 292.
   236
         Id. at 293.

                                               136
            Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 141 of 210




and transportation routes, coordinate[d] attacks, and even utilize[d] the same

explosive and suicide-bomber networks.” 237

         327. All of these activities were part of al-Qaeda’s planning of the

Taliban’s terrorist attacks in Afghanistan. By providing an array of advice,

direction, and material support to the Taliban, al-Qaeda was able to use the Taliban

for its own jihadist ends. In so doing, al-Qaeda followed its more general practice

of planning terrorist attacks whose details it would delegate to local Islamic

proxies. As terrorism scholar Thomas Ruttig observed: “Both in Afghanistan and

Pakistan, al-Qaeda exploits local conditions by co-opting militant groups with local

battle experience.” 238 Here, its “cooptation” of the Taliban was especially effective.

         328. Al-Qaeda’s planning activities extended to suicide bombings in

particular. The suicide attacker is a core component of al-Qaeda’s ideology and

operational philosophy. Al-Qaeda exported its suicide-bombing expertise to the

Taliban through their joint syndicate, and in so doing played a pivotal leadership

and operational role in every Taliban suicide bombing in Afghanistan. For that

reason, every suicide bombing alleged in this case was jointly planned and

committed by al-Qaeda and the Taliban.




   237
         McNally & Weinbaum, Resilient al-Qaeda, supra note 53, at 9.
   238
         Ruttig, The Other Side, supra note 192, at 22.

                                                137
            Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 142 of 210




         329. Al-Qaeda planned suicide bombings in Afghanistan by mounting a

coordinated communications campaign to persuade Taliban (including Haqqani)

terrorists to embrace suicide attacks against Americans. This campaign included

messaging touting suicide attacks and honoring “martyrs” through al-Qaeda print

and video outlines; promoting religious “scholarly” outreach; and emphasizing in-

person indoctrination of Taliban and Haqqani leadership.

         330. Al-Qaeda used this message—and the moral authority conveyed by

bin Laden’s 2003 fatwa authorizing martyrdom operations—to change the

Taliban’s organizational posture toward suicide bombing. Those efforts convinced

the Taliban to begin participating in, and claiming credit for, al-Qaeda-planned

suicide attacks in Afghanistan. Without al-Qaeda’s involvement, neither Taliban

leadership nor its rank-and-file commanders would have embraced suicide

bombing as a permissible tactic against Coalition forces in Afghanistan. As Dr.

Jones summarized the evidence, “Al Qa’ida’s involvement was particularly

important in this regard because Afghan insurgent groups were surprisingly inept

at suicide attacks.” 239

         331. To implement its planned suicide-bombing campaign, al-Qaeda also

created and ran training camps that converted disaffected recruits into suicide

bombers at an industrial scale. In collaboration with other syndicate members,


   239
         Jones, Graveyard of Empires, supra note 202, at 293.

                                               138
         Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 143 of 210




Al-Qaeda created and designed a process for identifying candidates for martyrdom

operations; indoctrinating them with the necessary religious and socio-political

concepts; and training them how, for example, to conceal a suicide vest, navigate a

checkpoint, and detonate for maximum impact. Some of this training occurred in

al-Qaeda-affiliated camps in Pakistan.

      332. Under al-Qaeda’s standard training procedure for suicide bombers,

each suicide bomber swore fealty to al-Qaeda. Al-Qaeda emphasized declarations

of fealty to ensure the suicide bomber’s commitment to al-Qaeda’s and the

Taliban’s jihad by creating a psychological “point of no return” for the bomber.

Suicide bombers who completed al-Qaeda’s training course were officially viewed

by al-Qaeda as al-Qaeda operatives and given all the stature in jihadist circles that

such a title provided.

      333. To carry-out their joint suicide bombing campaign, al-Qaeda and the

Taliban relied upon a series of dual-hatted al-Qaeda/Taliban terrorists to support

the key nodes of the training and recruitment effort, including the madrassas from

which most recruits were drawn and the training camps in which they were refined

into suicide weapons. Such dual-hatted al-Qaeda/Taliban terrorists include, but are

not limited to, the following:

      • Sirajuddin Haqqani, a member of al-Qaeda’s ruling council and
        commander of the Haqqani Network. Sirajuddin Haqqani operated at
        least four joint al-Qaeda/Taliban training camps in North Waziristan,
        from which al-Qaeda and the Taliban supported the suicide bombing
                                         139
         Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 144 of 210




         campaign in Afghanistan with a regular stream of al-Qaeda operatives
         who would kill themselves in Taliban martyrdom attacks. Sirajuddin
         Haqqani helped plan many of the suicide attacks in this case, including,
         but not limited to, the October 29, 2011 suicide bombing conducted by
         al-Qaeda and the Haqqani Network under the auspices of the Kabul
         Attack Network, which killed David E. Cabrera, James M. Darrough, and
         Christopher R. Newman.

      • Qari Ziaur Rahman, a dual-hatted al-Qaeda/Taliban terrorist who was a
        top regional commander of both organizations in Kunar and Nuristan
        Provinces. Rahman worked closely with al-Qaeda’s chief of operations
        for Kunar Province, Abu Ikhlas al-Masri, with whom he shared
        operations, training, and logistics resources. Rahman helped plan suicide
        attacks that took place in N2KL, including, but not limited to, the June
        21, 2010 suicide attack in Kunar Province that killed Andrew R. Looney.

      • Sheikh Aminullah (aka Fazeel-a-Tul Shaykh Abu Mohammed
        Ameen al Peshwari), a dual-hatted al-Qaeda/Taliban terrorist who ran
        the Ganj Madrassa, which trained and recruited suicide bombers for
        al-Qaeda and the Taliban. Sheikh Aminullah helped plan suicide attacks
        that took place in N2KL.

      334. Al-Qaeda also created the suicide network infrastructure necessary to

deploy al-Qaeda suicide bombers in support of the Taliban’s jihad against

Americans in Afghanistan. This attack infrastructure included (i) high-level

meetings between representatives of al-Qaeda, the Taliban, and other members of

the syndicate; (ii) joint al-Qaeda/Taliban safehouses and ratlines to support the

deployment of suicide bombers inside Afghanistan; and (iii) a constellation of

al-Qaeda-affiliated propaganda outlets that glorified the attackers, which was

essential both for purposes of maximizing the chance the particular attacker would




                                         140
         Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 145 of 210




carry out his attack, as well as incentivizing the next generation of suicide bombers

thereafter.

      335. As a reflection of the joint nature of al-Qaeda-Taliban martyrdom

operations, al-Qaeda suicide bombers were often referred to as “Mullah Omar’s

Missiles.” By following a strategy in which the weapon (i.e., the suicide bomber)

was created by al-Qaeda and then deployed by the Taliban, both organizations

played to their respective operational competencies to maximize the impact of their

shared jihad against Americans in Afghanistan.

      336. Al-Qaeda’s planning of the Taliban’s terrorist campaign against

Americans in Afghanistan also emphasized tactics designed to shoot down

American helicopters, including Black Hawks and Chinooks. Al-Qaeda’s role was

essential, as the Taliban and Haqqani Network terrorists had no tactical experience

successfully targeting American helicopters prior to their training from al-Qaeda.

Al-Qaeda’s anti-helicopter training was renowned in jihadist circles, having

successfully trained terrorists in Iraq and Somalia with a substantial history of

downing American helicopters, including the “Black Hawk Down” incident during

the Battle of Mogadishu in 1993, and a litany of successful attacks in Iraq from

2003 through 2007.

       337. Shooting down a helicopter with an RPG requires precise training and

is one of the most challenging attack types for an unskilled terrorist to execute.

                                         141
            Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 146 of 210




Consequently, al-Qaeda’s specialized skills, experience, and training had an

outsized impact on the Taliban and Haqqani Network. Al-Qaeda forward-deployed

trainers into Afghanistan for the specific purpose of instructing Taliban fighters

concerning attacks targeting helicopters. The Taliban deployed this training to

attack multiple American and Coalition helicopters, including in an August 6, 2011

attack, committed jointly by the Haqqani Network and al-Qaeda, that destroyed a

Chinook helicopter and killed Christopher Campbell, John Douangdara, Bryan J.

Nichols, Jesse D. Pittman, Heath M. Robinson, Michael J. Strange, Aaron C.

Vaughn, and Kraig M.K. Vickers, whose family members are Plaintiffs in this

case. See infra ¶¶ 388, 395, 484, 511, 564, 601, 611, 620.

         338. Al-Qaeda further planned the Taliban’s campaign of fertilizer-based

IEDs in Afghanistan. As the acclaimed journalist Peter Bergen documented in

2009:

         [I]n recent years, Taliban leaders have drawn especially close to Al
         Qaeda. … Today, at the leadership level, the Taliban and Al Qaeda
         function more or less as a single entity. The signs of this are
         everywhere. For instance, IED attacks in Afghanistan have increased
         dramatically since 2004. What happened? As a Taliban member told
         Sami Yousafzai and Ron Moreau of Newsweek, “The Arabs taught us
         how to make an IED by mixing nitrate fertilizer and diesel fuel and
         how to pack plastic explosives and to connect them to detonators
         and remote-control devices like mobile phones. We learned how to
         do this blindfolded so we could safely plant IEDs in the dark.” 240



   240
         Bergen, The Front, supra note 200 (emphases added).

                                              142
            Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 147 of 210




Roughly 80% or more of all the IEDs used in successful attacks against Americans

in Afghanistan since 2007 have been fertilizer-based IEDs. On information and

belief, nearly all of the IED victims in this case were killed by fertilizer-based

IEDs planted by the Taliban and derived from al-Qaeda schematics and training.

         339. More broadly, al-Qaeda members regularly trained Taliban

commanders in sophisticated bomb-making techniques that were material to the

Taliban’s ability to assemble and deploy explosives against Coalition forces.

According to the terrorism scholar Seth Jones:

         Insurgent groups also used al Qa’ida support to construct increasingly
         sophisticated improvised explosive devices (IEDs), including remote
         controlled detonators. For example, al Qa’ida ran a handful of
         manufacturing sites in the Bush Mountains, the Khamran Mountains,
         and the Shakai Valley in Pakistan’s Federally Administered Tribal
         Areas. They ranged from small facilities hidden within compounds
         that build IEDs to much larger “IED factories” that doubled as
         training centers and labs whose recruits experimented with IED
         technology. Some of this explosives expertise came from Iraqi groups
         that provided information on making and using various kinds of
         remotely controlled devices and timers. 241

As part of that assistance, al-Qaeda also invited Taliban commanders to Iraq,

where it learned how to make armor-penetrating “shaped” charges,242 a type of

IED later known as an EFP, which is designed to penetrate the armor on U.S.

vehicles.


   241
         Jones, Graveyard of Empires, supra note 202, at 292.
   242
       Sami Yousafzai & Ron Moreau, Unholy Allies: The Taliban Haven’t Quit, And Some Are
Getting Help And Inspiration From Iraq, Newsweek (Sept. 25, 2005).

                                               143
               Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 148 of 210




         340. Al-Qaeda’s support of Taliban IED and EFP attacks also included the

use of forward deployed al-Qaeda terrorist trainers throughout Afghanistan. For

example, by 2010, “[i]n southern Afghanistan, there [were] pockets of al Qa’ida . .

. in Helmand and several neighboring provinces, such as Kandahar and Zabol,”

which helped the Taliban “conduct suicide attacks and other improvised explosive

device[]” attacks. 243 Al-Qaeda also forward deployed IED terrorist trainers in P2K

and N2KL.

         341. Al-Qaeda’s planning efforts were significant and amplified the

lethality of the Taliban insurgency. Indeed, al-Qaeda’s ability to export its

terrorism expertise to local groups like the Taliban is what “renders al-Qaeda

effective in the first place.” 244 In the case of the Taliban, al-Qaeda executed the

“transfer of technical knowhow, devices, and training for IED use, truck and

suicide bombings as well as the channel[]ing of what some observer[s] call

‘strategic-level funding.’” 245 Those activities were material to the Taliban’s ability

to execute the type of attacks that killed and injured Plaintiffs. As Mr. Ruttig

concluded, al-Qaeda’s activities “raise[d] the level of sophistication of Taleban and

associated networks’ operations.” 246


   243
         Jones, Graveyard of Empires, supra note 202, at 330.
   244
         Ruttig, The Other Side, supra note 192, at 22.
   245
         Id.
   246
         Id.

                                                144
            Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 149 of 210




         342. As Mr. Bergen put it in November 2009, “Small numbers of Al Qaeda

instructors embedded with much larger Taliban units have functioned something

like U.S. Special Forces do—as trainers and force multipliers.” 247 Al-Qaeda’s

sophistication and support was important to the Taliban’s terrorist enterprise. And

al-Qaeda’s involvement went beyond technical support; it also worked actively

with Taliban leadership to set strategy and orchestrate attacks. For that reason, “Al

Qaeda leader Ayman al-Zawahiri, Hamza bin Laden and the Taliban leadership

‘have repeatedly emphasized the importance of the alliance between’ the two

groups.” 248

         C. Al-Qaeda Directly Participated in Taliban Terrorist Attacks

         343. Al-Qaeda members also committed attacks alongside the Taliban,

including some of the attacks that killed or injured Plaintiffs or their family

members. In the early 2000s, al-Qaeda’s third-ranking member, Abu Layth-al Libi,

participated in attacks on Americans in Afghanistan alongside Taliban members

under the command of Sirajuddin Haqqani. On July 13, 2008, Taliban and

al-Qaeda members jointly attacked a U.S.-Afghan outpost in Wanat in Nuristan

Province, killing nine U.S. soldiers. In May 2010, Taliban and al-Qaeda members




   247
         Bergen, The Front, supra note 200.
   248
         Joscelyn, Al Qaeda Growing Stronger, supra note 216.

                                              145
           Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 150 of 210




participated in an attack on the U.S. airbase in Bagram, killing an American

contractor.

         344. In fact, many terrorist operatives were “dual-hatted,” meaning that

they were both Taliban and al-Qaeda members. Those dual-hatted terrorists

directly committed many of the attacks that killed and injured Plaintiffs. Examples

are set forth below.

         345. Nangarhar, Nuristan, Kunar and Laghman (N2KL) Provinces.

Al-Qaeda deployed senior operatives to coordinate attacks in the strategically

critical (and contiguous) Nangarhar, Nuristan, Kunar and Laghman Provinces

(known as N2KL), which were well-known al-Qaeda strongholds. In N2KL,

al-Qaeda, the Taliban, and LeT maintained joint cells responsible for anti-

American terrorism. The dual-hatted al-Qaeda/Taliban terrorists who ran the cells

include:

         • Farouq al-Qahtani, al-Qaeda’s “emir for eastern Afghanistan” who
           “supported the Taliban-led insurgency against the Afghan government,
           US forces and their allies.” 249 Al-Qahtani maintained this position until
           he was killed in a U.S. airstrike on or about October 2016. After
           Qahtani’s death, al-Qaeda’s General Command issued a statement
           praising Qahtani’s leadership of a joint cell with the Taliban, through
           which Qahtani “participated with their mujahidin brothers from the




   249
      Thomas Joscelyn, Pentagon Confirms Death of Senior al Qaeda Leader In Afghanistan
(Nov. 4, 2016).

                                           146
           Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 151 of 210




            Islamic Emirate . . . in cleansing [Kunar and Nuristan Province] from the
            crusaders’ abomination.” 250

         • Sakhr al-Taifi, al-Qaeda’s second highest leader in Afghanistan, who,
           while embedded with the Taliban, “coordinate[d] and direct[ed] insurgent
           attacks against Afghan security forces and coalition troops throughout
           eastern Afghanistan,” and “also supplie[d] weapons and equipment to
           insurgents.” 251 On information and belief, al-Taifi helped commit all of
           the attacks carried out by joint al-Qaeda/Taliban cells in N2KL until he
           was killed in a Coalition airstrike on or about May 27, 2012.

         • Mufti Assad, an al-Qaeda network leader for Kunar Province, who “was
           an insurgent leader who controlled al-Qaida terrorists operating in
           Kunar,” “led dozens of all-Qaida affiliated fighters throughout eastern
           Afghanistan and coordinated their attacks across the region,” and “was
           also an explosives expert who provided training to insurgents on how to
           construct and use improvised explosive devices.”252 On information and
           belief, Assad replaced al-Taifi after the latter was killed, and Assad
           assumed the same role until he himself was killed in a coalition airstrike
           on or about August 2012.

         • Abdallah Umar al-Qurayshi, a senior al-Qaeda operative who
           commanded the joint al-Qaeda/Taliban cells operating in Kunar and
           Nuristan Provinces. On information and belief, al-Qurayshi helped
           commit all of the attacks carried out by joint al-Qaeda/Taliban cells
           operating in Kunar and Nuristan Provinces prior to his death on or about
           September 25, 2010 during a coalition airstrike that also killed a senior
           Taliban commander named Matin who operated as part of the
           al-Quarayshi’s joint al-Qaeda/Taliban cell.



   250
        Al-Qaeda General Command, The Martyrdom of the Commander Faruq al-QabtanT and
His Comrades in Konar Province (Nov. 23, 2016), available at
https://scholarship.tricolib.brynmawr.edu/bitstream/handle/10066/18978/AQC20161123.pdf?seq
uence=1&isAllowed=y.
   251
      ISAF Joint Command, Morning Operational Update, Def. Visual Info. Distribution Serv.
(May 28, 2012).
   252
      ISAF Joint Command, Morning Operational Update, Def. Visual Info. Distribution Serv.
(Aug. 5, 2012).

                                           147
            Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 152 of 210




         • Abu Atta al-Kuwaiti, a senior al-Qaeda explosives expert who
           coordinated the Nuristan and Kunar Province al-Qaeda/Taliban joint
           cells’ IED and suicide bomb attacks. On information and belief,
           al-Kuwaiti helped commit every IED attack carried out by joint
           al-Qaeda/Taliban cells operating in Kunar and Nuristan Provinces prior
           to his death on or about September 25, 2010 during the same coalition
           airstrike that also killed al-Qurayshi and the Taliban commander Matin.

         • Abu Ikhlas al-Masri, a who served as an al-Qaeda commander
           responsible for helping coordinate al-Qaeda / Taliban attacks in Kunar
           Province from 2008 until his capture on or about December 2010. On
           information and belief, al-Masri helped commit all of the attacks carried
           out by al-Qaeda/Taliban joint cells in Kunar Province until his death.

         • Sa’ad bin Abi Waqas, a senior al-Qaeda leader who “coordinated
           attacks against coalition forces” and “conducted training” for terrorists
           throughout Kunar Province, “as well as weapons procurement.” 253 Waqas
           replaced Masri as al-Qaeda’s operations chief in Kunar Province until
           Waqas was killed in the same April 13, 2011 coalition airstrike that killed
           al-Najdi. On information and belief, Waqas helped commit all of the
           attacks carried out by al-Qaeda/Taliban joint cells in Kunar Province
           after al-Masri’s death.

         • Abu Hafs al-Najdi (aka Abdul Ghani), a senior al-Qaeda operative
           who directed al-Qaeda operations in Kunar Province, and was
           specifically responsible for “planning attacks against Afghan and
           coalition forces” and “directing suicide-bomb attacks targeting U.S.
           government officials” that were facilitated by his “network” of Taliban
           terrorists. 254 On information and belief, al-Najdi planned and authorized
           the Taliban’s attacks against Americans in Kunar Province, including its
           suicide attacks, prior to his death in a Coalition airstrike on April 13,
           2011.

         • Fatah Gul, an al-Qaeda facilitator who “ran terrorist training camps
           where insurgents learned how to conduct improvised explosive devices


   253
       ISAF Joint Command, Morning Operational Update, Def. Visual Info. Distribution Serv.
(Apr. 16, 2011).
   254
         U.S. Dep’t of Def., Strike Kills No. 2 Insurgent in Afghanistan (Apr. 26, 2011).

                                                148
            Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 153 of 210




             attacks” in the N2KL region of Afghanistan. 255 Fatah Gul maintained this
             position until he was killed in a Coalition airstrike on or about August
             2012.

         346. As explained above, LeT operatives also embedded themselves with

these cells and participated in these attacks. See supra ¶ 98.

         347. Paktia, Paktika, and Khost (P2K) Provinces. Like N2KL, P2K was

a strategically critical area that historically served as a Haqqani Network

stronghold and also operated as a “traditional al-Qaeda safe haven[].” 256 In this

area, al-Qaeda and the Taliban, through the Haqqani Network, maintained joint

cells responsible for anti-American terrorism. The dual-hatted terrorists who ran

the cells include:

         • Bekkay Harrach (aka al-Hafidh Abu Talha al-Almani), a senior
           member of al-Qaeda’s external operations branch, who specifically
           planned, authorized, and helped commit Haqqani Network attacks while
           living under the direct protection of Siraj Haqqani, himself a member of
           al-Qaeda’s ruling council. On information and belief, Harrach helped
           commit every major Haqqani Network attack in Afghanistan prior to his
           death on or about May 19, 2010. As one Haqqani source told Der Spiegel
           in January 2009, “[i]f we want to do something, we always ask [Harrach]
           for his opinion.”

         • Sirajuddin Haqqani, a member of al-Qaeda’s ruling council and
           commander of the Haqqani Network, who has previously stated that
           al-Qaeda “enlighten[s] the road for [the Taliban] and they resist against
           the cross worshippers [i.e., the Americans] by cooperating with us and us
           with them in one trench” pursuant to cooperation between al-Qaeda and



   255
         ISAF Joint Command, Morning Operational Update (Aug. 5, 2012).
   256
         McNally & Weinbaum, Resilient al-Qaeda, supra note 53, at 11-12.

                                              149
            Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 154 of 210




             the Taliban “at the highest limits.”257 On information and belief,
             Sirajuddin Haqqani planned, authorized, and helped to commit the
             Haqqani Network’s attack campaign in P2K after Harrach’s death on or
             about May 19, 2010.

         • Khalil al-Rahman Haqqani, is a brother of Jalaluddin Haqqani and
           served as a dual-hatted al-Qaeda/Taliban terrorist, serving as a
           “fundraiser, financier, and operational commander” for the Haqqani
           Network, 258 as well as an agent who “acted on behalf of al-Qa’ida” 259 and
           had “been linked to al-Qa’ida terrorist operations.” 260 On information and
           belief, Khalil al-Rahman Haqqani helped to plan, authorize, and commit
           the Haqqani Network’s attacks after Harrach’s death on or about May 19,
           2010.

         348. As explained above, LeT operatives also embedded themselves with

these cells and participated in these attacks. See supra ¶ 98.

         349. Kabul Attack Network-Related Provinces. Al-Qaeda deployed

senior operatives to coordinate attacks in the strategically critical cluster of

provinces around the capital city. This area was the focus of the Kabul Attack

Network, where al-Qaeda and the Taliban, including the Haqqani Network,

maintained joint al-Qaeda/Taliban cells responsible for planning and committing




   257
         Roggio, Taliban Cooperation, supra note 32.
   258
       Bill Roggio, US Designates al Qaeda, Haqqani Network Leaders As Terrorists, Long War
J. (Feb. 9, 2011).
   259
      U.S. Dep’t of Treasury, Treasury Targets The Financial And Support Networks of Al
Qa’ida And The Taliban, Haqqani Network Leadership (Feb. 9, 2011).
   260
      U.S. Dep’t of State, Rewards for Justice - Reward Offers for Information on Haqqani
Network Leaders (Aug. 20, 2014).

                                              150
         Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 155 of 210




attacks. See supra Part I.E. The dual-hatted al-Qaeda/Taliban terrorists who ran the

cells include:

      • Sirajuddin Haqqani, a member of al-Qaeda’s ruling council and
        commander of the Haqqani Network. On information and belief,
        Sirajuddin Haqqani has served as the overall strategic planner
        supervising the activities of the Kabul Attack Network beginning no later
        than April 2010, and he has continued in that role to this day.

      • Ahmed Jan Wazir, a dual-hatted al-Qaeda/Taliban terrorist who, in
        2008, was named commander of jihadist forces in Ghazni Province by
        both al-Qaeda and the Taliban. On information and belief, Wazir
        commanded the activities of the Kabul Attack Network in Ghazni
        Province, and planned every attack committed by the Kabul Attack
        Network there until he was killed by a Coalition air strike on or about
        November 21, 2013.

      350. As explained above, LeT operatives also embedded themselves with

these cells and participated in these attacks. See supra ¶ 100.

   IV.    The Plaintiffs

      The Michael A. Hughes Family

      351. Michael A. Hughes served in Afghanistan as a civilian government

contractor working for DynCorp, International. On February 10, 2014, Mr. Hughes

was injured in an IED attack in Kabul Province, Afghanistan. Mr. Hughes died on

February 10, 2014 as a result of injuries sustained during the attack.

      352. The attack was committed by the Taliban (including the Haqqani

Network, a designated FTO at the time of the attack) and al-Qaeda (a designated

FTO at the time of the attack) acting together in the Kabul Attack Network.


                                         151
         Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 156 of 210




      353. Mr. Hughes’s murder would have violated the laws of war if these

terrorist groups were subject to them because, among other reasons, he was a

civilian not taking part in hostilities, the terrorist(s) who planted the IED neither

wore uniforms nor otherwise identified themselves as enemy combatants, and the

passive detonation system indiscriminately placed civilians at risk.

      354. Mr. Hughes was a national of the United States at the time of the

attack and his death.

      355. As a result of the attack, Mr. Hughes was injured in his person and/or

property. The Plaintiff members of the Hughes Family are the survivors and/or

heirs of Mr. Hughes and are entitled to recover for the damages Mr. Hughes

sustained.

      356. Plaintiff Kathleen L. Alexander is the sister of Mr. Hughes. She is a

national of the United States.

      357. Plaintiff Daniel O. Hughes is the brother of Mr. Hughes. He is a

national of the United States.

      358. Plaintiff Patricia S. Hughes is the sister of Mr. Hughes. She is a

national of the United States.

      359. Plaintiff Kristine A. Zitny is the sister of Mr. Hughes. She is a

national of the United States.




                                          152
         Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 157 of 210




      360. As a result of the February 10, 2014 attack and Mr. Hughes’s injuries

and death, each member of the Hughes Family has experienced severe mental

anguish, emotional pain and suffering, and the loss of Mr. Hughes’s society,

companionship, and counsel.

      The Charles Adkins Family

      361. Sergeant First Class Charles Adkins served in Afghanistan as a

member of the U.S. Army. On April 16, 2011, SFC Adkins was injured in a suicide

bombing insider attack committed by the Taliban and al-Qaeda (a designated FTO

at the time of the attack) acting together in a joint al-Qaeda-Taliban cell in

Laghman Province, Afghanistan. SFC Adkins died on April 16, 2011 as a result of

injuries sustained during the attack.

      362. SFC Adkins was a national of the United States at the time of the

attack and his death.

      363. Plaintiff Charles E. Adkins is the father of SFC Adkins. He is a

national of the United States.

      364. Plaintiff Sheila G. Good is the mother of SFC Adkins. She is a

national of the United States.

      365. Plaintiff Velvet L. Adkins is the step-mother of SFC Adkins. She is a

national of the United States. Velvet Adkins lived in the same household as SFC




                                         153
         Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 158 of 210




Adkins for a substantial period of time and considered SFC Adkins the functional

equivalent of a biological son.

      366. As a result of the April 16, 2011 attack and SFC Adkins’s injuries and

death, each member of the Adkins Family has experienced severe mental anguish,

emotional pain and suffering, and the loss of SFC Adkins’s society,

companionship, and counsel.

      The Jeffrey Ausborn Family

      367. Major Jeffrey Ausborn served in Afghanistan as a member of the U.S.

Air Force. On April 27, 2011, Maj Ausborn was injured in an insider attack

committed by the Taliban (including the Haqqani Network) and al-Qaeda (a

designated FTO at the time of the attack) acting together in the Kabul Attack

Network in Kabul Province, Afghanistan. Maj Ausborn died on April 27, 2011 as a

result of injuries sustained during the attack.

      368. Maj Ausborn was a national of the United States at the time of the

attack and his death.

      369. Plaintiff Suzanna L. Ausborn is the widow of Maj Ausborn. She is a

national of the United States.

      370. Plaintiff Mitchell M.W. Maloy is the step-son of Maj Ausborn. He is a

national of the United States. Mitchell M.W. Maloy lived in the same household as




                                          154
         Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 159 of 210




Maj Ausborn for a substantial period of time and considered Maj Ausborn the

functional equivalent of a biological father.

      371. Plaintiff Summer L. Maloy is the step-daughter of Maj Ausborn. She

is a national of the United States. Summer L. Maloy lived in the same household as

Maj Ausborn for a substantial period of time and considered Maj Ausborn the

functional equivalent of a biological father.

      372. As a result of the April 27, 2011 attack and Maj Ausborn’s injuries

and death, each member of the Ausborn Family has experienced severe mental

anguish, emotional pain and suffering, and the loss of Maj Ausborn’s society,

companionship, and counsel.

      Maggie M. Bilyeu

      373. Plaintiff Specialist Maggie M. Bilyeu served in Afghanistan as a

member of the U.S. Army. On November 12, 2016, SPC Bilyeu was injured in a

suicide bombing attack in Parwan Province, Afghanistan. The attack severely

wounded SPC Bilyeu, who suffered injuries from shrapnel requiring 22 surgeries

to her leg, breast and abdomen, an amputated left leg, and hearing loss requiring a

hearing aid. As a result of the November 12, 2016 attack and her injuries, SPC

Bilyeu has experienced severe physical and emotional pain and suffering.




                                         155
          Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 160 of 210




      374. The attack was committed by al-Qaeda (a designated FTO at the time

of the attack) and the Taliban with al-Qaeda providing and training the suicide

bomber.

      375. The attack that injured SPC Bilyeu would have violated the laws of

war if these terrorist groups were subject to them because, among other reasons,

the terrorist who committed the attack was unlawfully wearing the uniform of a

base employee in order to gain access to the base and the attack indiscriminately

placed civilians at risk, killing American contractors, because it occurred on a large

base with civilians working there.

      376. SPC Bilyeu was a national of the United States at the time of the

attack, and remains one to this day.

      The Christopher L. Brown Family

      377. Staff Sergeant Christopher L. Brown served in Afghanistan as a

member of the U.S. Army. On April 3, 2012, SSG Brown was injured in an IED

attack in Kunar Province, Afghanistan. SSG Brown died on April 3, 2012 as a

result of injuries sustained during the attack.

      378. The attack was committed by the Taliban and al-Qaeda (a designated

FTO at the time of the attack) acting together in a joint al-Qaeda-Taliban cell.

      379. SSG Brown’s murder would have violated the laws of war if these

terrorist groups were subject to them because, among other reasons, the terrorist(s)


                                          156
          Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 161 of 210




who planted the IED neither wore uniforms nor otherwise identified themselves as

enemy combatants, and the passive detonation system indiscriminately placed

civilians at risk.

       380. SSG Brown was a national of the United States at the time of the

attack and his death.

       381. As a result of the attack, SSG Brown was injured in his person and/or

property. The Plaintiff members of the Brown Family are the survivors and/or heirs

of SSG Brown and are entitled to recover for the damages SSG Brown sustained.

       382. Plaintiff Ariell S. Taylor is the widow of SSG Brown. She is a

national of the United States. She brings claims to both her personal capacity and

her representative capacity on behalf of SSG Brown’s estate.

       383. As a result of the April 3, 2012 attack and SSG Brown’s death, each

member of his family has experienced severe mental anguish, emotional pain and

suffering, and the loss of SSG Brown’s society, companionship, and counsel.

       384. SSG Brown’s estate is entitled to recover economic and non-

economic damages from Defendants, due to his murder.

       The Tara Brown Family

       385. Master Sergeant Tara Brown served in Afghanistan as a member of

the U.S. Air Force. On April 27, 2011, MSgt Brown was injured in an insider




                                        157
         Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 162 of 210




attack in Kabul Province, Afghanistan. MSgt Brown died on April 27, 2011 as a

result of injuries sustained during the attack.

      386. The attack was committed by the Taliban (including the Haqqani

Network) and al-Qaeda (a designated FTO at the time of the attack) acting together

in the Kabul Attack Network.

      387. MSgt Brown’s murder would have violated the laws of war if these

terrorist groups were subject to them because, among other reasons, the terrorist

who committed the attack was unlawfully wearing the uniform of his enemy and

indiscriminately placed civilians at risk, because it occurred at the Kabul

International Airport.

      388. MSgt Brown was a national of the United States at the time of the

attack and her death.

      389. As a result of the attack, MSgt Brown was injured in her person

and/or property. The Plaintiff members of the Brown Family are the survivors

and/or heirs of MSgt Brown and are entitled to recover for the damages MSgt

Brown sustained.

      390. Plaintiff Ernest L. Brown II is the widower of MSgt Brown. He is a

national of the United States.

      391. Plaintiff Jim Arthur Jacobs is the father of MSgt Brown. He is a

national of the United States.

                                          158
         Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 163 of 210




      392. Plaintiff Gladys M. Vereen is the mother of MSgt Brown. She is a

national of the United States.

      393. Plaintiff Christopher Baptist is the brother of MSgt Brown. He is a

national of the United States.

      394. Plaintiff Dominic Jacobs is the brother of MSgt Brown. He is a

national of the United States.

      395. Plaintiff Jim Augustino Jacobs is the brother of MSgt Brown. He is a

national of the United States.

      396. Plaintiff Laguanda S. Jacobs is the sister of MSgt Brown. She is a

national of the United States.

      397. As a result of the April 27, 2011 attack and MSgt Brown’s injuries,

each member of the Brown Family has experienced severe mental anguish,

emotional pain and suffering, and the loss of MSgt Brown’s society,

companionship, and counsel.

      The Christopher Campbell Family

      398. Chief Petty Officer Christopher Campbell served in Afghanistan as a

member of the U.S. Navy. On August 6, 2011, CPO Campbell was injured in an

attack on a helicopter in Wardak Province, Afghanistan. CPO Campbell died on

August 6, 2011 as a result of injuries sustained during the attack.




                                         159
         Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 164 of 210




      399. The attack was committed by the Haqqani Network (a part of the

Taliban) and al-Qaeda (a designated FTO at the time of the attack).

      400. CPO Campbell’s murder would have violated the laws of war if these

terrorist groups were subject to them because, among other reasons, the terrorist(s)

who committed the attack neither wore uniforms nor otherwise identified

themselves as enemy combatants.

      401. CPO Campbell was a national of the United States at the time of the

attack and his death.

      402. As a result of the attack, CPO Campbell was injured in his person

and/or property. The Plaintiff members of the Campbell Family are the survivors

and/or heirs of CPO Campbell and are entitled to recover for the damages CPO

Campbell sustained.

      403. Plaintiff Cynthia C. Campbell is the sister of CPO Campbell. She is a

national of the United States.

      404. As a result of the August 6, 2011 attack and CPO Campbell’s injuries,

each member of the Campbell Family has experienced severe mental anguish,

emotional pain and suffering, and the loss of CPO Campbell’s society,

companionship, and counsel.




                                        160
         Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 165 of 210




      The John Douangdara Family

      405. Petty Officer 1st Class John Douangdara served in Afghanistan as a

member of the U.S. Navy. On August 6, 2011, PO1 Douangdara was injured in an

attack on a helicopter in Wardak Province, Afghanistan. PO1 Douangdara died on

August 6, 2011 as a result of injuries sustained during the attack.

      406. The attack was committed by the Haqqani Network (a part of the

Taliban) and al-Qaeda (a designated FTO at the time of the attack).

      407. PO1 Douangdara’s murder would have violated the laws of war if

these terrorist groups were subject to them because, among other reasons, the

terrorist(s) who committed the attack neither wore uniforms nor otherwise

identified themselves as enemy combatants.

      408. PO1 Douangdara was a national of the United States at the time of the

attack and his death.

      409. As a result of the attack, PO1 Douangdara was injured in his person

and/or property. The Plaintiff members of the Douangdara Family are the survivors

and/or heirs of PO1 Douangdara and are entitled to recover for the damages PO1

Douangdara sustained.

      410. Plaintiff Phouthasith Douangdara is the father of PO1 Douangdara. He

is a national of the United States.




                                         161
         Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 166 of 210




      411. As a result of the August 6, 2011 attack and PO1 Douangdara’s

injuries, each member of the Douangdara Family has experienced severe mental

anguish, emotional pain and suffering, and the loss of PO1 Douangdara’s society,

companionship, and counsel.

      Carey G. DuVal

      412. Plaintiff Captain Carey G. DuVal served in Afghanistan as a member

of the U.S. Army. On August 24, 2014, CPT DuVal was injured in a suicide

bombing IED attack in Nangarhar Province, Afghanistan. The attack severely

wounded CPT DuVal, who suffered an amputation of his right hand, a broken right

ulna, elbow, and humerus, a broken right femur, and loss of 20 percent of his right

quadricep. As a result of the August 24, 2014 attack and his injuries, CPT DuVal

has experienced severe physical and emotional pain and suffering.

      413. The attack was committed by the Taliban and al-Qaeda (a designated

FTO at the time of the attack) acting together in a joint al-Qaeda-Taliban cell.

      414. The attack that injured CPT DuVal would have violated the laws of

war if these terrorist groups were subject to them because, among other reasons,

the terrorist(s) who committed the attack neither wore uniforms nor otherwise

identified themselves as enemy combatants and the detonation of a vehicle

indiscriminately placed civilians at risk.




                                         162
         Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 167 of 210




      415. CPT DuVal was a national of the United States at the time of the

attack, and remains one to this day.

      The Thomas Fogarty Family

      416. Staff Sergeant Thomas Fogarty served in Afghanistan as a member of

the U.S. Army. On May 6, 2012, SSG Fogarty was injured in an IED attack

committed by the Haqqani Network (a part of the Taliban) and al-Qaeda (a

designated FTO at the time of the attack) acting together in a joint al-Qaeda-

Taliban cell in Paktia Province, Afghanistan. SSG Fogarty died on May 6, 2012 as

a result of injuries sustained during the attack.

      417. SSG Fogarty was a national of the United States at the time of the

attack and his death.

      418. Plaintiff C.F., by and through his next friend Stephanie Fisher, is the

minor son of SSG Fogarty. He is a national of the United States.

      419. Plaintiff K.F., by and through his next friend Stephanie Fisher, is the

minor son of SSG Fogarty. He is a national of the United States.

      420. Plaintiff Stephanie J. Fisher is the mother of SSG Fogarty. She is a

national of the United States.

      421. Plaintiff Thomas A. Fogarty is the father of SSG Fogarty. He is a

national of the United States.




                                          163
         Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 168 of 210




      422. As a result of the May 6, 2012 attack and SSG Fogarty’s injuries and

death, each member of the Fogarty Family has experienced severe mental anguish,

emotional pain and suffering, and the loss of SSG Fogarty’s society,

companionship, and counsel.

      The Jonathan Gollnitz Family

      423. Sergeant Jonathan Gollnitz served in Afghanistan as a member of the

U.S. Army. On September 26, 2012, SGT Gollnitz was injured in a suicide

bombing attack committed by the Taliban (including the Haqqani Network, a

designated FTO at the time of the attack) and al-Qaeda (a designated FTO at the

time of the attack) acting together in the Kabul Attack Network in Logar Province,

Afghanistan. SGT Gollnitz died on September 26, 2012 as a result of injuries

sustained during the attack.

      424. SGT Gollnitz was a national of the United States at the time of the

attack and his death.

      425. Plaintiff L.C.D., by and through his next friend, Bridgett DeHoff, is

the minor son of SGT Gollnitz. He is a national of the United States.

      426. Plaintiff Kirk A. Gollnitz is the brother of SGT Gollnitz. He is a

national of the United States.

      427. Plaintiff Tyler Gollnitz is the brother of SGT Gollnitz. He is a national

of the United States.


                                        164
         Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 169 of 210




      428. As a result of the September 26, 2012 attack and SGT Gollnitz’s

injuries and death, each member of the Gollnitz Family has experienced severe

mental anguish, emotional pain and suffering, and the loss of SGT Gollnitz’s

society, companionship, and counsel.

      The Brittany Gordon Family

      429. Specialist Brittany Gordon served in Afghanistan as a member of the

U.S. Army. On October 13, 2012, SPC Gordon was injured in an IED attack

committed by the Haqqani Network, a designated FTO at the time of the attack and

part of the Taliban, in Zabul Province, Afghanistan. SPC Gordon died on October

13, 2012 as a result of injuries sustained during the attack.

      430. SPC Gordon was a national of the United States at the time of the

attack and her death.

      431. Plaintiff Cedric F. Gordon is the father of SPC Gordon. He is a

national of the United States.

      432. Plaintiff Conchetta M. Diaz is the sister of SPC Gordon. She is a

national of the United States.

      433. Plaintiff Cedric D. Gordon Sr. is the brother of SPC Gordon. He is a

national of the United States.

      434. Plaintiff Adrian K.A. Sherrod is the brother of SPC Gordon. He is a

national of the United States.


                                         165
          Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 170 of 210




      435. As a result of the October 13, 2012 attack and SPC Gordon’s injuries

and death, each member of the Gordon Family has experienced severe mental

anguish, emotional pain and suffering, and the loss of SPC Gordon’s society,

companionship, and counsel.

      The Tyler R. Iubelt Family

      436. Private First Class Tyler R. Iubelt served in Afghanistan as a member

of the U.S. Army. On November 12, 2016, PFC Iubelt was injured in a suicide

bombing attack in Parwan Province, Afghanistan. PFC Iubelt died on November

12, 2016 as a result of injuries sustained during the attack.

      437. The attack was committed by al-Qaeda (a designated FTO at the time

of the attack) and the Taliban with al-Qaeda providing and training the suicide

bomber.

      438. PFC Iubelt’s murder would have violated the laws of war if these

terrorist groups were subject to them because, among other reasons, the terrorist

who committed the attack was unlawfully wearing the uniform of a base employee

in order to gain access to the base and the attack indiscriminately placed civilians

at risk, killing American contractors, because it occurred on a large base with

civilians working there

      439. PFC Iubelt was a national of the United States at the time of the attack

and his death.


                                         166
         Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 171 of 210




      440. As a result of the attack, PFC Iubelt was injured in his person and/or

property. The Plaintiff members of the Iubelt Family are the survivors and/or heirs

of PFC Iubelt and are entitled to recover for the damages PFC Iubelt sustained.

      441. Plaintiff Shelby Iubelt is the widow of PFC Iubelt. She is a national of

the United States.

      442. Plaintiff V.I., by and through her next friend Shelby Iubelt, is the

minor daughter of PFC Iubelt. She is a national of the United States.

      443. Plaintiff Michael Iubelt is the father of PFC Iubelt. He is a national of

the United States.

      444. Plaintiff Charlotte Loquasto is the mother of PFC Iubelt. She is a

national of the United States.

      445. Plaintiff J.A.L., by and through his next friend Charlotte Loquasto, is

the minor brother of PFC Iubelt. He is a national of the United States.

      446. As a result of the November 12, 2016 attack and PFC Iubelt’s injuries,

each member of the Iubelt Family has experienced severe mental anguish,

emotional pain and suffering, and the loss of PFC Iubelt’s society, companionship,

and counsel.

      The Ryan P. Jayne Family

      447. Specialist Ryan P. Jayne served in Afghanistan as a member of the

U.S. Army Reserve. On November 3, 2012, SPC Jayne was injured in an IED


                                        167
          Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 172 of 210




attack in Paktia Province, Afghanistan. SPC Jayne died on November 3, 2012 as a

result of injuries sustained during the attack.

       448. The attack was committed by the Haqqani Network (a designated

FTO at the time of the attack and part of the Taliban) and al-Qaeda (a designated

FTO at the time of the attack) acting together in a joint al-Qaeda-Taliban cell.

       449. SPC Jayne’s murder would have violated the laws of war if these

terrorist groups were subject to them because, among other reasons, the terrorist(s)

who planted the IED neither wore uniforms nor otherwise identified themselves as

enemy combatants, and the passive detonation system indiscriminately placed

civilians at risk.

       450. SPC Jayne was a national of the United States at the time of the attack

and his death.

       451. As a result of the attack, SPC Jayne was injured in his person and/or

property. The Plaintiff members of the Jayne Family are the survivors and/or heirs

of SPC Jayne and are entitled to recover for the damages SPC Jayne sustained.

       452. Plaintiff A.J.J., by and through her next friend Paul E. Jayne, is the

minor sister of SPC Jayne. She is a national of the United States.

       453. As a result of the November 3, 2012 attack and SPC Jayne’s injuries

and death, each member of the Jayne Family has experienced severe mental




                                          168
         Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 173 of 210




anguish, emotional pain and suffering, and the loss of SPC Jayne’s society,

companionship, and counsel.

      The Alexis Kamerman Family

      454. Alexis Kamerman served in Afghanistan as a civilian educator with

American University of Afghanistan. On January 17, 2014, Ms. Kamerman was

injured in a complex attack involving a suicide bomber and gunmen committed by

the Taliban (including the Haqqani Network, a designated FTO at the time of the

attack) and al-Qaeda (a designated FTO at the time of the attack) acting together in

the Kabul Attack Network in Kabul Province, Afghanistan. Ms. Kamerman died

on January 17, 2014 as a result of injuries sustained during the attack.

      455. Ms. Kamerman was a national of the United States at the time of the

attack and her death.

      456. Plaintiff Alison R. Pohn is the mother of Ms. Kamerman. She is a

national of the United States.

      457. Plaintiff John C. McCarthy is the step-father of Ms. Kamerman. He is

a national of the United States. John C. McCarthy lived in the same household as

Ms. Kamerman for a substantial period of time and considered Ms. Kamerman the

functional equivalent of a biological daughter.

      458. As a result of the January 17, 2014 attack and Ms. Kamerman’s

injuries and death, each member of the Kamerman Family has experienced severe


                                         169
         Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 174 of 210




mental anguish, emotional pain and suffering, and the loss of Ms. Kamerman’s

society, companionship, and counsel.

      The David W. H. Lau Family

      459. Plaintiff Sergeant First Class David W. H. Lau served in Afghanistan

as a member of the U.S. Army National Guard. On April 4, 2012, SFC Lau was

injured in a suicide bombing attack committed by the Taliban and al-Qaeda (a

designated FTO at the time of the attack) with al-Qaeda providing and training the

suicide bomber in Faryab Province, Afghanistan. The attack severely wounded

SFC Lau, who suffered severe injuries to both his legs requiring three years in a

limb salvage program, extensive injuries to his dominant hand including the loss of

a finger resulting in diminished function, severe injuries to shoulders and bicep,

limb atrophy, dental injuries, loss of hearing, burns, and embedded toxic ball

bearings. As a result of the April 4, 2012 attack and his injuries, SFC Lau has

experienced severe physical and emotional pain and suffering.

      460. SFC Lau was a national of the United States at the time of the attack,

and remains one to this day.

      461. Plaintiff Hamide Lau is the wife of SFC Lau. She is a national of the

United States.

      462. Plaintiff K.L., by and through his next friend David W. H. Lau, is the

minor son of SFC Lau. He is a national of the United States.


                                         170
         Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 175 of 210




      463. Plaintiff M.L., by and through her next friend David W. H. Lau, is the

minor daughter of SFC Lau. She is a national of the United States.

      464. Plaintiff Alexander Lau is the son of SFC Lau. He is a national of the

United States.

      465. Plaintiff Vivian Perry is the mother of SFC Lau. She is a national of

the United States.

      466. Plaintiff Holly L. Abraham is the sister of SFC Lau. She is a national

of the United States.

      467. Plaintiff Leroy W. Lau Jr. is the brother of SFC Lau. He is a national

of the United States.

      468. Plaintiff Michelle L. Rauschenberger is the sister of SFC Lau. She is a

national of the United States.

      469. Plaintiff Jammie J. Smith is the sister of SFC Lau. She is a national of

the United States.

      470. As a result of the April 4, 2012 attack and SFC Lau’s injuries, each

member of the Lau Family has experienced severe mental anguish, emotional pain

and suffering.

      The Chester J. McBride III Family

      471. Staff Sergeant Chester J. McBride III served in Afghanistan as a

member of the U.S. Air Force. On December 21, 2015, SSgt McBride was injured


                                       171
         Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 176 of 210




in a suicide bombing attack committed by the Taliban in Parwan Province,

Afghanistan. SSgt McBride died on December 21, 2015 as a result of injuries

sustained during the attack.

      472. SSgt McBride was a national of the United States at the time of the

attack and his death.

      473. Plaintiff Annie L. McBride is the mother of SSgt McBride. She is a

national of the United States.

      474. Plaintiff Chester R. McBride Sr. is the father of SSgt McBride. He is a

national of the United States.

      475. As a result of the December 21, 2015 attack and SSgt McBride’s

injuries and death, each member of the McBride Family has experienced severe

mental anguish, emotional pain and suffering, and the loss of SSgt McBride’s

society, companionship, and counsel.

      The Mecolus C. McDaniel Family

      476. Staff Sergeant Mecolus C. McDaniel served in Afghanistan as a

member of the U.S. Army. On March 19, 2011, SSG McDaniel was injured in an

IED attack committed by the Haqqani Network, a part of the Taliban, in Khost

Province, Afghanistan. SSG McDaniel died on March 19, 2011 as a result of

injuries sustained during the attack.




                                        172
         Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 177 of 210




      477. SSG McDaniel was a national of the United States at the time of the

attack and his death.

      478. Plaintiff Charlette Gilbert is the step-daughter of SSG McDaniel. She

is a national of the United States. Charlette Gilbert lived in the same household as

SSG McDaniel for a substantial period of time and considered SSG McDaniel the

functional equivalent of a biological father.

      479. As a result of the March 19, 2011 attack and SSG McDaniel’s injuries

and death, each member of the McDaniel Family has experienced severe mental

anguish, emotional pain and suffering, and the loss of SSG McDaniel’s society,

companionship, and counsel.

      The Liam Nevins Family

      480. Sergeant First Class Liam Nevins served in Afghanistan as a member

of the U.S. Army. On September 21, 2013, SFC Nevins was injured in an insider

attack committed by the Haqqani Network (a designated FTO at the time of the

attack and part of the Taliban) and al-Qaeda (a designated FTO at the time of the

attack) acting together in a joint al-Qaeda-Taliban cell in Paktia Province,

Afghanistan. SFC Nevins died on September 21, 2013 as a result of injuries

sustained during the attack.

      481. SFC Nevins was a national of the United States at the time of the

attack and his death.


                                         173
         Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 178 of 210




      482. Plaintiff William R. Nevins is the father of SFC Nevins. He is a

national of the United States.

      483. As a result of the September 21, 2013 attack and SFC Nevins’s

injuries and death, each member of the Nevins Family has experienced severe

mental anguish, emotional pain and suffering, and the loss of SFC Nevins’s

society, companionship, and counsel.

      The Bryan J. Nichols Family

      484. Chief Warrant Officer 2 Bryan J. Nichols served in Afghanistan as a

member of the U.S. Army Reserve. On August 6, 2011, CW2 Nichols was injured

in an attack on a helicopter committed by the Haqqani Network, a part of the

Taliban, in Wardak Province, Afghanistan. CW2 Nichols died on August 6, 2011

as a result of injuries sustained during the attack.

      485. CW2 Nichols was a national of the United States at the time of the

attack and his death.

      486. Plaintiff Mary R. Hammerbacher-Nichols is the widow of CW2

Nichols. She is a national of the United States.

      487. Plaintiff Monte D. Nichols is the brother of CW2 Nichols. He is a

national of the United States.

      488. Plaintiff Nicole A. Robles is the sister of CW2 Nichols. She is a

national of the United States.


                                          174
          Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 179 of 210




       489. As a result of the August 6, 2011 attack and CW2 Nichols’s injuries

and death, each member of the Nichols Family has experienced severe mental

anguish, emotional pain and suffering, and the loss of CW2 Nichols’s society,

companionship, and counsel.

       The Rob L. Nichols Family

       490. Specialist Rob L. Nichols served in Afghanistan as a member of the

U.S. Army. On July 23, 2013, SPC Nichols was injured in an IED attack in

Wardak Province, Afghanistan. SPC Nichols died on July 23, 2013 as a result of

injuries sustained during the attack.

       491. The attack was committed by the Haqqani Network, a designated FTO

at the time of the attack and part of the Taliban.

       492. SPC Nichols’s murder would have violated the laws of war if these

terrorist groups were subject to them because, among other reasons, the terrorist(s)

who planted the IED neither wore uniforms nor otherwise identified themselves as

enemy combatants and the passive detonation system indiscriminately placed

civilians at risk.

       493. SPC Nichols was a national of the United States at the time of the

attack and his death.

       494. As a result of the attack, SPC Nichols was injured in his person and/or

property. The Plaintiff members of the Nichols Family are the survivors and/or


                                         175
         Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 180 of 210




heirs of SPC Nichols and are entitled to recover for the damages SPC Nichols

sustained.

      495. Plaintiff Bruce K. Nichols is the father of SPC Nichols. He is a

national of the United States.

      496. Plaintiff M.G.N., by and through her next friend Bruce Nichols, is the

minor sister of SPC Nichols. She is a national of the United States.

      497. Plaintiff Jeanne M. Nichols is the step-mother of SPC Nichols. She is

a national of the United States. Jeanne Nichols lived in the same household as SPC

Nichols for a substantial period of time and considered SPC Nichols the functional

equivalent of a biological son.

      498. As a result of the July 23, 2013 attack and SPC Nichols’s injuries,

each member of the Nichols Family has experienced severe mental anguish,

emotional pain and suffering, and the loss of SPC Nichols’s society,

companionship, and counsel.

      The John W. Perry Family

      499. Staff Sergeant John W. Perry served in Afghanistan as a member of

the U.S. Army. On November 12, 2016, SSG Perry was injured in a suicide

bombing attack in Parwan Province, Afghanistan. SSG Perry died on November

12, 2016 as a result of injuries sustained during the attack.




                                         176
          Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 181 of 210




      500. The attack was committed by al-Qaeda (a designated FTO at the time

of the attack) and the Taliban with al-Qaeda providing and training the suicide

bomber.

      501. SSG Perry’s murder would have violated the laws of war if these

terrorist groups were subject to them because, among other reasons, the terrorist(s)

who committed the attack neither wore uniforms nor otherwise identified

themselves as enemy combatants

      502. SSG Perry was a national of the United States at the time of the attack

and his death.

      503. As a result of the attack, SSG Perry was injured in his person and/or

property. The Plaintiff members of the Perry Family are the survivors and/or heirs

of SSG Perry and are entitled to recover for the damages SSG Perry sustained.

      504. Plaintiff Julianne Good Perry is the widow of SSG Perry. She is a

national of the United States.

      505. Plaintiff G.W.P., by and through his next friend Julianne Good Perry,

is the minor son of SSG Perry. He is a national of the United States.

      506. Plaintiff L.R.P., by and through her next friend Julianne Good Perry,

is the minor daughter of SSG Perry. She is a national of the United States.

      507. Plaintiff Kathleen Perry is the mother of SSG Perry. She is a national

of the United States.

                                        177
         Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 182 of 210




      508. Plaintiff Stewart L. Perry is the father of SSG Perry. He is a national

of the United States.

      509. Plaintiff A.T.P., by and through her next friend Stewart L. Perry, is

the minor sister of SSG Perry. She is a national of the United States.

      510. As a result of the November 12, 2016 attack and SSG Perry’s injuries,

each member of the Perry Family has experienced severe mental anguish,

emotional pain and suffering, and the loss of SSG Perry’s society, companionship,

and counsel.

      The Jesse D. Pittman Family

      511. Petty Officer 1st Class Jesse D. Pittman served in Afghanistan as a

member of the U.S. Navy. On August 6, 2011, PO1 Pittman was injured in an

attack on a helicopter in Wardak Province, Afghanistan. PO1 Pittman died on

August 6, 2011 as a result of injuries sustained during the attack.

      512. The attack was committed by the Haqqani Network (a part of the

Taliban) and al-Qaeda (a designated FTO at the time of the attack).

      513. PO1 Pittman’s murder would have violated the laws of war if these

terrorist groups were subject to them because, among other reasons, the terrorist(s)

who committed the attack neither wore uniforms nor otherwise identified

themselves as enemy combatants.




                                         178
         Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 183 of 210




      514. PO1 Pittman was a national of the United States at the time of the

attack and his death.

      515. As a result of the attack, PO1 Pittman was injured in his person and/or

property. The Plaintiff members of the Pittman Family are the survivors and/or

heirs of PO1 Pittman and are entitled to recover for the damages PO1 Pittman

sustained.

      516. Plaintiff Ida B. Pittman is the mother of PO1 Pittman. She is a

national of the United States.

      517. Plaintiff John T. Pittman Sr. is the father of PO1 Pittman. He is a

national of the United States.

      518. As a result of the August 6, 2011 attack and PO1 Pittman’s injuries,

each member of the Pittman Family has experienced severe mental anguish,

emotional pain and suffering, and the loss of PO1 Pittman’s society,

companionship, and counsel.

      The Peter Provost Family

      519. Peter Provost served in Afghanistan as a civilian contractor working

for Fluor Corporation. On November 12, 2016, Mr. Provost was injured in a

suicide bombing attack in Parwan Province, Afghanistan. Mr. Provost died on

November 12, 2016 as a result of injuries sustained during the attack.




                                        179
          Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 184 of 210




      520. The attack was committed by al-Qaeda (a designated FTO at the time

of the attack) and the Taliban with al-Qaeda providing and training the suicide

bomber.

      521. Mr. Provost’s murder would have violated the laws of war if these

terrorist groups were subject to them because, among other reasons, the terrorist

who committed the attack was unlawfully wearing the uniform of a base employee

in order to gain access to the base and the attack indiscriminately placed civilians

at risk, killing American contractors, because it occurred on a large base with

civilians working there

      522. Mr. Provost was a national of the United States at the time of the

attack and his death.

      523. As a result of the attack, Mr. Provost was injured in his person and/or

property. The Plaintiff members of the Provost Family are the survivors and/or

heirs of Mr. Provost and are entitled to recover for the damages Mr. Provost

sustained.

      524. Plaintiff Gail Provost is the widow of Mr. Provost. She is a national of

the United States.

      525. Plaintiff Meghan J. Hollingsworth is the daughter of Mr. Provost. She

is a national of the United States.




                                         180
         Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 185 of 210




      526. Plaintiff Sarah T. Peterson is the daughter of Mr. Provost. She is a

national of the United States.

      527. Plaintiff Brian Provost is the son of Mr. Provost. He is a national of

the United States.

      528. Plaintiff Spencer D. Provost is the son of Mr. Provost. He is a national

of the United States.

      529. Plaintiff Gertrude Provost is the mother of Mr. Provost. She is a

national of the United States.

      530. Plaintiff Louis Provost is the father of Mr. Provost. He is a national of

the United States.

      531. Plaintiff Judith L. Ashley is the sister of Mr. Provost. She is a national

of the United States.

      532. Plaintiff Louise P. Conlon is the sister of Mr. Provost. She is a

national of the United States.

      533. Plaintiff MaryJane G. Medeiros is the sister of Mr. Provost. She is a

national of the United States.

      534. Plaintiff John A. Provost is the brother of Mr. Provost. He is a

national of the United States.

      535. Plaintiff Paul Provost is the brother of Mr. Provost. He is a national of

the United States.

                                        181
          Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 186 of 210




      536. Plaintiff Scott P. Provost is the brother of Mr. Provost. He is a

national of the United States.

      537. As a result of the November 12, 2016 attack and Mr. Provost’s

injuries, each member of the Provost Family has experienced severe mental

anguish, emotional pain and suffering, and the loss of Mr. Provost’s society,

companionship, and counsel.

      The Jarrold M. Reeves Jr. Family

      538. COL(R) Jarrold M. Reeves Jr. served in Afghanistan as a civilian

contractor working for Fluor Corporation. On November 12, 2016, COL(R)

Reeves was injured in a suicide bombing attack in Parwan Province, Afghanistan.

COL(R) Reeves died on November 12, 2016 as a result of injuries sustained during

the attack.

      539. The attack was committed by al-Qaeda (a designated FTO at the time

of the attack) and the Taliban with al-Qaeda providing and training the suicide

bomber.

      540. COL(R) Reeves’s murder would have violated the laws of war if these

terrorist groups were subject to them because, among other reasons, the terrorist

who committed the attack was unlawfully wearing the uniform of a base employee

in order to gain access to the base and the attack indiscriminately placed civilians




                                         182
         Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 187 of 210




at risk, killing American contractors, because it occurred on a large base with

civilians working there

      541. COL(R) Reeves was a national of the United States at the time of the

attack and his death.

      542. As a result of the attack, COL(R) Reeves was injured in his person

and/or property. The Plaintiff members of the Reeves Family are the survivors

and/or heirs of COL(R) Reeves and are entitled to recover for the damages

COL(R) Reeves sustained.

      543. Plaintiff Katrina Reeves is the widow of COL(R) Reeves. She is a

national of the United States.

      544. Plaintiff Summer Reeves Dunn is the daughter of COL(R) Reeves.

She is a national of the United States.

      545. Plaintiff Hannah Mason is the daughter of COL(R) Reeves. She is a

national of the United States.

      546. Plaintiff Jennifer K. Reeves is the daughter of COL(R) Reeves. She is

a national of the United States.

      547. Plaintiff Mallory T. Williams is the daughter of COL(R) Reeves. She

is a national of the United States.

      548. Plaintiff Charlotte A. Reeves is the mother of COL(R) Reeves. She is

a national of the United States.

                                          183
         Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 188 of 210




      549. Plaintiff Victoria J. Reeves is the sister of COL(R) Reeves. She is a

national of the United States.

      550. Plaintiff Joyce A. Tulloch is the sister of COL(R) Reeves. She is a

national of the United States.

      551. As a result of the November 12, 2016 attack and COL(R) Reeves’s

injuries, each member of the Reeves Family has experienced severe mental

anguish, emotional pain and suffering, and the loss of COL(R) Reeves’s society,

companionship, and counsel.

      The Joseph Riley Family

      552. Specialist Joseph Riley served in Afghanistan as a member of the U.S.

Army. On November 24, 2014, SPC Riley was injured in a suicide bombing attack

in Kabul Province, Afghanistan. SPC Riley died on November 24, 2014 as a result

of injuries sustained during the attack.

      553. The attack was committed by the Taliban (including the Haqqani

Network, a designated FTO at the time of the attack), and al-Qaeda (a designated

FTO at the time of the attack), acting together in the Kabul Attack Network.

      554. SPC Riley’s murder would have violated the laws of war if these

terrorist groups were subject to them because, among other reasons, the terrorist(s)

who committed the attack neither wore uniforms nor otherwise identified




                                           184
         Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 189 of 210




themselves as enemy combatants and the detonation of a vehicle indiscriminately

placed civilians at risk

      555. SPC Riley was a national of the United States at the time of the attack

and his death.

      556. As a result of the attack, SPC Riley was injured in his person and/or

property. The Plaintiff members of the Riley Family are the survivors and/or heirs

of SPC Riley and are entitled to recover for the damages SPC Riley sustained.

      557. Plaintiff Michelle Riley is the mother of SPC Riley. She is a national

of the United States.

      558. Plaintiff Rodney Riley is the father of SPC Riley. He is a national of

the United States.

      559. As a result of the November 24, 2014 attack and SPC Riley’s injuries,

each member of the Riley Family has experienced severe mental anguish,

emotional pain and suffering, and the loss of SPC Riley’s society, companionship,

and counsel.

      Nathan J. Rimpf

      560. Plaintiff First Lieutenant Nathan J. Rimpf served in Afghanistan as a

member of the U.S. Army. On July 8, 2012, 1LT Rimpf was injured in an IED

attack in Ghazni Province, Afghanistan. The attack severely wounded 1LT Rimpf,

who suffered the loss of his left leg below the knee, the loss of his right leg above


                                         185
           Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 190 of 210




the knee, and partial paralysis of his right scapula. As a result of the July 8, 2012

attack and his injuries, 1LT Rimpf has experienced severe physical and emotional

pain and suffering.

      561. The attack was committed by the Haqqani Network, part of the

Taliban.

      562. The attack that injured 1LT Rimpf would have violated the laws of

war if these terrorist groups were subject to them because, among other reasons,

the terrorist(s) who planted the IED neither wore uniforms nor otherwise identified

themselves as enemy combatants and the passive detonation system

indiscriminately placed civilians at risk.

      563. 1LT Rimpf was a national of the United States at the time of the

attack, and remains one to this day

      The Heath M. Robinson Family

      564. Senior Chief Petty Officer Heath M. Robinson served in Afghanistan

as a member of the U.S. Navy. On August 6, 2011, SCPO Robinson was injured in

an attack on a helicopter in Wardak Province, Afghanistan. SCPO Robinson died

on August 6, 2011 as a result of injuries sustained during the attack.

      565. The attack was committed by the Haqqani Network (a part of the

Taliban) and al-Qaeda (a designated FTO at the time of the attack).




                                         186
         Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 191 of 210




      566. SCPO Robinson’s murder would have violated the laws of war if

these terrorist groups were subject to them because, among other reasons, the

terrorist(s) who committed the attack neither wore uniforms nor otherwise

identified themselves as enemy combatants.

      567. SCPO Robinson was a national of the United States at the time of the

attack and his death.

      568. As a result of the attack, SCPO Robinson was injured in his person

and/or property. The Plaintiff members of the Robinson Family are the survivors

and/or heirs of SCPO Robinson and are entitled to recover for the damages SCPO

Robinson sustained.

      569. Plaintiff Daniel M. Robinson is the father of SCPO Robinson. He is a

national of the United States.

      570. As a result of the August 6, 2011 attack and SCPO Robinson’s

injuries, each member of the Robinson Family has experienced severe mental

anguish, emotional pain and suffering, and the loss of SCPO Robinson’s society,

companionship, and counsel.

      Christopher J. Rosebrock

      571. Plaintiff Captain Christopher J. Rosebrock served in Afghanistan as a

member of the U.S. Army National Guard. On April 4, 2012, CPT Rosebrock was

injured in a suicide bombing attack committed by the Taliban and al-Qaeda (a


                                       187
          Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 192 of 210




designated FTO at the time of the attack) with al-Qaeda providing and training the

suicide bomber in Faryab Province, Afghanistan. The attack severely wounded

CPT Rosebrock, who suffers from disfiguring shrapnel wounds, muscular atrophy

and reduced mobility in his left arm, a concussion, a traumatic brain injury, and

blown eardrums. As a result of the April 4, 2012 attack and his injuries, CPT

Rosebrock has experienced severe physical and emotional pain and suffering.

      572. CPT Rosebrock was a national of the United States at the time of the

attack and remains one to this day.

      The Nicholas J. Rozanski Family

      573. Captain Nicholas J. Rozanski served in Afghanistan as a member of

the U.S. Army National Guard. On April 4, 2012, CPT Rozanski was injured in a

suicide bombing attack committed by the Taliban in Faryab Province, Afghanistan.

CPT Rozanski died on April 4, 2012 as a result of injuries sustained during the

attack.

      574. CPT Rozanski was a national of the United States at the time of the

attack and his death.

      575. Plaintiff Alex J. Rozanski is the brother of CPT Rozanski. He is a

national of the United States.

      576. As a result of the April 4, 2012 attack and CPT Rozanski’s injuries

and death, each member of the Rozanski Family has experienced severe mental


                                        188
         Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 193 of 210




anguish, emotional pain and suffering, and the loss of CPT Rozanski’s society,

companionship, and counsel.

      The Jonathan P. Schmidt Family

      577. Staff Sergeant Jonathan P. Schmidt served in Afghanistan as a

member of the U.S. Army. On September 1, 2012, SSG Schmidt was injured in a

complex attack involving small arms fire and grenades committed by the Haqqani

Network, a part of the Taliban, in Ghazni Province, Afghanistan. SSG Schmidt

died on September 1, 2012 as a result of injuries sustained during the attack.

      578. SSG Schmidt was a national of the United States at the time of the

attack and his death.

      579. Plaintiff Natalie Schmidt is the widow of SSG Schmidt. She is a

national of the United States.

      580. Plaintiff A.L.S., by and through his next friend Natalie Schmidt, is the

minor daughter of SSG Perry. He is a national of the United States.

      581. As a result of the September 1, 2012 attack and SSG Schmidt’s

injuries and death, each member of the Schmidt Family has experienced severe

mental anguish, emotional pain and suffering, and the loss of SSG Schmidt’s

society, companionship, and counsel.




                                        189
         Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 194 of 210




      The Mark Schoonhoven Family

      582. Staff Sergeant Mark Schoonhoven served in Afghanistan as a member

of the U.S. Army. On December 15, 2012, SSG Schoonhoven was injured in an

IED attack in Kabul Province, Afghanistan. SSG Schoonhoven died on January 20,

2013 as a result of injuries sustained during the attack.

      583. The attack was committed by the Taliban (including the Haqqani

Network, a designated FTO at the time of the attack), and al-Qaeda (a designated

FTO at the time of the attack), acting together in the Kabul Attack Network.

      584. SSG Schoonhoven’s murder would have violated the laws of war if

these terrorist groups were subject to them because, among other reasons, the

terrorist(s) who planted the IED neither wore uniforms nor otherwise identified

themselves as enemy combatants and the passive detonation system

indiscriminately placed civilians at risk.

      585. SSG Schoonhoven was a national of the United States at the time of

the attack and his death.

      586. As a result of the attack, SSG Schoonhoven was injured in his person

and/or property. The Plaintiff members of the Schoonhoven Family are the

survivors and/or heirs of SSG Schoonhoven and are entitled to recover for the

damages SSG Schoonhoven sustained.




                                         190
         Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 195 of 210




      587. Plaintiff Tammie S. Schoonhoven is the widow of SSG Schoonhoven.

She is a national of the United States.

      588. Plaintiff A.M.S., by and through her next friend Tammie S.

Schoonhoven, is the minor daughter of SSG Schoonhoven. She is a national of the

United States.

      589. Plaintiff A.R.S., by and through her next friend Tammie S.

Schoonhoven, is the minor daughter of SSG Schoonhoven. She is a national of the

United States.

      590. Plaintiff Deborah F. Schoonhoven is the mother of SSG

Schoonhoven. She is a national of the United States.

      591. Plaintiff Christopher S. Schoonhoven is the brother of SSG

Schoonhoven. He is a national of the United States.

      592. Plaintiff S.M.P., by and through her next friend Deborah F.

Schoonhoven, is the minor step-daughter of SSG Schoonhoven. She is a national

of the United States. S.M.P. lived in the same household as SSG Schoonhoven for

a substantial period of time and considered SSG Schoonhoven the functional

equivalent of a biological father.

      593. As a result of the December 15, 2012 attack and SSG Schoonhoven’s

injuries, each member of the Schoonhoven Family has experienced severe mental




                                          191
           Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 196 of 210




anguish, emotional pain and suffering, and the loss of SSG Schoonhoven’s society,

companionship, and counsel.

       The Jacob M. Schwallie Family

       594. Sergeant Jacob M. Schwallie served in Afghanistan as a member of

the U.S. Army. On May 7, 2012, SGT Schwallie was injured in an IED attack in

Ghazni Province, Afghanistan. SGT Schwallie died on May 7, 2012 as a result of

injuries sustained during the attack.

       595. The attack was committed by the Haqqani Network, a part of the

Taliban.

       596. SGT Schwallie’s murder would have violated the laws of war if these

terrorist groups were subject to them because, among other reasons, the terrorist(s)

who planted the IED neither wore uniforms nor otherwise identified themselves as

enemy combatants, and the passive detonation system indiscriminately placed

civilians at risk.

       597. SGT Schwallie was a national of the United States at the time of the

attack and his death.

       598. As a result of the attack, SGT Schwallie was injured in his person

and/or property. The Plaintiff members of the Schwallie Family are the survivors

and/or heirs of SGT Schwallie and are entitled to recover for the damages SGT

Schwallie sustained.


                                        192
         Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 197 of 210




      599. Plaintiff Sarah M. Schwallie is the mother of SGT Schwallie. She is a

national of the United States.

      600. As a result of the May 7, 2012 attack and SGT Schwallie’s injuries

and death, each member of the Schwallie Family has experienced severe mental

anguish, emotional pain and suffering, and the loss of SGT Schwallie’s society,

companionship, and counsel.

      The Michael J. Strange Family

      601. Petty Officer 1st Class Michael J. Strange served in Afghanistan as a

member of the U.S. Navy. On August 6, 2011, PO1 Strange was injured in an

attack on a helicopter in Wardak Province, Afghanistan. PO1 Strange died on

August 6, 2011 as a result of injuries sustained during the attack.

      602. The attack was committed by the Haqqani Network (a part of the

Taliban) and al-Qaeda (a designated FTO at the time of the attack).

      603. PO1 Strange’s murder would have violated the laws of war if these

terrorist groups were subject to them because, among other reasons, the terrorist(s)

who committed the attack neither wore uniforms nor otherwise identified

themselves as enemy combatants.

      604. PO1 Strange was a national of the United States at the time of the

attack and his death.




                                         193
         Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 198 of 210




      605. As a result of the attack, PO1 Strange was injured in his person and/or

property. The Plaintiff members of the Strange Family are the survivors and/or

heirs of PO1 Strange and are entitled to recover for the damages PO1 Strange

sustained.

      606. Plaintiff Charles W. Strange is the father of PO1 Strange. He is a

national of the United States.

      607. Plaintiff C.E.S., by and through her next friend Charles W. Strange, is

the minor sister of PO1 Strange. She is a national of the United States.

      608. Plaintiff Charles W. Strange III is the brother of PO1 Strange. He is a

national of the United States.

      609. Plaintiff Katelyn M. Strange is the sister of PO1 Strange. She is a

national of the United States.

      610. As a result of the August 6, 2011 attack and PO1 Strange’s injuries,

each member of the Strange Family has experienced severe mental anguish,

emotional pain and suffering, and the loss of PO1 Strange’s society,

companionship, and counsel.

      The Aaron C. Vaughn Family

      611. Chief Petty Officer Aaron C. Vaughn served in Afghanistan as a

member of the U.S. Navy. On August 6, 2011, CPO Vaughn was injured in an




                                        194
         Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 199 of 210




attack on a helicopter in Wardak Province, Afghanistan. CPO Vaughn died on

August 6, 2011 as a result of injuries sustained during the attack.

      612. The attack was committed by the Haqqani Network (a part of the

Taliban) and al-Qaeda (a designated FTO at the time of the attack).

      613. CPO Vaughn’s murder would have violated the laws of war if these

terrorist groups were subject to them because, among other reasons, the terrorist(s)

who committed the attack neither wore uniforms nor otherwise identified

themselves as enemy combatants.

      614. CPO Vaughn was a national of the United States at the time of the

attack and his death.

      615. As a result of the attack, CPO Vaughn was injured in his person

and/or property. The Plaintiff members of the Vaughn Family are the survivors

and/or heirs of CPO Vaughn and are entitled to recover for the damages CPO

Vaughn sustained.

      616. Plaintiff Catherine Kimberly Vaughn Kryzda is the widow of CPO

Vaughn. She is a national of the United States.

      617. Plaintiff C.C.V., by and through her next friend Catherine Kimberly

Vaughn Kryzda, is the minor daughter of CPO Vaughn. She is a national of the

United States.




                                         195
          Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 200 of 210




      618. Plaintiff R.C.V., by and through his next friend Catherine Kimberly

Vaughn Kryzda, is the minor son of CPO Vaughn. He is a national of the United

States.

      619. As a result of the August 06, 2011 attack and CPO Vaughn’s injuries,

each member of the Vaughn Family has experienced severe mental anguish,

emotional pain and suffering, and the loss of CPO Vaughn’s society,

companionship, and counsel.

      The Kraig M.K. Vickers Family

      620. Senior Chief Petty Officer Kraig M.K. Vickers served in Afghanistan

as a member of the U.S. Navy. On August 6, 2011, SCPO Vickers was injured in

an attack on a helicopter in Wardak Province, Afghanistan. SCPO Vickers died on

August 6, 2011 as a result of injuries sustained during the attack.

      621. The attack was committed by the Haqqani Network (a part of the

Taliban) and al-Qaeda (a designated FTO at the time of the attack).

      622. SCPO Vickers’s murder would have violated the laws of war if these

terrorist groups were subject to them because, among other reasons, the terrorist(s)

who committed the attack neither wore uniforms nor otherwise identified

themselves as enemy combatants.

      623. SCPO Vickers was a national of the United States at the time of the

attack and his death.


                                         196
          Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 201 of 210




      624. As a result of the attack, SCPO Vickers was injured in his person

and/or property. The Plaintiff members of the Vickers Family are the survivors

and/or heirs of SCPO Vickers and are entitled to recover for the damages SCPO

Vickers sustained.

      625. Plaintiff Hortense K.W. Vickers is the widow of SCPO Vickers. She

is a national of the United States.

      626. Plaintiff K.E.F.V., by and through her next friend Hortense K.W.

Vickers, is the minor daughter of SCPO Vickers. She is a national of the United

States.

      627. Plaintiff K.M.G.V., by and through her next friend Hortense K.W.

Vickers, is the minor daughter of SCPO Vickers. She is a national of the United

States.

      628. Plaintiff K.N.V., by and through his next friend Hortense K.W.

Vickers, is the minor son of SCPO Vickers. He is a national of the United States.

      629. Plaintiff Mary J. Vickers is the mother of SCPO Vickers. She is a

national of the United States.

      630. Plaintiff Robert M.K. Vickers Sr. is the father of SCPO Vickers. He is

a national of the United States.

      631. Plaintiff Mark M. Vickers is the brother of SCPO Vickers. He is a

national of the United States.

                                       197
         Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 202 of 210




      632. Plaintiff Robert M. K. Vickers Jr. is the brother of SCPO Vickers. He

is a national of the United States.

      633. Plaintiff Vance M.K. Vickers is the brother of SCPO Vickers. He is a

national of the United States.

      634. Plaintiff Michelle J.K. Yarborough is the sister of SCPO Vickers. She

is a national of the United States.

      635. Plaintiff Makahea Xhelili is the sister-in-law of SCPO Vickers. She is

a national of the United States. Makahea Xhelili lived in the same household and

was raised as a daughter by SCPO Vickers and Hortense Vickers for a substantial

period of time and considered SCPO Vickers, who was her legal guardian, the

functional equivalent of a biological father.

      636. As a result of the August 6, 2011 attack and SCPO Vickers’s injuries,

each member of the Vickers Family has experienced severe mental anguish,

emotional pain and suffering, and the loss of SCPO Vickers’s society,

companionship, and counsel.

      The Jeffrey D. White Jr. Family

      637. Specialist Jeffrey D. White Jr. served in Afghanistan as a member of

the U.S. Army. On April 3, 2012, SPC White was injured in an IED attack

committed by the Haqqani Network (a part of the Taliban) and al-Qaeda (a

designated FTO at the time of the attack) acting together in a joint al-Qaeda-


                                         198
         Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 203 of 210




Taliban cell in Khost Province, Afghanistan. SPC White died on April 3, 2012 as a

result of injuries sustained during the attack.

      638. SPC White was a national of the United States at the time of the attack

and his death.

      639. Plaintiff Jeffrey L. White Sr. is the father of SPC White. He is a

national of the United States.

      640. Plaintiff Paula K. White is the mother of SPC White. She is a national

of the United States.

      641. Plaintiff Kyle White is the brother of SPC White. He is a national of

the United States.

      642. Plaintiff Michael White is the brother of SPC White. He is a national

of the United States.

      643. As a result of the April 3, 2012 attack and SPC White’s injuries and

death, each member of the White Family has experienced severe mental anguish,

emotional pain and suffering, and the loss of SPC White’s society, companionship,

and counsel.




                                          199
          Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 204 of 210




                               CLAIMS FOR RELIEF

                                 First Claim for Relief

                    Civil Liability Under 18 U.S.C. § 2333(d)
             for Aiding and Abetting Foreign Terrorist Organizations

       644. Plaintiffs repeat and re-allege each and every allegation of the

foregoing paragraphs as if fully set forth herein.

       645. Plaintiffs were all injured by acts of international terrorism as defined

by 18 U.S.C. § 2331(1).

       646. This claim for relief applies to all attacks that were committed,

planned, and authorized by organizations that had been designated FTOs as of the

date of the attacks.

       647. HBL aided and abetted the person(s) who committed the attacks by

knowingly providing illicit financial services that facilitated large funds transfers

to the members of the al-Qaeda Terror Syndicate in the lead-up to the terrorist

attack at issue.

       648. As alleged above, HBL provided this assistance knowingly.

       649. HBL was generally aware that by unlawfully providing funds to the

members of the al-Qaeda Terror Syndicate, it was playing a role in the Syndicate’s

terrorist and tortious activities.

       650. The assistance HBL provided was substantial because, inter alia, the

amount of money provided to the al-Qaeda Terror Syndicate was significant, HBL

                                          200
          Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 205 of 210




had a culpable state of mind, and the assistance continued over many years,

evincing a deliberate long-term intention by HBL to participate in the ongoing

illicit enterprise.

       651. The attacks at issue were a reasonably foreseeable result of the

Syndicate’s terrorist and tortious activities.

       652. In amending the ATA through JASTA, Congress has repeatedly

stressed its objective to create civil liability for persons and entities that have

provided material support, directly or indirectly, to foreign organizations or

persons that engage in terrorist activities against the United States.

       653. HBL should accordingly be held liable for civil aiding and abetting

under 18 U.S.C. § 2333(d).

                               Second Claim for Relief

                      Civil Liability Under 18 U.S.C. § 2333(d)
                 for Conspiring with Foreign Terrorist Organizations

       654. Plaintiffs repeat and re-allege each and every allegation of the

foregoing paragraphs as if fully set forth herein.

       655. HBL entered into a conspiracy with its customers (including Al

Rashid Trust and Dawood Ibrahim, as well as the other SDGTs listed in this

Complaint), as well as al-Qaeda, the Haqqani Network, LeT, and JeM, to join the

al-Qaeda Terror Syndicate’s terrorist campaign.



                                           201
         Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 206 of 210




      656. As explained above, the Syndicate members conspired to carry out a

terror campaign targeting Coalition forces in Afghanistan for the purpose of

targeting United States citizens and institutions and affecting the policies of the

U.S. government.

      657. HBL knew that the objective of the conspiracy between these

sophisticated terrorist organizations was to facilitate terrorist attacks, including

attacks against Coalition forces. This includes the attacks at issue in this case that

were planned, authorized, or executed by designated FTOs.

      658. HBL agreed to join and further this conspiracy by helping its terrorist

customers move large sums of money (primarily in USD) through the international

financial system (and particularly the United States) undetected.

      659. The terrorist attacks at issue in this case were a foreseeable act in

furtherance of this conspiracy that caused Plaintiffs’ injuries.

      660. HBL should accordingly be held liable for conspiracy under 18 U.S.C.

§ 2333(d).

                               Third Claim for Relief

                Civil Liability Under 18 U.S.C. § 2333(a) for
   Providing Material Support to Terrorists in Violation of 18 U.S.C. § 2339A

      661. Plaintiffs repeat and re-allege each and every allegation of the

foregoing paragraphs as if fully set forth herein.



                                          202
         Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 207 of 210




      662. HBL provided material support or resources to members of the

al-Qaeda Terror Syndicate in violation of 18 U.S.C. § 2339A by transferring

money to these terrorist organizations knowing that those funds would be used in

preparation for or in carrying out one or more violations of enumerated predicate

offenses, including 18 U.S.C. §§ 844(f) (destroying federal property), 930(c)

(homicide in the course of attacking a federal facility), 956 (conspiracy to kill,

kidnap, maim, or injure individuals, or to damage property, in a foreign country),

1114 (killing a federal officer, employee, or member of the armed forces), 1361

(destruction of federal property), and 2332 (killing or assaulting a United States

national outside the United States).

      663. HBL’s material support to notorious terrorists in the manner and with

the knowledge alleged in this Complaint constitutes acts of international terrorism,

because HBL’s conduct involved acts that are dangerous to human life, that

violated the criminal laws of the United States, and objectively appeared to be

intended to influence the policy of a government by intimidation or coercion or

affect the conduct of a government by mass destruction, assassination, or

kidnapping, and transcends national boundaries.

      664. HBL’s actions caused Plaintiffs’ injuries by providing the members of

the al-Qaeda Terror Syndicate with funds necessary and sufficient to carry out the

terrorist attacks implicated in this case.

                                             203
         Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 208 of 210




      665. As alleged above, HBL acted with the requisite scienter—either

knowledge or deliberate indifference.

      666. HBL should accordingly be held liable under 18 U.S.C. § 2333(a).

                              Fourth Claim for Relief

                  Civil Liability Under 18 U.S.C. § 2333(a) for
             Providing Material Support to Terrorist Organizations
                        in Violation of 18 U.S.C. § 2339B

      667. Plaintiffs repeat and re-allege each and every allegation of the

foregoing paragraphs as if fully set forth herein.

      668. As stated above, HBL knowingly provided funds to individual leaders

or operatives belonging to designated FTOs that were members of the al-Qaeda

Terror Syndicate, including al-Qaeda and the Haqqani Network.

      669. HBL also knowingly provided funds to designated SDGTs who raised

money for these FTOs.

      670. HBL knew, or was deliberately indifferent, to the fact that these

terrorist organizations operated as a syndicate, so that by providing assistance to

one of them, it was providing assistance to their collective terrorist enterprise.

      671. HBL knew, or was deliberately indifferent, to the fact that its

customers and counter-parties were agents or alter-egos of FTOs, such that it was

providing material support to FTOs by offering financial services to its customers.




                                          204
         Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 209 of 210




      672. By knowingly providing material support in the form of financial

services to individuals and entities it knew were agents or alter-egos of FTOs, HBL

violated 18 U.S.C. § 2339B, which prohibits knowingly providing any material

support or resources to a designated FTO.

      673. HBL’s knowing provision of material support to individuals and

entities it knew were agents or alter-egos of FTOs constitutes acts of international

terrorism, because that conduct involved acts that are dangerous to human life,

violated the criminal laws of the United States, and objectively appeared to be

intended to influence the policy of a government by intimidation or coercion or

affect the conduct of a government by mass destruction, assassination, or

kidnapping, and transcends national boundaries.

      674. HBL’s actions caused Plaintiffs’ injuries by providing the members of

the al-Qaeda Terror Syndicate with funds necessary and sufficient to carry out the

terrorist attacks implicated in this case.

      675. HBL should accordingly be held liable under 18 U.S.C. § 2333(a).

                              PRAYER FOR RELIEF

WHEREFORE, Plaintiffs pray that this Court:

   (a) Accept jurisdiction over this action;

   (b) Enter judgment against HBL and in favor of all Plaintiffs for compensatory

      damages (including for physical and emotional pain and suffering, loss of

                                             205
        Case 1:21-cv-02351 Document 1 Filed 03/17/21 Page 210 of 210




     society, companionship, comfort, advice, and counsel, and economic loss) in

     amounts to be determined at trial;

  (c) Enter judgment against HBL and in favor of Plaintiffs for treble damages

     pursuant to 18 U.S.C. § 2333;

  (d) Enter judgment against HBL and in favor of Plaintiffs for any and all costs

     sustained in connection with the prosecution of this action, including

     attorney’s fees, pursuant to 18 U.S.C. § 2333;

  (e) Grant pre-judgment interest, as authorized by law; and

  (f) Grant such other and further relief as justice requires.

PLAINTIFFS DEMAND A TRIAL BY JURY ON ALL ISSUES SO TRIABLE.



                                           Respectfully submitted,

                                              /s/Tejinder Singh

Ryan R. Sparacino                          Tejinder Singh
 (pro hac vice forthcoming)                 (SDNY Bar No. TS0613)
SPARACINO PLLC                             GOLDSTEIN & RUSSELL, P.C.
1920 L Street, NW, Suite 535               7475 Wisconsin Ave., Suite 850
Washington, DC 20036                       Bethesda, MD 20814
Tel: 202.629.3530                          Tel: 202.362.0636
Ryan.sparacino@sparacinopllc.com           Fax: 866.574.2033
                                           tsingh@goldsteinrussell.com



Dated: March 17, 2021



                                        206
